

Collateral Term Sheet


Sequoia Mortgage Funding Corporation/Sequoia Residential Funding, Inc.
Depositors


THE DEPOSITORS HAVE FILED A REGISTRATION STATEMENT (INCLUDING A BASE PROSPECTUS)
WITH THE SECURITIES AND EXCHANGE COMMISSION, OR SEC, FOR AN OFFERING TO WHICH
THIS COMMUNICATION RELATES.  BEFORE YOU INVEST, YOU SHOULD READ THE BASE
PROSPECTUS IN THAT REGISTRATION STATEMENT AND OTHER DOCUMENTS THE DEPOSITORS
HAVE FILED WITH THE SEC FOR MORE COMPLETE INFORMATION ABOUT THE DEPOSITORS AND
ANY SUCH OFFERING.  YOU MAY OBTAIN THESE DOCUMENTS AT NO CHARGE BY VISITING
EDGAR ON THE SEC WEB SITE AT WWW.SEC.GOV. ALTERNATIVELY, THE DEPOSITORS WILL
ARRANGE TO SEND YOU THE BASE PROSPECTUS AT NO CHARGE IF YOU REQUEST IT BY
CALLING THE INVESTOR RELATIONS DEPARTMENT (COLLECT) AT (415) 389-7373.
 
The registration statement referred to above relates to Commission File Numbers
333-159791, 333-159791-01.
 
The information in this term sheet is preliminary, and is subject to completion
or change.  This term sheet is being delivered to you for the limited purpose of
providing you with preliminary information about the characteristics of a
mortgage loan pool that may back an offering of certificates.  Delivery of this
information, by itself, is not intended to serve as the basis for an investment
decision.  More complete information regarding an offering of certificates, if
any, backed by the pool of mortgage loans described herein or backed by a pool
of mortgage loans that may include some, but not all, of the same mortgage loans
included in the pool of mortgage loans described herein will be made available
if the Depositors determine to proceed with any such offering.  No one has been
authorized to enter into a contract of sale on the basis of this
information.  Any offer to purchase made by you will not be accepted and will
not constitute a contractual commitment by you to purchase any of the
certificates, or a contract of sale, until an underwriter or dealer
participating in any such offering has accepted your offer to purchase
certificates.
 
No person is obligated to issue certificates or any similar security backed by
the pool of mortgage loans described herein or backed by a portion of the
mortgage loans included in the pool of mortgage loans described herein.  You are
advised that, if any such certificates are issued, the characteristics of the
mortgage loan pool described herein may change at any time prior to issuance of
certificates backed by the mortgage loan pool or availability of a final
prospectus.    The information set forth herein will be superseded by subsequent
information, including, without limitation, information about the pool of
mortgage loans described herein to the extent it has been conveyed prior to the
time that you enter into any contract of sale.


This term sheet is not required to, and does not, contain all information that
is required to be included in a prospectus and prospectus supplement for offered
certificates.
 
This term sheet is not an offer to sell or a solicitation of an offer to buy
securities in any state where such offer, solicitation or sale is not permitted.



 
1
2
3
4
5
6
7
8
9
KEY
Primary
Servicer
Servicing
Fee %
Servicing
Fee—
Flatdollar
Servicing Advance Methodology
Originator
Loan
Group
Loan
Number
Amortization Type
Lien
Position
1
CMI
0.25
   
CMI
 
1120733713
2
1
2
CMI
0.25
   
CMI
 
1120858277
2
1
3
CMI
0.25
   
CMI
 
1120952218
2
1
4
CMI
0.25
   
CMI
 
1120927027
2
1
5
CMI
0.25
   
CMI
 
1120793147
2
1
6
CMI
0.25
   
CMI
 
1120978451
2
1
7
CMI
0.25
   
CMI
 
1120733997
2
1
8
CMI
0.25
   
CMI
 
1120740430
2
1
9
CMI
0.25
   
CMI
 
1120769292
2
1
10
CMI
0.25
   
CMI
 
1120778050
2
1
11
CMI
0.25
   
CMI
 
1120821182
2
1
12
CMI
0.25
   
CMI
 
1120788795
2
1
13
CMI
0.25
   
CMI
 
1120726910
2
1
14
CMI
0.25
   
CMI
 
1120947802
2
1
15
CMI
0.25
   
CMI
 
1120727569
2
1
16
CMI
0.25
   
CMI
 
1120954280
2
1
17
CMI
0.25
   
CMI
 
1120960704
2
1
18
CMI
0.25
   
CMI
 
1120938923
2
1
19
CMI
0.25
   
CMI
 
1120942277
2
1
20
CMI
0.25
   
CMI
 
1120842044
2
1
21
CMI
0.25
   
CMI
 
1120990090
2
1
22
CMI
0.25
   
CMI
 
1120784348
2
1
23
CMI
0.25
   
CMI
 
1120754104
2
1
24
CMI
0.25
   
CMI
 
1120850436
2
1
25
CMI
0.25
   
CMI
 
1120728474
2
1
26
CMI
0.25
   
CMI
 
1120947245
2
1
27
CMI
0.25
   
CMI
 
1120697385
2
1
28
CMI
0.25
   
CMI
 
1120965028
2
1
29
CMI
0.25
   
CMI
 
1120962001
2
1
30
CMI
0.25
   
CMI
 
1120777159
2
1
31
CMI
0.25
   
CMI
 
1120964100
2
1
32
CMI
0.25
   
CMI
 
1120818939
2
1
33
CMI
0.25
   
CMI
 
1120797124
2
1
34
CMI
0.25
   
CMI
 
1120795345
2
1
35
CMI
0.25
   
CMI
 
1120727512
2
1
36
CMI
0.25
   
CMI
 
1120703394
2
1
37
CMI
0.25
   
CMI
 
1120762580
2
1
38
CMI
0.25
   
CMI
 
1120820909
2
1
39
CMI
0.25
   
CMI
 
1120843305
2
1
40
CMI
0.25
   
CMI
 
1120785828
2
1
41
CMI
0.25
   
CMI
 
1120859084
2
1
42
CMI
0.25
   
CMI
 
1120944924
2
1
43
CMI
0.25
   
CMI
 
1120829265
2
1
44
CMI
0.25
   
CMI
 
1120972361
2
1
45
CMI
0.25
   
CMI
 
1120943577
2
1
46
CMI
0.25
   
CMI
 
1120950278
2
1
47
CMI
0.25
   
CMI
 
1121006287
2
1
48
CMI
0.25
   
CMI
 
1120779907
2
1
49
CMI
0.25
   
CMI
 
1120777396
2
1
50
CMI
0.25
   
CMI
 
1120910364
2
1
51
CMI
0.25
   
CMI
 
1120714900
2
1
52
CMI
0.25
   
CMI
 
1120996890
2
1
53
CMI
0.25
   
CMI
 
1120731487
2
1
54
CMI
0.25
   
CMI
 
1120705833
2
1
55
CMI
0.25
   
CMI
 
1120800690
2
1
56
CMI
0.25
   
CMI
 
1120734842
2
1
57
CMI
0.25
   
CMI
 
1120778758
2
1
58
CMI
0.25
   
CMI
 
1120957691
2
1
59
CMI
0.25
   
CMI
 
1120824317
2
1
60
CMI
0.25
   
CMI
 
1120704142
2
1
61
CMI
0.25
   
CMI
 
1120777586
2
1
62
CMI
0.25
   
CMI
 
1120971728
2
1
63
CMI
0.25
   
CMI
 
1120947006
2
1
64
CMI
0.25
   
CMI
 
1120824921
2
1
65
CMI
0.25
   
CMI
 
1120809527
2
1
66
CMI
0.25
   
CMI
 
1120738174
2
1
67
CMI
0.25
   
CMI
 
1120727795
2
1
68
CMI
0.25
   
CMI
 
1120766247
2
1
69
CMI
0.25
   
CMI
 
1120866510
2
1
70
CMI
0.25
   
CMI
 
1120739623
2
1
71
CMI
0.25
   
CMI
 
1120706588
2
1
72
CMI
0.25
   
CMI
 
1120734346
2
1
73
CMI
0.25
   
CMI
 
1120766256
2
1
74
CMI
0.25
   
CMI
 
1120740604
2
1
75
CMI
0.25
   
CMI
 
1120786831
2
1
76
CMI
0.25
   
CMI
 
1120871764
2
1
77
CMI
0.25
   
CMI
 
1120829585
2
1
78
CMI
0.25
   
CMI
 
1120822514
2
1
79
CMI
0.25
   
CMI
 
1120804607
2
1
80
CMI
0.25
   
CMI
 
1120942086
2
1
81
CMI
0.25
   
CMI
 
1120712985
2
1
82
CMI
0.25
   
CMI
 
1120754887
2
1
83
CMI
0.25
   
CMI
 
1120735608
2
1
84
CMI
0.25
   
CMI
 
1120973468
2
1
85
CMI
0.25
   
CMI
 
1120777868
2
1
86
CMI
0.25
   
CMI
 
1120943902
2
1
87
CMI
0.25
   
CMI
 
1120715939
2
1
88
CMI
0.25
   
CMI
 
1120892460
2
1
89
CMI
0.25
   
CMI
 
1120911678
2
1
90
CMI
0.25
   
CMI
 
1120936136
2
1
91
CMI
0.25
   
CMI
 
1120945558
2
1
92
CMI
0.25
   
CMI
 
1120799189
2
1
93
CMI
0.25
   
CMI
 
1120791480
2
1
94
CMI
0.25
   
CMI
 
1120850451
2
1
95
CMI
0.25
   
CMI
 
1120889124
2
1
96
CMI
0.25
   
CMI
 
1120858748
2
1
97
CMI
0.25
   
CMI
 
1120736620
2
1
98
CMI
0.25
   
CMI
 
1120972380
2
1
99
CMI
0.25
   
CMI
 
1120867244
2
1
100
CMI
0.25
   
CMI
 
1120727183
2
1
101
CMI
0.25
   
CMI
 
1120840379
2
1
102
CMI
0.25
   
CMI
 
1120998845
2
1
103
CMI
0.25
   
CMI
 
1120733354
2
1
104
CMI
0.25
   
CMI
 
1120770752
2
1
105
CMI
0.25
   
CMI
 
1120738141
2
1
106
CMI
0.25
   
CMI
 
1120699655
2
1
107
CMI
0.25
   
CMI
 
1120757668
2
1
108
CMI
0.25
   
CMI
 
1120711457
2
1
109
CMI
0.25
   
CMI
 
1120744205
2
1
110
CMI
0.25
   
CMI
 
1120843925
2
1
111
CMI
0.25
   
CMI
 
1120985769
2
1
112
CMI
0.25
   
CMI
 
1120891564
2
1
113
CMI
0.25
   
CMI
 
1120716302
2
1
114
CMI
0.25
   
CMI
 
1120711345
2
1
115
CMI
0.25
   
CMI
 
1120781954
2
1
116
CMI
0.25
   
CMI
 
1120768213
2
1
117
CMI
0.25
   
CMI
 
1120696136
2
1
118
CMI
0.25
   
CMI
 
1120833407
2
1
119
CMI
0.25
   
CMI
 
1120842972
2
1
120
CMI
0.25
   
CMI
 
1120947655
2
1
121
CMI
0.25
   
CMI
 
1120697775
2
1
122
CMI
0.25
   
CMI
 
1120803571
2
1
123
CMI
0.25
   
CMI
 
1120841310
2
1
124
CMI
0.25
   
CMI
 
1120835296
2
1
125
CMI
0.25
   
CMI
 
1120775240
2
1
126
CMI
0.25
   
CMI
 
1120816860
2
1
127
CMI
0.25
   
CMI
 
1120736082
2
1
128
CMI
0.25
   
CMI
 
1120946209
2
1
129
CMI
0.25
   
CMI
 
1120767458
2
1
130
CMI
0.25
   
CMI
 
1120825342
2
1
131
CMI
0.25
   
CMI
 
1120744569
2
1
132
CMI
0.25
   
CMI
 
1120754890
2
1
133
CMI
0.25
   
CMI
 
1120697798
2
1
134
CMI
0.25
   
CMI
 
1121002015
2
1
135
CMI
0.25
   
CMI
 
1120862394
2
1
136
CMI
0.25
   
CMI
 
1120818423
2
1
137
CMI
0.25
   
CMI
 
1120731504
2
1
138
CMI
0.25
   
CMI
 
1120942080
2
1
139
CMI
0.25
   
CMI
 
1120767277
2
1
140
CMI
0.25
   
CMI
 
2005505366
2
1
141
CMI
0.25
   
CMI
 
1120822105
2
1
142
CMI
0.25
   
CMI
 
1120810586
2
1
143
CMI
0.25
   
CMI
 
1120714525
2
1
144
CMI
0.25
   
CMI
 
1120811836
2
1
145
CMI
0.25
   
CMI
 
1120939977
2
1
146
CMI
0.25
   
CMI
 
1120750104
2
1
147
CMI
0.25
   
CMI
 
1120791410
2
1
148
CMI
0.25
   
CMI
 
1120704181
2
1
149
CMI
0.25
   
CMI
 
1120734894
2
1
150
CMI
0.25
   
CMI
 
1120683555
2
1
151
CMI
0.25
   
CMI
 
1120738331
2
1
152
CMI
0.25
   
CMI
 
1120864591
2
1
153
CMI
0.25
   
CMI
 
1120715731
2
1
154
CMI
0.25
   
CMI
 
1120742582
2
1
155
CMI
0.25
   
CMI
 
1120770745
2
1
156
CMI
0.25
   
CMI
 
1120729797
2
1
157
CMI
0.25
   
CMI
 
1120798168
2
1
158
CMI
0.25
   
CMI
 
1120806075
2
1
159
CMI
0.25
   
CMI
 
1120757747
2
1
160
CMI
0.25
   
CMI
 
1121000397
2
1
161
CMI
0.25
   
CMI
 
1121000709
2
1
162
CMI
0.25
   
CMI
 
1120900803
2
1
163
CMI
0.25
   
CMI
 
1120866956
2
1
164
CMI
0.25
   
CMI
 
1120924563
2
1
165
CMI
0.25
   
CMI
 
1120974936
2
1
166
CMI
0.25
   
CMI
 
1120793369
2
1
167
CMI
0.25
   
CMI
 
1120700872
2
1
168
CMI
0.25
   
CMI
 
1120701278
2
1
169
CMI
0.25
   
CMI
 
1120740025
2
1
170
CMI
0.25
   
CMI
 
1120781287
2
1
171
CMI
0.25
   
CMI
 
1120729179
2
1
172
CMI
0.25
   
CMI
 
1120703755
2
1
173
CMI
0.25
   
CMI
 
1120868004
2
1
174
CMI
0.25
   
CMI
 
1120863255
2
1
175
CMI
0.25
   
CMI
 
1121000045
2
1
176
CMI
0.25
   
CMI
 
1120796285
2
1
177
CMI
0.25
   
CMI
 
1120829355
2
1
178
CMI
0.25
   
CMI
 
1120789597
2
1
179
CMI
0.25
   
CMI
 
1120865392
2
1
180
CMI
0.25
   
CMI
 
1120846471
2
1
181
CMI
0.25
   
CMI
 
1120705083
2
1
182
CMI
0.25
   
CMI
 
1120705878
2
1
183
CMI
0.25
   
CMI
 
1120819594
2
1
184
CMI
0.25
   
CMI
 
1120697752
2
1
185
CMI
0.25
   
CMI
 
1121003943
2
1
186
CMI
0.25
   
CMI
 
1120767955
2
1
187
CMI
0.25
   
CMI
 
1120751975
2
1
188
CMI
0.25
   
CMI
 
1120685490
2
1
189
CMI
0.25
   
CMI
 
1120797549
2
1
190
CMI
0.25
   
CMI
 
1120861348
2
1
191
CMI
0.25
   
CMI
 
1120962779
2
1
192
CMI
0.25
   
CMI
 
1120903927
2
1
193
CMI
0.25
   
CMI
 
1120795034
2
1
194
CMI
0.25
   
CMI
 
1120691425
2
1
195
CMI
0.25
   
CMI
 
1120797562
2
1
196
CMI
0.25
   
CMI
 
1120797565
2
1
197
CMI
0.25
   
CMI
 
1120978063
2
1
198
CMI
0.25
   
CMI
 
1120826830
2
1
199
CMI
0.25
   
CMI
 
1120886733
2
1
200
CMI
0.25
   
CMI
 
1120824900
2
1
201
CMI
0.25
   
CMI
 
1120743217
2
1
202
CMI
0.25
   
CMI
 
1120966582
2
1
203
CMI
0.25
   
CMI
 
1120810930
2
1
204
CMI
0.25
   
CMI
 
1120946727
2
1
205
CMI
0.25
   
CMI
 
1120860890
2
1
206
CMI
0.25
   
CMI
 
1120932794
2
1
207
CMI
0.25
   
CMI
 
1120710453
2
1
208
CMI
0.25
   
CMI
 
1120912907
2
1
209
CMI
0.25
   
CMI
 
1120819106
2
1
210
CMI
0.25
   
CMI
 
1120713555
2
1
211
CMI
0.25
   
CMI
 
1120759880
2
1
212
CMI
0.25
   
CMI
 
1120796687
2
1
213
CMI
0.25
   
CMI
 
1120622556
2
1
214
CMI
0.25
   
CMI
 
1120955894
2
1
215
CMI
0.25
   
CMI
 
1120890137
2
1
216
CMI
0.25
   
CMI
 
1120796924
2
1
217
CMI
0.25
   
CMI
 
1120860236
2
1
218
CMI
0.25
   
CMI
 
1120842027
2
1
219
CMI
0.25
   
CMI
 
1120740493
2
1
220
CMI
0.25
   
CMI
 
1120804586
2
1
221
CMI
0.25
   
CMI
 
1120864958
2
1
222
CMI
0.25
   
CMI
 
1120853613
2
1
223
CMI
0.25
   
CMI
 
1120817393
2
1
224
CMI
0.25
   
CMI
 
1120770515
2
1
225
CMI
0.25
   
CMI
 
1120731782
2
1
226
CMI
0.25
   
CMI
 
1120694487
2
1
227
CMI
0.25
   
CMI
 
1120911912
2
1
228
CMI
0.25
   
CMI
 
1120882901
2
1
229
CMI
0.25
   
CMI
 
1120691359
2
1
230
CMI
0.25
   
CMI
 
1120777212
2
1
231
CMI
0.25
   
CMI
 
1120707929
2
1
232
CMI
0.25
   
CMI
 
1120813609
2
1
233
CMI
0.25
   
CMI
 
1120728657
2
1
234
CMI
0.25
   
CMI
 
1120734945
2
1
235
CMI
0.25
   
CMI
 
1120738044
2
1
236
CMI
0.25
   
CMI
 
1120775339
2
1




 
10
11
12
13
14
15
16
17
18
19
KEY
HELOC Indicator
Loan
Purpose
Cash Out Amount
Total Origination and Discount Points
Covered/High Cost Loan Indicator
Relocation
Loan
Indicator
Broker Indicator
Channel
Escrow Indicator
Senior
Loan
Amount(s)
1
0
9
             
0
2
0
9
             
0
3
0
9
             
0
4
0
7
             
0
5
0
9
             
0
6
0
7
             
0
7
0
9
             
0
8
0
9
             
0
9
0
9
             
0
10
0
9
             
0
11
0
9
             
0
12
0
7
             
0
13
0
9
             
0
14
0
9
             
0
15
0
3
             
0
16
0
9
             
0
17
0
9
             
0
18
0
9
             
0
19
0
9
             
0
20
0
9
             
0
21
0
9
             
0
22
0
9
             
0
23
0
9
             
0
24
0
7
             
0
25
0
9
             
0
26
0
9
             
0
27
0
9
             
0
28
0
9
             
0
29
0
9
             
0
30
0
9
             
0
31
0
7
             
0
32
0
9
             
0
33
0
9
             
0
34
0
9
             
0
35
0
9
             
0
36
0
9
             
0
37
0
7
             
0
38
0
7
             
0
39
0
9
             
0
40
0
9
             
0
41
0
9
             
0
42
0
9
             
0
43
0
7
             
0
44
0
7
             
0
45
0
9
             
0
46
0
9
             
0
47
0
9
             
0
48
0
9
             
0
49
0
9
             
0
50
0
9
             
0
51
0
9
             
0
52
0
9
             
0
53
0
9
             
0
54
0
9
             
0
55
0
9
             
0
56
0
9
             
0
57
0
9
             
0
58
0
9
             
0
59
0
9
             
0
60
0
9
             
0
61
0
9
             
0
62
0
9
             
0
63
0
9
             
0
64
0
9
             
0
65
0
3
             
0
66
0
9
             
0
67
0
7
             
0
68
0
9
             
0
69
0
7
             
0
70
0
7
             
0
71
0
9
             
0
72
0
9
             
0
73
0
9
             
0
74
0
9
             
0
75
0
7
             
0
76
0
9
             
0
77
0
9
             
0
78
0
9
             
0
79
0
9
             
0
80
0
9
             
0
81
0
9
             
0
82
0
3
             
0
83
0
9
             
0
84
0
9
             
0
85
0
9
             
0
86
0
9
             
0
87
0
9
             
0
88
0
9
             
0
89
0
7
             
0
90
0
9
             
0
91
0
9
             
0
92
0
9
             
0
93
0
9
             
0
94
0
9
             
0
95
0
9
             
0
96
0
7
             
0
97
0
7
             
0
98
0
7
             
0
99
0
9
             
0
100
0
9
             
0
101
0
9
             
0
102
0
3
             
0
103
0
9
             
0
104
0
9
             
0
105
0
9
             
0
106
0
9
             
0
107
0
9
             
0
108
0
9
             
0
109
0
9
             
0
110
0
9
             
0
111
0
7
             
0
112
0
7
             
0
113
0
9
             
0
114
0
9
             
0
115
0
9
             
0
116
0
9
             
0
117
0
9
             
0
118
0
9
             
0
119
0
9
             
0
120
0
9
             
0
121
0
9
             
0
122
0
9
             
0
123
0
9
             
0
124
0
3
             
0
125
0
9
             
0
126
0
7
             
0
127
0
9
             
0
128
0
7
             
0
129
0
9
             
0
130
0
9
             
0
131
0
9
             
0
132
0
9
             
0
133
0
9
             
0
134
0
9
             
0
135
0
9
             
0
136
0
9
             
0
137
0
3
             
0
138
0
9
             
0
139
0
9
             
0
140
0
7
             
0
141
0
9
             
0
142
0
9
             
0
143
0
9
             
0
144
0
3
             
0
145
0
9
             
0
146
0
9
             
0
147
0
6
             
0
148
0
9
             
0
149
0
9
             
0
150
0
9
             
0
151
0
9
             
0
152
0
7
             
0
153
0
9
             
0
154
0
9
             
0
155
0
9
             
0
156
0
9
             
0
157
0
6
             
0
158
0
7
             
0
159
0
7
             
0
160
0
7
             
0
161
0
9
             
0
162
0
7
             
0
163
0
9
             
0
164
0
6
             
0
165
0
9
             
0
166
0
7
             
0
167
0
9
             
0
168
0
9
             
0
169
0
9
             
0
170
0
9
             
0
171
0
9
             
0
172
0
7
             
0
173
0
7
             
0
174
0
7
             
0
175
0
7
             
0
176
0
7
             
0
177
0
7
             
0
178
0
7
             
0
179
0
6
             
0
180
0
7
             
0
181
0
9
             
0
182
0
9
             
0
183
0
7
             
0
184
0
9
             
0
185
0
7
             
0
186
0
9
             
0
187
0
7
             
0
188
0
9
             
0
189
0
9
             
0
190
0
9
             
0
191
0
7
             
0
192
0
7
             
0
193
0
9
             
0
194
0
9
             
0
195
0
9
             
0
196
0
9
             
0
197
0
7
             
0
198
0
9
             
0
199
0
6
             
0
200
0
7
             
0
201
0
7
             
0
202
0
7
             
0
203
0
7
             
0
204
0
9
             
0
205
0
7
             
0
206
0
7
             
0
207
0
9
             
0
208
0
7
             
0
209
0
7
             
0
210
0
9
             
0
211
0
7
             
0
212
0
9
             
0
213
0
9
             
0
214
0
9
             
0
215
0
7
             
0
216
0
9
             
0
217
0
7
             
0
218
0
9
             
0
219
0
9
             
0
220
0
7
             
0
221
0
7
             
0
222
0
9
             
0
223
0
9
             
0
224
0
7
             
0
225
0
9
             
0
226
0
7
             
0
227
0
9
             
0
228
0
6
             
0
229
0
9
             
0
230
0
9
             
0
231
0
9
             
0
232
0
9
             
0
233
0
9
             
0
234
0
9
             
0
235
0
9
             
0
236
0
9
             
0

 

 
20
21
22
23
24
25
26
27
28
KEY
Loan Type of Most
Senior Lien
Hybrid Period of Most
Senior Lien
(in months)
Neg Am
Limit of
Most
Senior Lien
Junior Mortgage
Balance
Origination
Date of
Most Senior
Lien
Origination Date
Original Loan
Amount
Original Interest
Rate
Original
Amortization Term
1
 
60
 
0
 
5/22/2009
737100
5.000
360
2
 
60
 
0
 
7/29/2009
1215500
4.620
360
3
 
60
 
0
 
6/5/2009
581000
5.120
360
4
 
60
 
0
 
7/28/2009
504000
4.620
360
5
 
60
 
0
 
7/20/2009
1000000
4.750
360
6
 
60
 
0
 
9/21/2009
850000
5.250
360
7
 
60
 
0
 
8/1/2009
1046250
4.620
360
8
 
60
 
0
 
7/13/2009
837000
5.000
360
9
 
60
 
0
 
6/8/2009
980000
5.380
360
10
 
60
 
0
 
8/7/2009
824000
4.620
360
11
 
60
 
0
 
8/1/2009
1327500
4.750
360
12
 
60
 
0
 
6/10/2009
860000
4.500
360
13
 
60
 
0
 
6/5/2009
1500000
4.750
360
14
 
60
 
0
 
8/20/2009
1275000
4.880
360
15
 
60
 
0
 
6/12/2009
999900
4.880
360
16
 
60
 
0
 
9/23/2009
1200000
5.250
360
17
 
60
 
0
 
7/31/2009
844500
5.120
360
18
 
60
 
0
 
7/13/2009
998500
5.380
360
19
 
60
 
0
 
7/15/2009
976500
5.120
360
20
 
60
 
0
 
7/9/2009
830000
5.120
360
21
 
60
 
0
 
9/17/2009
523500
5.000
360
22
 
60
 
0
 
9/3/2009
999999
4.750
360
23
 
60
 
250000
 
8/19/2009
1000000
4.880
360
24
 
60
 
0
 
7/29/2009
876800
5.750
360
25
 
60
 
220000
 
7/16/2009
896000
4.500
360
26
 
60
 
325000
 
8/24/2009
1100000
4.880
360
27
 
60
 
350000
 
9/10/2009
988000
4.750
360
28
 
60
 
350000
 
9/8/2009
1000000
5.500
360
29
 
60
 
235000
 
9/25/2009
729600
4.880
360
30
 
60
 
269152
 
8/24/2009
840000
4.620
360
31
 
60
 
0
 
8/31/2009
720000
5.120
360
32
 
60
 
500000
 
9/15/2009
1000000
4.750
360
33
 
60
 
500000
 
6/19/2009
975000
5.000
360
34
 
60
 
400000
 
7/3/2009
1215000
4.620
360
35
 
60
 
0
 
7/7/2009
740000
5.380
360
36
 
60
 
0
 
5/21/2009
625000
4.620
360
37
 
60
 
0
 
5/29/2009
1200000
4.380
360
38
 
60
 
0
 
7/31/2009
919200
4.500
360
39
 
60
 
0
 
8/3/2009
640000
5.000
360
40
 
60
 
0
 
6/1/2009
740000
4.880
360
41
 
60
 
0
 
5/28/2009
900000
4.750
360
42
 
60
 
0
 
8/26/2009
1000000
5.000
360
43
 
60
 
0
 
7/6/2009
1300000
4.750
360
44
 
60
 
0
 
9/11/2009
1250000
5.120
360
45
 
60
 
0
 
8/13/2009
1471000
4.750
360
46
 
60
 
0
 
9/21/2009
1100000
5.000
360
47
 
60
 
0
 
9/23/2009
656000
4.750
360
48
 
60
 
0
 
9/4/2009
755000
4.620
360
49
 
60
 
0
 
6/26/2009
825000
4.750
360
50
 
60
 
0
 
7/24/2009
1000000
5.380
360
51
 
60
 
0
 
8/7/2009
640000
4.880
360
52
 
60
 
0
 
9/17/2009
541000
4.880
360
53
 
60
 
0
 
7/27/2009
800000
4.880
360
54
 
60
 
500000
 
6/15/2009
700000
4.620
360
55
 
60
 
208835
 
5/22/2009
655000
5.250
360
56
 
60
 
450000
 
7/27/2009
1250000
5.000
360
57
 
60
 
300000
 
5/27/2009
950600
5.000
360
58
 
60
 
300000
 
9/25/2009
672000
4.380
360
59
 
60
 
300000
 
7/20/2009
653500
4.750
360
60
 
60
 
300000
 
8/11/2009
830000
4.750
360
61
 
60
 
300000
 
7/21/2009
685800
4.750
360
62
 
60
 
250000
 
9/21/2009
499500
5.250
360
63
 
60
 
500000
 
8/25/2009
887000
4.500
360
64
 
60
 
0
 
7/28/2009
512200
4.620
360
65
 
60
 
0
 
8/25/2009
1101000
4.880
360
66
 
60
 
0
 
6/12/2009
850000
4.750
360
67
 
60
 
0
 
6/10/2009
770000
4.380
360
68
 
60
 
0
 
7/6/2009
746500
4.750
360
69
 
60
 
0
 
6/30/2009
650000
4.750
360
70
 
60
 
0
 
6/19/2009
937500
4.000
360
71
 
60
 
0
 
7/2/2009
1174000
4.620
360
72
 
60
 
0
 
7/2/2009
1199747
4.750
360
73
 
60
 
0
 
6/3/2009
978000
4.500
360
74
 
60
 
0
 
8/27/2009
1420000
4.500
360
75
 
60
 
0
 
6/5/2009
717990
4.620
360
76
 
60
 
0
 
6/30/2009
750000
5.120
360
77
 
60
 
0
 
6/26/2009
1500000
5.000
360
78
 
60
 
0
 
5/27/2009
488000
5.120
360
79
 
60
 
0
 
5/29/2009
740000
4.750
360
80
 
60
 
0
 
9/25/2009
1500000
4.750
360
81
 
60
 
0
 
5/27/2009
1300000
4.250
360
82
 
60
 
0
 
8/12/2009
742000
4.620
360
83
 
60
 
0
 
7/8/2009
1100000
4.750
360
84
 
60
 
500000
 
9/14/2009
700000
4.880
360
85
 
60
 
0
 
8/10/2009
575500
4.880
360
86
 
60
 
0
 
9/25/2009
1633000
4.880
360
87
 
60
 
0
 
6/10/2009
1000000
4.750
360
88
 
60
 
0
 
7/2/2009
750000
5.000
360
89
 
60
 
0
 
9/1/2009
1260000
5.250
360
90
 
60
 
0
 
8/7/2009
1015000
4.880
360
91
 
60
 
0
 
8/20/2009
730000
4.620
360
92
 
60
 
0
 
8/19/2009
1175000
4.750
360
93
 
60
 
0
 
7/14/2009
1010000
4.500
360
94
 
60
 
0
 
8/13/2009
1500000
4.500
360
95
 
60
 
0
 
8/20/2009
833000
5.000
360
96
 
60
 
0
 
7/23/2009
700000
4.750
360
97
 
60
 
0
 
6/12/2009
1173000
4.380
360
98
 
60
 
0
 
9/1/2009
495000
5.380
360
99
 
60
 
0
 
6/10/2009
542000
5.120
360
100
 
60
 
0
 
5/27/2009
822000
4.880
360
101
 
60
 
0
 
8/24/2009
2200000
4.880
360
102
 
60
 
0
 
9/21/2009
463000
4.880
360
103
 
60
 
0
 
6/11/2009
955000
4.620
360
104
 
60
 
0
 
7/2/2009
675000
4.620
360
105
 
60
 
0
 
7/15/2009
840000
5.000
360
106
 
60
 
0
 
5/29/2009
900000
4.620
360
107
 
60
 
0
 
7/15/2009
1819000
4.750
360
108
 
60
 
0
 
6/19/2009
950000
4.620
360
109
 
60
 
0
 
7/2/2009
888000
4.880
360
110
 
60
 
0
 
6/10/2009
595000
5.000
360
111
 
60
 
0
 
9/3/2009
850000
5.250
360
112
 
60
 
0
 
8/4/2009
1500000
5.000
360
113
 
60
 
0
 
7/24/2009
804000
4.620
360
114
 
60
 
0
 
7/7/2009
1160000
4.500
360
115
 
60
 
0
 
5/29/2009
665400
4.880
360
116
 
60
 
0
 
7/9/2009
885000
4.500
360
117
 
60
 
0
 
6/11/2009
1500000
4.880
360
118
 
60
 
0
 
6/17/2009
595000
5.000
360
119
 
60
 
0
 
8/19/2009
870000
4.750
360
120
 
60
 
0
 
8/18/2009
924000
4.750
360
121
 
60
 
0
 
6/20/2009
988000
4.880
360
122
 
60
 
0
 
6/24/2009
700000
4.750
360
123
 
60
 
0
 
6/10/2009
868400
4.880
360
124
 
60
 
0
 
7/17/2009
1400800
4.620
360
125
 
60
 
0
 
6/18/2009
2000000
4.620
360
126
 
60
 
0
 
6/3/2009
928000
5.120
360
127
 
60
 
0
 
7/27/2009
1000000
4.620
360
128
 
60
 
0
 
8/3/2009
1500000
4.620
360
129
 
60
 
0
 
7/27/2009
626000
4.750
360
130
 
60
 
0
 
7/24/2009
675500
4.880
360
131
 
60
 
0
 
7/24/2009
1110100
4.380
360
132
 
60
 
0
 
6/24/2009
545000
4.880
360
133
 
60
 
0
 
6/25/2009
809000
4.880
360
134
 
60
 
0
 
9/14/2009
516000
4.880
360
135
 
60
 
0
 
7/30/2009
929999
4.620
360
136
 
60
 
0
 
8/10/2009
1000000
4.750
360
137
 
60
 
0
 
5/28/2009
1000000
4.750
360
138
 
60
 
0
 
8/19/2009
900000
4.750
360
139
 
60
 
0
 
7/17/2009
450000
4.500
360
140
 
60
 
0
 
5/26/2009
1100000
4.250
360
141
 
60
 
0
 
7/28/2009
587000
4.880
360
142
 
60
 
0
 
7/16/2009
1032000
4.750
360
143
 
60
 
0
 
6/5/2009
800000
4.750
360
144
 
60
 
0
 
8/5/2009
715000
4.880
360
145
 
60
 
0
 
7/22/2009
795000
4.880
360
146
 
60
 
0
 
8/11/2009
1190000
5.000
360
147
 
60
 
0
 
5/22/2009
1225000
4.500
360
148
 
60
 
0
 
6/4/2009
945000
4.750
360
149
 
60
 
0
 
6/4/2009
735000
4.500
360
150
 
60
 
0
 
5/21/2009
1930000
5.000
360
151
 
60
 
0
 
5/22/2009
696000
4.750
360
152
 
60
 
0
 
5/28/2009
820000
5.000
360
153
 
60
 
0
 
6/11/2009
1110000
4.500
360
154
 
60
 
0
 
6/10/2009
567400
4.620
360
155
 
60
 
0
 
7/29/2009
960000
4.500
360
156
 
60
 
0
 
6/9/2009
915000
5.000
360
157
 
60
 
0
 
6/15/2009
860800
5.000
360
158
 
60
 
0
 
6/12/2009
560000
4.380
360
159
 
60
 
0
 
6/30/2009
677689
4.750
360
160
 
60
 
0
 
9/14/2009
1497000
5.250
360
161
 
60
 
0
 
9/21/2009
729000
4.380
360
162
 
60
 
0
 
7/16/2009
1406250
5.750
360
163
 
60
 
0
 
7/23/2009
1080000
5.250
360
164
 
60
 
0
 
8/3/2009
982500
5.120
360
165
 
60
 
0
 
9/10/2009
705000
4.500
360
166
 
60
 
0
 
6/4/2009
920000
4.750
360
167
 
60
 
0
 
6/11/2009
950000
4.880
360
168
 
60
 
0
 
6/12/2009
928000
4.880
360
169
 
60
 
0
 
7/8/2009
800000
4.880
360
170
 
60
 
0
 
6/29/2009
780000
4.880
360
171
 
60
 
0
 
7/16/2009
608000
4.620
360
172
 
60
 
0
 
7/27/2009
669345
4.250
360
173
 
60
 
0
 
8/10/2009
575000
4.880
360
174
 
60
 
0
 
7/27/2009
1943124
4.880
360
175
 
60
 
0
 
9/24/2009
1386000
5.620
360
176
 
60
 
0
 
6/2/2009
1111875
4.120
360
177
 
60
 
0
 
6/26/2009
928000
5.000
360
178
 
60
 
0
 
6/8/2009
552000
4.120
360
179
 
60
 
0
 
7/2/2009
524000
5.750
360
180
 
60
 
0
 
6/22/2009
962500
4.380
360
181
 
60
 
0
 
6/4/2009
1200000
4.500
360
182
 
60
 
0
 
6/19/2009
1900000
4.880
360
183
 
60
 
0
 
5/29/2009
875000
5.000
360
184
 
60
 
0
 
8/24/2009
641600
4.880
360
185
 
60
 
0
 
9/24/2009
608000
5.120
360
186
 
60
 
0
 
5/28/2009
709000
5.000
360
187
 
60
 
0
 
6/15/2009
520800
4.620
360
188
 
60
 
0
 
5/30/2009
740000
4.500
360
189
 
60
 
0
 
6/5/2009
748500
4.880
360
190
 
60
 
0
 
6/5/2009
792000
5.000
360
191
 
60
 
0
 
9/16/2009
844000
5.000
360
192
 
60
 
0
 
8/14/2009
472000
4.880
360
193
 
60
 
0
 
6/23/2009
484000
4.750
360
194
 
60
 
0
 
6/12/2009
520000
4.750
360
195
 
60
 
0
 
5/26/2009
744000
4.880
360
196
 
60
 
0
 
5/26/2009
744000
4.880
360
197
 
60
 
0
 
9/3/2009
760000
5.620
360
198
 
60
 
0
 
6/16/2009
770000
4.750
360
199
 
60
 
0
 
7/31/2009
1125000
4.620
360
200
 
60
 
0
 
6/29/2009
527520
4.620
360
201
 
60
 
0
 
5/29/2009
428000
4.380
360
202
 
60
 
0
 
9/10/2009
799200
5.000
360
203
 
60
 
0
 
6/12/2009
653600
4.750
360
204
 
60
 
40000
 
9/10/2009
1000000
4.500
360
205
 
60
 
0
 
6/19/2009
516800
4.380
360
206
 
60
 
0
 
7/30/2009
1155000
4.620
360
207
 
60
 
25000
 
6/15/2009
490000
4.750
360
208
 
60
 
0
 
8/6/2009
700000
5.000
360
209
 
60
 
0
 
7/10/2009
1100000
4.500
360
210
 
60
 
100000
 
6/12/2009
828700
4.750
360
211
 
60
 
0
 
7/20/2009
999500
5.120
360
212
 
60
 
60000
 
8/17/2009
941300
4.620
360
213
 
60
 
128055
 
5/22/2009
995600
5.250
360
214
 
60
 
125000
 
9/3/2009
870000
5.380
360
215
 
60
 
0
 
8/6/2009
448000
4.750
360
216
 
60
 
350000
 
7/10/2009
1800000
4.750
360
217
 
60
 
0
 
6/30/2009
539920
4.620
360
218
 
60
 
90000
 
6/10/2009
994000
4.880
360
219
 
60
 
100000
 
6/25/2009
990000
4.620
360
220
 
60
 
0
 
7/24/2009
642000
4.750
360
221
 
60
 
0
 
6/26/2009
846750
4.380
360
222
 
60
 
59900
 
8/25/2009
470000
4.750
360
223
 
60
 
100000
 
8/10/2009
711000
4.620
360
224
 
60
 
0
 
5/22/2009
680000
4.250
360
225
 
60
 
300000
 
6/18/2009
1401800
4.620
360
226
 
60
 
0
 
6/2/2009
774000
4.500
360
227
 
60
 
115000
 
7/9/2009
805000
5.380
360
228
 
60
 
85000
 
6/12/2009
595000
5.250
360
229
 
60
 
200000
 
7/8/2009
610000
4.500
360
230
 
60
 
145743
 
6/9/2009
650000
4.880
360
231
 
60
 
124000
 
7/24/2009
740000
5.000
360
232
 
60
 
275000
 
8/20/2009
1150000
4.620
360
233
 
60
 
200000
 
6/26/2009
859000
4.500
360
234
 
60
 
250000
 
6/26/2009
1095000
4.880
360
235
 
60
 
250000
 
8/13/2009
1053000
4.880
360
236
 
60
 
510000
 
8/10/2009
722000
4.880
360

 

 
29
30
31
32
33
34
35
36
37
KEY
Original Term
to Maturity
First Payment Date of Loan
Interest Type
Indicator
Original Interest
Only Term
Buy Down Period
HELOC
Draw
Period
Current Loan
Amount
Current
Interest
Rate
Current Payment
Amount Due
1
360
7/1/2009
 
0
   
733535.15
5.000
 
2
360
10/1/2009
 
0
   
1205784.07
4.625
 
3
360
8/1/2009
 
120
   
580999.97
5.125
 
4
360
9/1/2009
 
0
   
502699.98
4.625
 
5
360
9/1/2009
 
120
   
1000000
4.750
 
6
360
11/1/2009
 
120
   
850000
5.250
 
7
360
10/1/2009
 
120
   
1046250
4.625
 
8
360
9/1/2009
 
0
   
834984.41
5.000
 
9
360
8/1/2009
 
120
   
980000
5.375
 
10
360
10/1/2009
 
0
   
822939.32
4.625
 
11
360
10/1/2009
 
120
   
1327500
4.750
 
12
360
8/1/2009
 
120
   
860000
4.500
 
13
360
8/1/2009
 
120
   
1500000
4.750
 
14
360
10/1/2009
 
0
   
1273432.29
4.875
 
15
360
8/1/2009
 
120
   
999876.18
4.875
 
16
360
11/1/2009
 
120
   
1200000
5.250
 
17
360
9/1/2009
 
120
   
844500
5.125
 
18
360
9/1/2009
 
120
   
987000
5.375
 
19
360
9/1/2009
 
0
   
974200.6
5.125
 
20
360
9/1/2009
 
0
   
828046.94
5.125
 
21
360
11/1/2009
 
120
   
523500
5.000
 
22
360
10/1/2009
 
120
   
999999
4.750
 
23
360
10/1/2009
 
120
   
1000000
4.875
 
24
360
9/1/2009
 
120
   
876800
5.750
 
25
360
9/1/2009
 
120
   
896000
4.500
 
26
360
10/1/2009
 
120
   
1099820
4.875
 
27
360
11/1/2009
 
0
   
988000
4.750
 
28
360
11/1/2009
 
120
   
1000000
5.500
 
29
360
11/1/2009
 
0
   
729600
4.875
 
30
360
10/1/2009
 
120
   
840000
4.625
 
31
360
10/1/2009
 
120
   
720000
5.125
 
32
360
11/1/2009
 
120
   
1000000
4.750
 
33
360
8/1/2009
 
0
   
971470.81
5.000
 
34
360
9/1/2009
 
120
   
1215000
4.625
 
35
360
9/1/2009
 
120
   
740000
5.375
 
36
360
7/1/2009
 
0
   
621209.42
4.625
 
37
360
7/1/2009
 
120
   
1200000
4.375
 
38
360
9/1/2009
 
0
   
916774.56
4.500
 
39
360
10/1/2009
 
0
   
638000
5.000
 
40
360
7/1/2009
 
120
   
740000
4.875
 
41
360
8/1/2009
 
120
   
900000
4.750
 
42
360
10/1/2009
 
120
   
1000000
5.000
 
43
360
9/1/2009
 
120
   
1299000
4.750
 
44
360
11/1/2009
 
0
   
1250000
5.125
 
45
360
10/1/2009
 
120
   
1326822.71
4.750
 
46
360
11/1/2009
 
0
   
1100000
5.000
 
47
360
11/1/2009
 
120
   
656000
4.750
 
48
360
11/1/2009
 
0
   
755000
4.625
 
49
360
8/1/2009
 
120
   
825000
4.750
 
50
360
9/1/2009
 
0
   
994477.75
5.375
 
51
360
10/1/2009
 
120
   
640000
4.875
 
52
360
11/1/2009
 
0
   
541000
4.875
 
53
360
9/1/2009
 
120
   
800000
4.875
 
54
360
8/1/2009
 
120
   
700000
4.625
 
55
360
7/1/2009
 
0
   
651975.01
5.250
 
56
360
9/1/2009
 
120
   
1250000
5.000
 
57
360
7/1/2009
 
0
   
946002.58
5.000
 
58
360
11/1/2009
 
0
   
672000
4.375
 
59
360
9/1/2009
 
120
   
653500
4.750
 
60
360
10/1/2009
 
120
   
830000
4.750
 
61
360
9/1/2009
 
0
   
683799.3
4.750
 
62
360
11/1/2009
 
120
   
499500
5.250
 
63
360
10/1/2009
 
120
   
887000
4.500
 
64
360
9/1/2009
 
0
   
510878.82
4.625
 
65
360
10/1/2009
 
120
   
1101000
4.875
 
66
360
8/1/2009
 
120
   
850000
4.750
 
67
360
8/1/2009
 
0
   
765828.42
4.375
 
68
360
9/1/2009
 
120
   
746500
4.750
 
69
360
8/1/2009
 
0
   
647536.9
4.750
 
70
360
8/1/2009
 
120
   
937382.61
4.000
 
71
360
9/1/2009
 
0
   
1170971.76
4.625
 
72
360
9/1/2009
 
0
   
1196722.12
4.750
 
73
360
7/1/2009
 
120
   
978000
4.500
 
74
360
10/1/2009
 
0
   
1418130.07
4.500
 
75
360
8/1/2009
 
120
   
716040.86
4.625
 
76
360
8/1/2009
 
120
   
749999.49
5.125
 
77
360
8/1/2009
 
0
   
1494570.48
5.000
 
78
360
7/1/2009
 
0
   
484888.41
5.125
 
79
360
8/1/2009
 
0
   
737035.85
4.750
 
80
360
11/1/2009
 
120
   
1500000
4.750
 
81
360
7/1/2009
 
120
   
1300000
4.250
 
82
360
10/1/2009
 
120
   
742000
4.625
 
83
360
9/1/2009
 
0
   
1095641.73
4.750
 
84
360
11/1/2009
 
120
   
700000
4.875
 
85
360
10/1/2009
 
0
   
574313.62
4.875
 
86
360
11/1/2009
 
120
   
1633000
4.875
 
87
360
8/1/2009
 
120
   
1000000
4.750
 
88
360
9/1/2009
 
120
   
750000
5.000
 
89
360
11/1/2009
 
120
   
1260000
5.250
 
90
360
10/1/2009
 
0
   
1013723.44
4.875
 
91
360
10/1/2009
 
0
   
729060.32
4.625
 
92
360
10/1/2009
 
0
   
1173521.68
4.750
 
93
360
9/1/2009
 
120
   
1010000
4.500
 
94
360
10/1/2009
 
120
   
1500000
4.500
 
95
360
10/1/2009
 
120
   
833000
5.000
 
96
360
9/1/2009
 
120
   
700000
4.750
 
97
360
8/1/2009
 
0
   
1168242.52
4.375
 
98
360
10/1/2009
 
0
   
494445.33
5.375
 
99
360
8/1/2009
 
120
   
542000
5.125
 
100
360
7/1/2009
 
0
   
817932.45
4.875
 
101
360
10/1/2009
 
120
   
2200000
4.875
 
102
360
11/1/2009
 
120
   
463000
4.875
 
103
360
8/1/2009
 
120
   
955000
4.625
 
104
360
9/1/2009
 
0
   
672383.3
4.625
 
105
360
9/1/2009
 
0
   
837977.19
5.000
 
106
360
8/1/2009
 
120
   
900000
4.625
 
107
360
9/1/2009
 
120
   
1819000
4.750
 
108
360
8/1/2009
 
120
   
949701.58
4.625
 
109
360
9/1/2009
 
0
   
885811.82
4.875
 
110
360
8/1/2009
 
120
   
445000
5.000
 
111
360
11/1/2009
 
120
   
850000
5.250
 
112
360
10/1/2009
 
120
   
1400000
5.000
 
113
360
9/1/2009
 
120
   
804000
4.625
 
114
360
9/1/2009
 
0
   
1156939.17
4.500
 
115
360
7/1/2009
 
0
   
662107.36
4.875
 
116
360
9/1/2009
 
120
   
885000
4.500
 
117
360
8/1/2009
 
120
   
1500000
4.875
 
118
360
8/1/2009
 
0
   
592846.29
5.000
 
119
360
10/1/2009
 
0
   
868905.42
4.750
 
120
360
10/1/2009
 
0
   
922037.48
4.750
 
121
360
8/1/2009
 
120
   
988000
4.875
 
122
360
8/1/2009
 
0
   
696947.44
4.750
 
123
360
8/1/2009
 
0
   
865183.68
4.875
 
124
360
9/1/2009
 
120
   
1400800
4.625
 
125
360
8/1/2009
 
120
   
2000000
4.625
 
126
360
8/1/2009
 
0
   
924717.5
5.125
 
127
360
9/1/2009
 
120
   
1000000
4.625
 
128
360
10/1/2009
 
120
   
1500000
4.625
 
129
360
9/1/2009
 
120
   
626000
4.750
 
130
360
9/1/2009
 
0
   
671831.4
4.875
 
131
360
9/1/2009
 
0
   
1105100.24
4.375
 
132
360
8/1/2009
 
120
   
544138.69
4.875
 
133
360
8/1/2009
 
0
   
806003.67
4.875
 
134
360
11/1/2009
 
120
   
516000
4.875
 
135
360
10/1/2009
 
120
   
929999
4.625
 
136
360
10/1/2009
 
0
   
998741.86
4.750
 
137
360
7/1/2009
 
0
   
994772.83
4.750
 
138
360
10/1/2009
 
0
   
887099.52
4.750
 
139
360
9/1/2009
 
120
   
450000
4.500
 
140
360
7/1/2009
 
0
   
1092368.6
4.250
 
141
360
10/1/2009
 
120
   
587000
4.875
 
142
360
9/1/2009
 
120
   
1032000
4.750
 
143
360
8/1/2009
 
120
   
796921.31
4.750
 
144
360
10/1/2009
 
120
   
715000
4.875
 
145
360
9/1/2009
 
0
   
793040.99
4.875
 
146
360
10/1/2009
 
120
   
1190000
5.000
 
147
360
8/1/2009
 
120
   
1124625
4.500
 
148
360
8/1/2009
 
120
   
944998.87
4.750
 
149
360
8/1/2009
 
0
   
683290.87
4.500
 
150
360
7/1/2009
 
0
   
1920665.89
5.000
 
151
360
7/1/2009
 
0
   
692476.46
4.750
 
152
360
7/1/2009
 
120
   
820000
5.000
 
153
360
8/1/2009
 
120
   
1110000
4.500
 
154
360
8/1/2009
 
120
   
567400
4.625
 
155
360
10/1/2009
 
0
   
958735.82
4.500
 
156
360
8/1/2009
 
120
   
915000
5.000
 
157
360
8/1/2009
 
0
   
857684.18
5.000
 
158
360
8/1/2009
 
0
   
557728.75
4.375
 
159
360
8/1/2009
 
0
   
675120.97
4.750
 
160
360
11/1/2009
 
120
   
1497000
5.250
 
161
360
11/1/2009
 
0
   
729000
4.375
 
162
360
9/1/2009
 
120
   
1402250
5.750
 
163
360
9/1/2009
 
120
   
1080000
5.250
 
164
360
10/1/2009
 
0
   
981346.51
5.125
 
165
360
11/1/2009
 
120
   
705000
4.500
 
166
360
8/1/2009
 
120
   
917200
4.750
 
167
360
8/1/2009
 
0
   
946481.43
4.875
 
168
360
8/1/2009
 
120
   
927309.23
4.875
 
169
360
9/1/2009
 
120
   
800000
4.875
 
170
360
8/1/2009
 
120
   
779000
4.875
 
171
360
9/1/2009
 
0
   
606431.71
4.625
 
172
360
9/1/2009
 
0
   
668422.82
4.250
 
173
360
10/1/2009
 
120
   
575000
4.875
 
174
360
9/1/2009
 
120
   
1913124
4.875
 
175
360
11/1/2009
 
120
   
1386000
5.625
 
176
360
8/1/2009
 
0
   
1107124.92
4.125
 
177
360
8/1/2009
 
0
   
924640.95
5.000
 
178
360
8/1/2009
 
0
   
549658.66
4.125
 
179
360
9/1/2009
 
0
   
522903.2
5.750
 
180
360
8/1/2009
 
0
   
958596.28
4.375
 
181
360
8/1/2009
 
120
   
1191756.41
4.500
 
182
360
8/1/2009
 
120
   
1900000
4.875
 
183
360
7/1/2009
 
120
   
874866.54
5.000
 
184
360
10/1/2009
 
120
   
641600
4.875
 
185
360
11/1/2009
 
0
   
608000
5.125
 
186
360
7/1/2009
 
120
   
708999.99
5.000
 
187
360
8/1/2009
 
0
   
518781.07
4.625
 
188
360
7/1/2009
 
120
   
738631.45
4.500
 
189
360
8/1/2009
 
120
   
748500
4.875
 
190
360
8/1/2009
 
120
   
792000
5.000
 
191
360
11/1/2009
 
0
   
844000
5.000
 
192
360
10/1/2009
 
0
   
471419.64
4.875
 
193
360
8/1/2009
 
0
   
482165.94
4.750
 
194
360
8/1/2009
 
0
   
518029.5
4.750
 
195
360
7/1/2009
 
0
   
740318.4
4.875
 
196
360
7/1/2009
 
0
   
740318.4
4.875
 
197
360
11/1/2009
 
0
   
760000
5.625
 
198
360
8/1/2009
 
0
   
767082.06
4.750
 
199
360
9/1/2009
 
0
   
1122098.16
4.625
 
200
360
8/1/2009
 
120
   
527520
4.625
 
201
360
7/1/2009
 
0
   
425681.27
4.375
 
202
360
11/1/2009
 
120
   
799200
5.000
 
203
360
8/1/2009
 
120
   
653600
4.750
 
204
360
11/1/2009
 
120
   
1000000
4.500
 
205
360
8/1/2009
 
0
   
514644.67
4.375
 
206
360
9/1/2009
 
120
   
1155000
4.625
 
207
360
8/1/2009
 
120
   
489733.69
4.750
 
208
360
10/1/2009
 
120
   
699918.67
5.000
 
209
360
9/1/2009
 
120
   
1100000
4.500
 
210
360
8/1/2009
 
120
   
824520.36
4.750
 
211
360
9/1/2009
 
0
   
997148
5.125
 
212
360
10/1/2009
 
120
   
941300
4.625
 
213
360
7/1/2009
 
120
   
995600
5.250
 
214
360
11/1/2009
 
120
   
870000
5.375
 
215
360
10/1/2009
 
0
   
447436.35
4.750
 
216
360
9/1/2009
 
0
   
1795461.74
4.750
 
217
360
8/1/2009
 
0
   
537826.95
4.625
 
218
360
8/1/2009
 
0
   
971402.7
4.875
 
219
360
8/1/2009
 
120
   
990000
4.625
 
220
360
9/1/2009
 
0
   
640381.34
4.750
 
221
360
8/1/2009
 
0
   
843315.74
4.375
 
222
360
10/1/2009
 
0
   
469408.68
4.750
 
223
360
10/1/2009
 
0
   
710084.78
4.625
 
224
360
7/1/2009
 
120
   
680000
4.250
 
225
360
8/1/2009
 
0
   
1396365.79
4.625
 
226
360
8/1/2009
 
120
   
774000
4.500
 
227
360
9/1/2009
 
120
   
805000
5.375
 
228
360
8/1/2009
 
0
   
592943.55
5.250
 
229
360
9/1/2009
 
0
   
607581.11
4.500
 
230
360
8/1/2009
 
120
   
650000
4.875
 
231
360
9/1/2009
 
120
   
740000
5.000
 
232
360
10/1/2009
 
120
   
1150000
4.625
 
233
360
8/1/2009
 
120
   
859000
4.500
 
234
360
8/1/2009
 
120
   
1093894.64
4.875
 
235
360
10/1/2009
 
120
   
1047883.48
4.875
 
236
360
10/1/2009
 
120
   
722000
4.875
 

 

 
38
39
40
41
42
43
44
45
46
KEY
Interest Paid
Through Date
Current Payment
Status
Index
Type
ARM Look-back
Days
Gross
Margin
ARM Round Flag
ARM Round Factor
Initial Fixed Rate
Period
Initial
Interest
Rate Cap
(Change Up)
1
10/1/2009
 
39
45
2.25
 
0.125
60
5
2
10/1/2009
 
39
45
2.25
 
0.125
60
5
3
11/1/2009
 
39
45
2.25
 
0.125
60
5
4
10/1/2009
 
39
45
2.25
 
0.125
60
5
5
10/1/2009
 
39
45
2.25
 
0.125
60
5
6
10/1/2009
 
39
45
2.25
 
0.125
60
5
7
10/1/2009
 
39
45
2.25
 
0.125
60
5
8
10/1/2009
 
39
45
2.25
 
0.125
60
5
9
10/1/2009
 
39
45
2.25
 
0.125
60
5
10
10/1/2009
 
39
45
2.25
 
0.125
60
5
11
11/1/2009
 
39
45
2.25
 
0.125
60
5
12
10/1/2009
 
39
45
2.25
 
0.125
60
5
13
10/1/2009
 
39
45
2.25
 
0.125
60
5
14
10/1/2009
 
39
45
2.25
 
0.125
60
5
15
10/1/2009
 
39
45
2.25
 
0.125
60
5
16
10/1/2009
 
39
45
2.25
 
0.125
60
5
17
9/1/2009
 
39
45
2.25
 
0.125
60
5
18
10/1/2009
 
39
45
2.25
 
0.125
60
5
19
10/1/2009
 
39
45
2.25
 
0.125
60
5
20
10/1/2009
 
39
45
2.25
 
0.125
60
5
21
10/1/2009
 
39
45
2.25
 
0.125
60
2
22
10/1/2009
 
39
45
2.25
 
0.125
60
5
23
10/1/2009
 
39
45
2.25
 
0.125
60
5
24
10/1/2009
 
39
45
2.25
 
0.125
60
5
25
10/1/2009
 
39
45
2.25
 
0.125
60
5
26
10/1/2009
 
39
45
2.25
 
0.125
60
5
27
10/1/2009
 
39
45
2.25
 
0.125
60
5
28
10/1/2009
 
39
45
2.25
 
0.125
60
5
29
10/1/2009
 
39
45
2.25
 
0.125
60
5
30
10/1/2009
 
39
45
2.25
 
0.125
60
5
31
9/1/2009
 
39
45
2.25
 
0.125
60
5
32
10/1/2009
 
39
45
2.25
 
0.125
60
5
33
10/1/2009
 
39
45
2.25
 
0.125
60
5
34
10/1/2009
 
39
45
2.25
 
0.125
60
5
35
10/1/2009
 
39
45
2.25
 
0.125
60
5
36
10/1/2009
 
39
45
2.25
 
0.125
60
5
37
10/1/2009
 
39
45
2.25
 
0.125
60
5
38
10/1/2009
 
39
45
2.25
 
0.125
60
5
39
10/1/2009
 
39
45
2.25
 
0.125
60
5
40
10/1/2009
 
39
45
2.25
 
0.125
60
5
41
10/1/2009
 
39
45
2.25
 
0.125
60
5
42
10/1/2009
 
39
45
2.25
 
0.125
60
5
43
10/1/2009
 
39
45
2.25
 
0.125
60
5
44
10/1/2009
 
39
45
2.25
 
0.125
60
5
45
11/1/2009
 
39
45
2.25
 
0.125
60
5
46
10/1/2009
 
39
45
2.25
 
0.125
60
5
47
10/1/2009
 
39
45
2.25
 
0.125
60
5
48
10/1/2009
 
39
45
2.25
 
0.125
60
5
49
10/1/2009
 
39
45
2.25
 
0.125
60
5
50
9/1/2009
 
39
45
2.25
 
0.125
60
5
51
10/1/2009
 
39
45
2.25
 
0.125
60
5
52
10/1/2009
 
39
45
2.25
 
0.125
60
5
53
10/1/2009
 
39
45
2.25
 
0.125
60
5
54
10/1/2009
 
39
45
2.25
 
0.125
60
5
55
10/1/2009
 
39
45
2.25
 
0.125
60
5
56
10/1/2009
 
39
45
2.25
 
0.125
60
5
57
10/1/2009
 
39
45
2.25
 
0.125
60
5
58
10/1/2009
 
39
45
2.25
 
0.125
60
5
59
10/1/2009
 
39
45
2.25
 
0.125
60
5
60
10/1/2009
 
39
45
2.25
 
0.125
60
5
61
10/1/2009
 
39
45
2.25
 
0.125
60
5
62
10/1/2009
 
39
45
2.25
 
0.125
60
5
63
10/1/2009
 
39
45
2.25
 
0.125
60
5
64
10/1/2009
 
39
45
2.25
 
0.125
60
5
65
10/1/2009
 
39
45
2.25
 
0.125
60
5
66
10/1/2009
 
39
45
2.25
 
0.125
60
5
67
11/1/2009
 
39
45
2.25
 
0.125
60
5
68
10/1/2009
 
39
45
2.25
 
0.125
60
5
69
10/1/2009
 
39
45
2.25
 
0.125
60
5
70
10/1/2009
 
39
45
2.25
 
0.125
60
5
71
10/1/2009
 
39
45
2.25
 
0.125
60
5
72
10/1/2009
 
39
45
2.25
 
0.125
60
5
73
12/1/2009
 
39
45
2.25
 
0.125
60
5
74
10/1/2009
 
39
45
2.25
 
0.125
60
5
75
11/1/2009
 
39
45
2.25
 
0.125
60
5
76
11/1/2009
 
39
45
2.25
 
0.125
60
5
77
10/1/2009
 
39
45
2.25
 
0.125
60
5
78
10/1/2009
 
39
45
2.25
 
0.125
60
5
79
10/1/2009
 
39
45
2.25
 
0.125
60
5
80
10/1/2009
 
39
45
2.25
 
0.125
60
5
81
10/1/2009
 
39
45
2.25
 
0.125
60
5
82
10/1/2009
 
39
45
2.25
 
0.125
60
5
83
10/1/2009
 
39
45
2.25
 
0.125
60
5
84
10/1/2009
 
39
45
2.25
 
0.125
60
5
85
10/1/2009
 
39
45
2.25
 
0.125
60
5
86
10/1/2009
 
39
45
2.25
 
0.125
60
5
87
10/1/2009
 
39
45
2.25
 
0.125
60
5
88
10/1/2009
 
39
45
2.25
 
0.125
60
5
89
10/1/2009
 
39
45
2.25
 
0.125
60
5
90
10/1/2009
 
39
45
2.25
 
0.125
60
5
91
10/1/2009
 
39
45
2.25
 
0.125
60
5
92
10/1/2009
 
39
45
2.25
 
0.125
60
5
93
11/1/2009
 
39
45
2.25
 
0.125
60
5
94
10/1/2009
 
39
45
2.25
 
0.125
60
5
95
10/1/2009
 
39
45
2.25
 
0.125
60
5
96
10/1/2009
 
39
45
2.25
 
0.125
60
5
97
10/1/2009
 
39
45
2.25
 
0.125
60
5
98
10/1/2009
 
39
45
2.25
 
0.125
60
5
99
11/1/2009
 
39
45
2.25
 
0.125
60
5
100
10/1/2009
 
39
45
2.25
 
0.125
60
5
101
10/1/2009
 
39
45
2.25
 
0.125
60
5
102
10/1/2009
 
39
45
2.25
 
0.125
60
5
103
10/1/2009
 
39
45
2.25
 
0.125
60
5
104
11/1/2009
 
39
45
2.25
 
0.125
60
5
105
10/1/2009
 
39
45
2.25
 
0.125
60
5
106
10/1/2009
 
39
45
2.25
 
0.125
60
5
107
10/1/2009
 
39
45
2.25
 
0.125
60
5
108
1/1/2010
 
39
45
2.25
 
0.125
60
5
109
10/1/2009
 
39
45
2.25
 
0.125
60
5
110
11/1/2009
 
39
45
2.25
 
0.125
60
5
111
10/1/2009
 
39
45
2.25
 
0.125
60
5
112
10/1/2009
 
39
45
2.25
 
0.125
60
5
113
10/1/2009
 
39
45
2.25
 
0.125
60
5
114
10/1/2009
 
39
45
2.25
 
0.125
60
5
115
10/1/2009
 
39
45
2.25
 
0.125
60
5
116
10/1/2009
 
39
45
2.25
 
0.125
60
5
117
10/1/2009
 
39
45
2.25
 
0.125
60
5
118
10/1/2009
 
39
45
2.25
 
0.125
60
5
119
10/1/2009
 
39
45
2.25
 
0.125
60
5
120
10/1/2009
 
39
45
2.25
 
0.125
60
5
121
10/1/2009
 
39
45
2.25
 
0.125
60
5
122
10/1/2009
 
39
45
2.25
 
0.125
60
5
123
10/1/2009
 
39
45
2.25
 
0.125
60
5
124
11/1/2009
 
39
45
2.25
 
0.125
60
5
125
10/1/2009
 
39
45
2.25
 
0.125
60
5
126
10/1/2009
 
39
45
2.25
 
0.125
60
5
127
10/1/2009
 
39
45
2.25
 
0.125
60
5
128
10/1/2009
 
39
45
2.25
 
0.125
60
5
129
10/1/2009
 
39
45
2.25
 
0.125
60
5
130
10/1/2009
 
39
45
2.25
 
0.125
60
5
131
10/1/2009
 
39
45
2.25
 
0.125
60
5
132
10/1/2009
 
39
45
2.25
 
0.125
60
5
133
10/1/2009
 
39
45
2.25
 
0.125
60
5
134
10/1/2009
 
39
45
2.25
 
0.125
60
5
135
10/1/2009
 
39
45
2.25
 
0.125
60
5
136
10/1/2009
 
39
45
2.25
 
0.125
60
5
137
10/1/2009
 
39
45
2.25
 
0.125
60
5
138
11/1/2009
 
39
45
2.25
 
0.125
60
5
139
10/1/2009
 
39
45
2.25
 
0.125
60
5
140
11/1/2009
 
39
45
2.25
 
0.125
60
5
141
10/1/2009
 
39
45
2.25
 
0.125
60
5
142
10/1/2009
 
39
45
2.25
 
0.125
60
5
143
11/1/2009
 
39
45
2.25
 
0.125
60
5
144
10/1/2009
 
39
45
2.25
 
0.125
60
5
145
10/1/2009
 
39
45
2.25
 
0.125
60
5
146
10/1/2009
 
39
45
2.25
 
0.125
60
5
147
10/1/2009
 
39
45
2.25
 
0.125
60
5
148
10/1/2009
 
39
45
2.25
 
0.125
60
5
149
10/1/2009
 
39
45
2.25
 
0.125
60
5
150
10/1/2009
 
39
45
2.25
 
0.125
60
5
151
10/1/2009
 
39
45
2.25
 
0.125
60
5
152
11/1/2009
 
39
45
2.25
 
0.125
60
5
153
10/1/2009
 
39
45
2.25
 
0.125
60
5
154
10/1/2009
 
39
45
2.25
 
0.125
60
5
155
10/1/2009
 
39
45
2.25
 
0.125
60
5
156
10/1/2009
 
39
45
2.25
 
0.125
60
5
157
10/1/2009
 
39
45
2.25
 
0.125
60
5
158
10/1/2009
 
39
45
2.25
 
0.125
60
5
159
10/1/2009
 
39
45
2.25
 
0.125
60
5
160
10/1/2009
 
39
45
2.25
 
0.125
60
5
161
10/1/2009
 
39
45
2.25
 
0.125
60
5
162
10/1/2009
 
39
45
2.25
 
0.125
60
5
163
10/1/2009
 
39
45
2.25
 
0.125
60
5
164
10/1/2009
 
39
45
2.25
 
0.125
60
5
165
10/1/2009
 
39
45
2.25
 
0.125
60
5
166
10/1/2009
 
39
45
2.25
 
0.125
60
5
167
10/1/2009
 
39
45
2.25
 
0.125
60
5
168
10/1/2009
 
39
45
2.25
 
0.125
60
5
169
10/1/2009
 
39
45
2.25
 
0.125
60
5
170
10/1/2009
 
39
45
2.25
 
0.125
60
5
171
10/1/2009
 
39
45
2.25
 
0.125
60
5
172
9/1/2009
 
39
45
2.25
 
0.125
60
5
173
10/1/2009
 
39
45
2.25
 
0.125
60
5
174
10/1/2009
 
39
45
2.25
 
0.125
60
5
175
10/1/2009
 
39
45
2.25
 
0.125
60
5
176
10/1/2009
 
39
45
2.25
 
0.125
60
5
177
10/1/2009
 
39
45
2.25
 
0.125
60
5
178
10/1/2009
 
39
45
2.25
 
0.125
60
5
179
10/1/2009
 
39
45
2.25
 
0.125
60
5
180
10/1/2009
 
39
45
2.25
 
0.125
60
5
181
10/1/2009
 
39
45
2.25
 
0.125
60
5
182
10/1/2009
 
39
45
2.25
 
0.125
60
5
183
10/1/2009
 
39
45
2.25
 
0.125
60
5
184
10/1/2009
 
39
45
2.25
 
0.125
60
5
185
10/1/2009
 
39
45
2.25
 
0.125
60
5
186
10/1/2009
 
39
45
2.25
 
0.125
60
5
187
10/1/2009
 
39
45
2.25
 
0.125
60
5
188
10/1/2009
 
39
45
2.25
 
0.125
60
5
189
10/1/2009
 
39
45
2.25
 
0.125
60
5
190
10/1/2009
 
39
45
2.25
 
0.125
60
5
191
10/1/2009
 
39
45
2.25
 
0.125
60
5
192
10/1/2009
 
39
45
2.25
 
0.125
60
5
193
10/1/2009
 
39
45
2.25
 
0.125
60
5
194
10/1/2009
 
39
45
2.25
 
0.125
60
5
195
10/1/2009
 
39
45
2.25
 
0.125
60
5
196
10/1/2009
 
39
45
2.25
 
0.125
60
5
197
10/1/2009
 
39
45
2.25
 
0.125
60
5
198
10/1/2009
 
39
45
2.25
 
0.125
60
5
199
10/1/2009
 
39
45
2.25
 
0.125
60
5
200
10/1/2009
 
39
45
2.25
 
0.125
60
5
201
10/1/2009
 
39
45
2.25
 
0.125
60
5
202
10/1/2009
 
39
45
2.25
 
0.125
60
5
203
10/1/2009
 
39
45
2.25
 
0.125
60
5
204
10/1/2009
 
39
45
2.25
 
0.125
60
5
205
10/1/2009
 
39
45
2.25
 
0.125
60
5
206
10/1/2009
 
39
45
2.25
 
0.125
60
5
207
10/1/2009
 
39
45
2.25
 
0.125
60
5
208
10/1/2009
 
39
45
2.25
 
0.125
60
5
209
10/1/2009
 
39
45
2.25
 
0.125
60
5
210
10/1/2009
 
39
45
2.25
 
0.125
60
5
211
10/1/2009
 
39
45
2.25
 
0.125
60
5
212
10/1/2009
 
39
45
2.25
 
0.125
60
5
213
10/1/2009
 
39
45
2.25
 
0.125
60
5
214
11/1/2009
 
39
45
2.25
 
0.125
60
5
215
10/1/2009
 
39
45
2.25
 
0.125
60
5
216
10/1/2009
 
39
45
2.25
 
0.125
60
5
217
10/1/2009
 
39
45
2.25
 
0.125
60
5
218
10/1/2009
 
39
45
2.25
 
0.125
60
5
219
10/1/2009
 
39
45
2.25
 
0.125
60
5
220
10/1/2009
 
39
45
2.25
 
0.125
60
5
221
10/1/2009
 
39
45
2.25
 
0.125
60
5
222
10/1/2009
 
39
45
2.25
 
0.125
60
5
223
10/1/2009
 
39
45
2.25
 
0.125
60
5
224
10/1/2009
 
39
45
2.25
 
0.125
60
5
225
10/1/2009
 
39
45
2.25
 
0.125
60
5
226
10/1/2009
 
39
45
2.25
 
0.125
60
5
227
10/1/2009
 
39
45
2.25
 
0.125
60
5
228
10/1/2009
 
39
45
2.25
 
0.125
60
5
229
11/1/2009
 
39
45
2.25
 
0.125
60
5
230
10/1/2009
 
39
45
2.25
 
0.125
60
5
231
10/1/2009
 
39
45
2.25
 
0.125
60
5
232
10/1/2009
 
39
45
2.25
 
0.125
60
5
233
10/1/2009
 
39
45
2.25
 
0.125
60
5
234
10/1/2009
 
39
45
2.25
 
0.125
60
5
235
10/1/2009
 
39
45
2.25
 
0.125
60
5
236
10/1/2009
 
39
45
2.25
 
0.125
60
5

 

 
47
48
49
50
51
52
53
54
55
56
KEY
Initial
Interest
Rate
Cap (Change Down)
Subsequent Interest
Rate Reset Period
Subsequent Interest
Rate Cap (Change Down)
Subsequent Interest
Rate Cap (Change
Up)
Lifetime Maximum
Rate
(Ceiling)
Lifetime Minimum
Rate (Floor)
Negative
Amortization
Limit
Initial Negative
Amortization Recast
Period
Subsequent
Negative
Amortization Recast
Period
Initial
Fixed
Payment Period
1
5
12
2
2
10
2.25
     
60
2
5
12
2
2
9.62
2.25
     
60
3
5
12
2
2
10.12
2.25
     
60
4
5
12
2
2
9.62
2.25
     
60
5
5
12
2
2
9.75
2.25
     
60
6
5
12
2
2
10.25
2.25
     
60
7
5
12
2
2
9.62
2.25
     
60
8
5
12
2
2
10
2.25
     
60
9
5
12
2
2
10.38
2.25
     
60
10
5
12
2
2
9.62
2.25
     
60
11
5
12
2
2
9.75
2.25
     
60
12
5
12
2
2
9.5
2.25
     
60
13
5
12
2
2
9.75
2.25
     
60
14
5
12
2
2
9.88
2.25
     
60
15
5
12
2
2
9.88
2.25
     
60
16
5
12
2
2
10.25
2.25
     
60
17
5
12
2
2
10.12
2.25
     
60
18
5
12
2
2
10.38
2.25
     
60
19
5
12
2
2
10.12
2.25
     
60
20
5
12
5
5
10.12
2.25
     
60
21
2
12
2
2
10
3
     
60
22
5
12
2
2
9.75
2.25
     
60
23
5
12
2
2
9.88
2.25
     
60
24
5
12
2
2
10.75
2.25
     
60
25
5
12
2
2
9.5
2.25
     
60
26
5
12
2
2
9.88
2.25
     
60
27
5
12
2
2
9.75
2.25
     
60
28
5
12
2
2
10.5
2.25
     
60
29
5
12
2
2
9.88
2.25
     
60
30
5
12
2
2
9.62
2.25
     
60
31
5
12
2
2
10.12
2.25
     
60
32
5
12
2
2
9.75
2.25
     
60
33
5
12
2
2
10
2.25
     
60
34
5
12
2
2
9.62
2.25
     
60
35
5
12
2
2
10.38
2.25
     
60
36
5
12
2
2
9.62
2.25
     
60
37
5
12
2
2
9.38
2.25
     
60
38
5
12
2
2
9.5
2.25
     
60
39
5
12
2
2
10
2.25
     
60
40
5
12
2
2
9.88
2.25
     
60
41
5
12
2
2
9.75
2.25
     
60
42
5
12
2
2
10
2.25
     
60
43
5
12
2
2
9.75
2.25
     
60
44
5
12
2
2
10.12
2.25
     
60
45
5
12
2
2
9.75
2.25
     
60
46
5
12
2
2
10
2.25
     
60
47
5
12
2
2
9.75
2.25
     
60
48
5
12
2
2
9.62
2.25
     
60
49
5
12
2
2
9.75
2.25
     
60
50
5
12
2
2
10.38
2.25
     
60
51
5
12
2
2
9.88
2.25
     
60
52
5
12
2
2
9.88
2.25
     
60
53
5
12
2
2
9.88
2.25
     
60
54
5
12
2
2
9.62
2.25
     
60
55
5
12
2
2
10.25
2.25
     
60
56
5
12
2
2
10
2.25
     
60
57
5
12
2
2
10
2.25
     
60
58
5
12
2
2
9.38
2.25
     
60
59
5
12
2
2
9.75
2.25
     
60
60
5
12
2
2
9.75
2.25
     
60
61
5
12
2
2
9.75
2.25
     
60
62
5
12
2
2
10.25
2.25
     
60
63
5
12
2
2
9.5
2.25
     
60
64
5
12
2
2
9.62
2.25
     
60
65
5
12
2
2
9.88
2.25
     
60
66
5
12
2
2
9.75
2.25
     
60
67
5
12
2
2
9.38
2.25
     
60
68
5
12
2
2
9.75
2.25
     
60
69
5
12
2
2
9.75
2.25
     
60
70
5
12
2
2
9
2.25
     
60
71
5
12
2
2
9.62
2.25
     
60
72
5
12
2
2
9.75
2.25
     
60
73
5
12
2
2
9.5
2.25
     
60
74
5
12
2
2
9.5
2.25
     
60
75
5
12
2
2
9.62
2.25
     
60
76
5
12
2
2
10.12
2.25
     
60
77
5
12
2
2
10
2.25
     
60
78
5
12
2
2
10.12
2.25
     
60
79
5
12
2
2
9.75
2.25
     
60
80
5
12
2
2
9.75
2.25
     
60
81
5
12
2
2
9.25
2.25
     
60
82
5
12
2
2
9.62
2.25
     
60
83
5
12
2
2
9.75
2.25
     
60
84
5
12
2
2
9.88
2.25
     
60
85
5
12
2
2
9.88
2.25
     
60
86
5
12
2
2
9.88
2.25
     
60
87
5
12
2
2
9.75
2.25
     
60
88
5
12
2
2
10
2.25
     
60
89
5
12
2
2
10.25
2.25
     
60
90
5
12
2
2
9.88
2.25
     
60
91
5
12
2
2
9.62
2.25
     
60
92
5
12
2
2
9.75
2.25
     
60
93
5
12
2
2
9.5
2.25
     
60
94
5
12
2
2
9.5
2.25
     
60
95
5
12
2
2
10
2.25
     
60
96
5
12
2
2
9.75
2.25
     
60
97
5
12
2
2
9.38
2.25
     
60
98
5
12
2
2
10.38
2.25
     
60
99
5
12
2
2
10.12
2.25
     
60
100
5
12
2
2
9.88
2.25
     
60
101
5
12
2
2
9.88
2.25
     
60
102
5
12
2
2
9.88
2.25
     
60
103
5
12
2
2
9.62
2.25
     
60
104
5
12
2
2
9.62
2.25
     
60
105
5
12
2
2
10
2.25
     
60
106
5
12
2
2
9.62
2.25
     
60
107
5
12
2
2
9.75
2.25
     
60
108
5
12
2
2
9.62
2.25
     
60
109
5
12
2
2
9.88
2.25
     
60
110
5
12
2
2
10
2.25
     
60
111
5
12
2
2
10.25
2.25
     
60
112
5
12
2
2
10
2.25
     
60
113
5
12
2
2
9.62
2.25
     
60
114
5
12
2
2
9.5
2.25
     
60
115
5
12
2
2
9.88
2.25
     
60
116
5
12
2
2
9.5
2.25
     
60
117
5
12
2
2
9.88
2.25
     
60
118
5
12
2
2
10
2.25
     
60
119
5
12
2
2
9.75
2.25
     
60
120
5
12
2
2
9.75
2.25
     
60
121
5
12
2
2
9.88
2.25
     
60
122
5
12
2
2
9.75
2.25
     
60
123
5
12
2
2
9.88
2.25
     
60
124
5
12
2
2
9.62
2.25
     
60
125
5
12
2
2
9.62
2.25
     
60
126
5
12
2
2
10.12
2.25
     
60
127
5
12
2
2
9.62
2.25
     
60
128
5
12
2
2
9.62
2.25
     
60
129
5
12
2
2
9.75
2.25
     
60
130
5
12
2
2
9.88
2.25
     
60
131
5
12
2
2
9.38
2.25
     
60
132
5
12
2
2
9.88
2.25
     
60
133
5
12
2
2
9.88
2.25
     
60
134
5
12
2
2
9.88
2.25
     
60
135
5
12
2
2
9.62
2.25
     
60
136
5
12
2
2
9.75
2.25
     
60
137
5
12
2
2
9.75
2.25
     
60
138
5
12
2
2
9.75
2.25
     
60
139
5
12
2
2
9.5
2.25
     
60
140
5
12
2
2
9.25
2.25
     
60
141
5
12
2
2
9.88
2.25
     
60
142
5
12
2
2
9.75
2.25
     
60
143
5
12
2
2
9.75
2.25
     
60
144
5
12
2
2
9.88
2.25
     
60
145
5
12
2
2
9.88
2.25
     
60
146
5
12
2
2
10
2.25
     
60
147
5
12
2
2
9.5
2.25
     
60
148
5
12
2
2
9.75
2.25
     
60
149
5
12
2
2
9.5
2.25
     
60
150
5
12
2
2
10
2.25
     
60
151
5
12
5
5
9.75
2.25
     
60
152
5
12
2
2
10
2.25
     
60
153
5
12
2
2
9.5
2.25
     
60
154
5
12
2
2
9.62
2.25
     
60
155
5
12
2
2
9.5
2.25
     
60
156
5
12
2
2
10
2.25
     
60
157
5
12
5
5
10
2.25
     
60
158
5
12
2
2
9.38
2.25
     
60
159
5
12
2
2
9.75
2.25
     
60
160
5
12
2
2
10.25
2.25
     
60
161
5
12
2
2
9.38
2.25
     
60
162
5
12
2
2
10.75
2.25
     
60
163
5
12
2
2
10.25
2.25
     
60
164
5
12
2
2
10.12
2.25
     
60
165
5
12
2
2
9.5
2.25
     
60
166
5
12
2
2
9.75
2.25
     
60
167
5
12
2
2
9.88
2.25
     
60
168
5
12
2
2
9.88
2.25
     
60
169
5
12
2
2
9.88
2.25
     
60
170
5
12
2
2
9.88
2.25
     
60
171
5
12
2
2
9.62
2.25
     
60
172
5
12
2
2
9.25
2.25
     
60
173
5
12
2
2
9.88
2.25
     
60
174
5
12
2
2
9.88
2.25
     
60
175
5
12
2
2
10.62
2.25
     
60
176
5
12
2
2
9.12
2.25
     
60
177
5
12
2
2
10
2.25
     
60
178
5
12
2
2
9.12
2.25
     
60
179
5
12
2
2
10.75
2.25
     
60
180
5
12
2
2
9.38
2.25
     
60
181
5
12
2
2
9.5
2.25
     
60
182
5
12
2
2
9.88
2.25
     
60
183
5
12
2
2
10
2.25
     
60
184
5
12
2
2
9.88
2.25
     
60
185
5
12
2
2
10.12
2.25
     
60
186
5
12
2
2
10
2.25
     
60
187
5
12
2
2
9.62
2.25
     
60
188
5
12
2
2
9.5
2.25
     
60
189
5
12
2
2
9.88
2.25
     
60
190
5
12
2
2
10
2.25
     
60
191
5
12
2
2
10
2.25
     
60
192
5
12
2
2
9.88
2.25
     
60
193
5
12
2
2
9.75
2.25
     
60
194
5
12
2
2
9.75
2.25
     
60
195
5
12
2
2
9.88
2.25
     
60
196
5
12
2
2
9.88
2.25
     
60
197
5
12
2
2
10.62
2.25
     
60
198
5
12
2
2
9.75
2.25
     
60
199
5
12
2
2
9.62
2.25
     
60
200
5
12
2
2
9.62
2.25
     
60
201
5
12
2
2
9.38
2.25
     
60
202
5
12
2
2
10
2.25
     
60
203
5
12
2
2
9.75
2.25
     
60
204
5
12
2
2
9.5
2.25
     
60
205
5
12
2
2
9.38
2.25
     
60
206
5
12
2
2
9.62
2.25
     
60
207
5
12
2
2
9.75
2.25
     
60
208
5
12
2
2
10
2.25
     
60
209
5
12
2
2
9.5
2.25
     
60
210
5
12
2
2
9.75
2.25
     
60
211
5
12
2
2
10.12
2.25
     
60
212
5
12
2
2
9.62
2.25
     
60
213
5
12
2
2
10.25
2.25
     
60
214
5
12
2
2
10.38
2.25
     
60
215
5
12
2
2
9.75
2.25
     
60
216
5
12
2
2
9.75
2.25
     
60
217
5
12
2
2
9.62
2.25
     
60
218
5
12
2
2
9.88
2.25
     
60
219
5
12
2
2
9.62
2.25
     
60
220
5
12
2
2
9.75
2.25
     
60
221
5
12
2
2
9.38
2.25
     
60
222
5
12
2
2
9.75
2.25
     
60
223
5
12
2
2
9.62
2.25
     
60
224
5
12
2
2
9.25
2.25
     
60
225
5
12
2
2
9.62
2.25
     
60
226
5
12
2
2
9.5
2.25
     
60
227
5
12
2
2
10.38
2.25
     
60
228
5
12
2
2
10.25
2.25
     
60
229
5
12
2
2
9.5
2.25
     
60
230
5
12
2
2
9.88
2.25
     
60
231
5
12
2
2
10
2.25
     
60
232
5
12
2
2
9.62
2.25
     
60
233
5
12
2
2
9.5
2.25
     
60
234
5
12
2
2
9.88
2.25
     
60
235
5
12
2
2
9.88
2.25
     
60
236
5
12
2
2
9.88
2.25
     
60

 

 
57
58
59
60
61
62
63
64
65
66
KEY
Subsequent
Payment
Reset
Period
Initial
Periodic
Payment
Cap
Subsequent
Periodic Payment
Cap
Initial Minimum
Payment Reset
Period
Subsequent
Minimum
Payment
Reset
Period
Option
ARM
Indicator
Options at Recast
Initial Minimum
Payment
Current Minimum
Payment
Prepayment Penalty
Calculation
1
12
       
0
       
2
12
       
0
       
3
12
       
0
       
4
12
       
0
       
5
12
       
0
       
6
12
       
0
       
7
12
       
0
       
8
12
       
0
       
9
12
       
0
       
10
12
       
0
       
11
12
       
0
       
12
12
       
0
       
13
12
       
0
       
14
12
       
0
       
15
12
       
0
       
16
12
       
0
       
17
12
       
0
       
18
12
       
0
       
19
12
       
0
       
20
12
       
0
       
21
12
       
0
       
22
12
       
0
       
23
12
       
0
       
24
12
       
0
       
25
12
       
0
       
26
12
       
0
       
27
12
       
0
       
28
12
       
0
       
29
12
       
0
       
30
12
       
0
       
31
12
       
0
       
32
12
       
0
       
33
12
       
0
       
34
12
       
0
       
35
12
       
0
       
36
12
       
0
       
37
12
       
0
       
38
12
       
0
       
39
12
       
0
       
40
12
       
0
       
41
12
       
0
       
42
12
       
0
       
43
12
       
0
       
44
12
       
0
       
45
12
       
0
       
46
12
       
0
       
47
12
       
0
       
48
12
       
0
       
49
12
       
0
       
50
12
       
0
       
51
12
       
0
       
52
12
       
0
       
53
12
       
0
       
54
12
       
0
       
55
12
       
0
       
56
12
       
0
       
57
12
       
0
       
58
12
       
0
       
59
12
       
0
       
60
12
       
0
       
61
12
       
0
       
62
12
       
0
       
63
12
       
0
       
64
12
       
0
       
65
12
       
0
       
66
12
       
0
       
67
12
       
0
       
68
12
       
0
       
69
12
       
0
       
70
12
       
0
       
71
12
       
0
       
72
12
       
0
       
73
12
       
0
       
74
12
       
0
       
75
12
       
0
       
76
12
       
0
       
77
12
       
0
       
78
12
       
0
       
79
12
       
0
       
80
12
       
0
       
81
12
       
0
       
82
12
       
0
       
83
12
       
0
       
84
12
       
0
       
85
12
       
0
       
86
12
       
0
       
87
12
       
0
       
88
12
       
0
       
89
12
       
0
       
90
12
       
0
       
91
12
       
0
       
92
12
       
0
       
93
12
       
0
       
94
12
       
0
       
95
12
       
0
       
96
12
       
0
       
97
12
       
0
       
98
12
       
0
       
99
12
       
0
       
100
12
       
0
       
101
12
       
0
       
102
12
       
0
       
103
12
       
0
       
104
12
       
0
       
105
12
       
0
       
106
12
       
0
       
107
12
       
0
       
108
12
       
0
       
109
12
       
0
       
110
12
       
0
       
111
12
       
0
       
112
12
       
0
       
113
12
       
0
       
114
12
       
0
       
115
12
       
0
       
116
12
       
0
       
117
12
       
0
       
118
12
       
0
       
119
12
       
0
       
120
12
       
0
       
121
12
       
0
       
122
12
       
0
       
123
12
       
0
       
124
12
       
0
       
125
12
       
0
       
126
12
       
0
       
127
12
       
0
       
128
12
       
0
       
129
12
       
0
       
130
12
       
0
       
131
12
       
0
       
132
12
       
0
       
133
12
       
0
       
134
12
       
0
       
135
12
       
0
       
136
12
       
0
       
137
12
       
0
       
138
12
       
0
       
139
12
       
0
       
140
12
       
0
       
141
12
       
0
       
142
12
       
0
       
143
12
       
0
       
144
12
       
0
       
145
12
       
0
       
146
12
       
0
       
147
12
       
0
       
148
12
       
0
       
149
12
       
0
       
150
12
       
0
       
151
12
       
0
       
152
12
       
0
       
153
12
       
0
       
154
12
       
0
       
155
12
       
0
       
156
12
       
0
       
157
12
       
0
       
158
12
       
0
       
159
12
       
0
       
160
12
       
0
       
161
12
       
0
       
162
12
       
0
       
163
12
       
0
       
164
12
       
0
       
165
12
       
0
       
166
12
       
0
       
167
12
       
0
       
168
12
       
0
       
169
12
       
0
       
170
12
       
0
       
171
12
       
0
       
172
12
       
0
       
173
12
       
0
       
174
12
       
0
       
175
12
       
0
       
176
12
       
0
       
177
12
       
0
       
178
12
       
0
       
179
12
       
0
       
180
12
       
0
       
181
12
       
0
       
182
12
       
0
       
183
12
       
0
       
184
12
       
0
       
185
12
       
0
       
186
12
       
0
       
187
12
       
0
       
188
12
       
0
       
189
12
       
0
       
190
12
       
0
       
191
12
       
0
       
192
12
       
0
       
193
12
       
0
       
194
12
       
0
       
195
12
       
0
       
196
12
       
0
       
197
12
       
0
       
198
12
       
0
       
199
12
       
0
       
200
12
       
0
       
201
12
       
0
       
202
12
       
0
       
203
12
       
0
       
204
12
       
0
       
205
12
       
0
       
206
12
       
0
       
207
12
       
0
       
208
12
       
0
       
209
12
       
0
       
210
12
       
0
       
211
12
       
0
       
212
12
       
0
       
213
12
       
0
       
214
12
       
0
       
215
12
       
0
       
216
12
       
0
       
217
12
       
0
       
218
12
       
0
       
219
12
       
0
       
220
12
       
0
       
221
12
       
0
       
222
12
       
0
       
223
12
       
0
       
224
12
       
0
       
225
12
       
0
       
226
12
       
0
       
227
12
       
0
       
228
12
       
0
       
229
12
       
0
       
230
12
       
0
       
231
12
       
0
       
232
12
       
0
       
233
12
       
0
       
234
12
       
0
       
235
12
       
0
       
236
12
       
0
       

 

 
67
68
69
70
71
72
73
74
75
76
KEY
Prepayment Penalty
Type
Prepayment Penalty
Total Term
Prepayment Penalty
Hard Term
Primary Borrower ID
Number of
Mortgaged
Properties
Total Number of
Borrowers
Self-employment
Flag
Current ‘Other’
Monthly Payment
Length of
Employment:
Borrower
Length of
Employment: Co-
Borrower
1
 
0
       
1
     
2
 
0
       
0
     
3
 
0
       
1
     
4
 
0
       
0
     
5
 
0
       
0
     
6
 
0
       
0
     
7
 
0
       
0
     
8
 
0
       
0
     
9
 
0
       
0
     
10
 
0
       
0
     
11
 
0
       
0
     
12
 
0
       
0
     
13
 
0
       
1
     
14
 
0
       
1
     
15
 
0
       
0
     
16
 
0
       
0
     
17
 
0
       
0
     
18
 
0
       
0
     
19
 
0
       
0
     
20
 
0
       
0
     
21
 
0
       
1
     
22
 
0
       
1
     
23
 
0
       
0
     
24
 
0
       
0
     
25
 
0
       
0
     
26
 
0
       
0
     
27
 
0
       
0
     
28
 
0
       
1
     
29
 
0
       
0
     
30
 
0
       
0
     
31
 
0
       
0
     
32
 
0
       
1
     
33
 
0
       
1
     
34
 
0
       
0
     
35
 
0
       
0
     
36
 
0
       
0
     
37
 
0
       
0
     
38
 
0
       
0
     
39
 
0
       
0
     
40
 
0
       
0
     
41
 
0
       
0
     
42
 
0
       
0
     
43
 
0
       
0
     
44
 
0
       
0
     
45
 
0
       
0
     
46
 
0
       
0
     
47
 
0
       
0
     
48
 
0
       
0
     
49
 
0
       
0
     
50
 
0
       
1
     
51
 
0
       
1
     
52
 
0
       
0
     
53
 
0
       
0
     
54
 
0
       
0
     
55
 
0
       
0
     
56
 
0
       
1
     
57
 
0
       
1
     
58
 
0
       
0
     
59
 
0
       
0
     
60
 
0
       
0
     
61
 
0
       
0
     
62
 
0
       
0
     
63
 
0
       
0
     
64
 
0
       
0
     
65
 
0
       
1
     
66
 
0
       
0
     
67
 
0
       
0
     
68
 
0
       
0
     
69
 
0
       
0
     
70
 
0
       
0
     
71
 
0
       
1
     
72
 
0
       
1
     
73
 
0
       
0
     
74
 
0
       
1
     
75
 
0
       
0
     
76
 
0
       
1
     
77
 
0
       
1
     
78
 
0
       
0
     
79
 
0
       
0
     
80
 
0
       
0
     
81
 
0
       
0
     
82
 
0
       
1
     
83
 
0
       
1
     
84
 
0
       
1
     
85
 
0
       
0
     
86
 
0
       
1
     
87
 
0
       
1
     
88
 
0
       
0
     
89
 
0
       
0
     
90
 
0
       
0
     
91
 
0
       
0
     
92
 
0
       
0
     
93
 
0
       
0
     
94
 
0
       
1
     
95
 
0
       
0
     
96
 
0
       
0
     
97
 
0
       
0
     
98
 
0
       
0
     
99
 
0
       
0
     
100
 
0
       
0
     
101
 
0
       
1
     
102
 
0
       
0
     
103
 
0
       
1
     
104
 
0
       
0
     
105
 
0
       
0
     
106
 
0
       
0
     
107
 
0
       
0
     
108
 
0
       
0
     
109
 
0
       
0
     
110
 
0
       
0
     
111
 
0
       
0
     
112
 
0
       
0
     
113
 
0
       
0
     
114
 
0
       
1
     
115
 
0
       
1
     
116
 
0
       
0
     
117
 
0
       
0
     
118
 
0
       
0
     
119
 
0
       
1
     
120
 
0
       
1
     
121
 
0
       
0
     
122
 
0
       
1
     
123
 
0
       
0
     
124
 
0
       
0
     
125
 
0
       
0
     
126
 
0
       
0
     
127
 
0
       
0
     
128
 
0
       
0
     
129
 
0
       
0
     
130
 
0
       
0
     
131
 
0
       
0
     
132
 
0
       
0
     
133
 
0
       
0
     
134
 
0
       
1
     
135
 
0
       
0
     
136
 
0
       
0
     
137
 
0
       
0
     
138
 
0
       
1
     
139
 
0
       
0
     
140
 
0
       
0
     
141
 
0
       
0
     
142
 
0
       
1
     
143
 
0
       
1
     
144
 
0
       
0
     
145
 
0
       
0
     
146
 
0
       
0
     
147
 
0
       
0
     
148
 
0
       
1
     
149
 
0
       
0
     
150
 
0
       
0
     
151
 
0
       
0
     
152
 
0
       
0
     
153
 
0
       
0
     
154
 
0
       
0
     
155
 
0
       
1
     
156
 
0
       
0
     
157
 
0
       
0
     
158
 
0
       
0
     
159
 
0
       
0
     
160
 
0
       
1
     
161
 
0
       
0
     
162
 
0
       
1
     
163
 
0
       
0
     
164
 
0
       
0
     
165
 
0
       
0
     
166
 
0
       
0
     
167
 
0
       
0
     
168
 
0
       
0
     
169
 
0
       
0
     
170
 
0
       
0
     
171
 
0
       
0
     
172
 
0
       
0
     
173
 
0
       
0
     
174
 
0
       
0
     
175
 
0
       
0
     
176
 
0
       
0
     
177
 
0
       
1
     
178
 
0
       
0
     
179
 
0
       
0
     
180
 
0
       
0
     
181
 
0
       
0
     
182
 
0
       
0
     
183
 
0
       
0
     
184
 
0
       
1
     
185
 
0
       
0
     
186
 
0
       
0
     
187
 
0
       
0
     
188
 
0
       
0
     
189
 
0
       
0
     
190
 
0
       
0
     
191
 
0
       
0
     
192
 
0
       
0
     
193
 
0
       
0
     
194
 
0
       
0
     
195
 
0
       
1
     
196
 
0
       
1
     
197
 
0
       
0
     
198
 
0
       
0
     
199
 
0
       
0
     
200
 
0
       
0
     
201
 
0
       
0
     
202
 
0
       
0
     
203
 
0
       
1
     
204
 
0
       
0
     
205
 
0
       
0
     
206
 
0
       
0
     
207
 
0
       
0
     
208
 
0
       
0
     
209
 
0
       
0
     
210
 
0
       
0
     
211
 
0
       
1
     
212
 
0
       
0
     
213
 
0
       
0
     
214
 
0
       
1
     
215
 
0
       
0
     
216
 
0
       
1
     
217
 
0
       
0
     
218
 
0
       
0
     
219
 
0
       
1
     
220
 
0
       
0
     
221
 
0
       
0
     
222
 
0
       
0
     
223
 
0
       
0
     
224
 
0
       
0
     
225
 
0
       
0
     
226
 
0
       
0
     
227
 
0
       
0
     
228
 
0
       
0
     
229
 
0
       
0
     
230
 
0
       
1
     
231
 
0
       
1
     
232
 
0
       
0
     
233
 
0
       
0
     
234
 
0
       
1
     
235
 
0
       
0
     
236
 
0
       
1
     

 

 
77
78
79
80
81
82
83
84
85
86
KEY
Years in
Home
FICO
Model
Used
Most
 Recent
FICO
Date
Primary
Wage
Earner Original
FICO:
Equifax
Primary
Wage
Earner Original
FICO: Experian
Primary
Wage
Earner Original
FICO: TransUnion
Secondary Wage
Earner Original
FICO:
 Equifax
Secondary Wage
Earner Original
FICO: Experian
Secondary Wage
Earner Original
FICO: TransUnion
Most
 Recent
Primary Borrower
FICO
1
                 
771
2
                 
769
3
                 
723
4
                 
727
5
                 
744
6
                 
782
7
                 
731
8
                 
758
9
                 
751
10
                 
793
11
                 
762
12
                 
709
13
                 
788
14
                 
726
15
                 
786
16
                 
726
17
                 
787
18
                 
810
19
                 
799
20
                 
775
21
                 
780
22
                 
731
23
                 
763
24
                 
780
25
                 
810
26
                 
745
27
                 
762
28
                 
783
29
                 
761
30
                 
748
31
                 
777
32
                 
778
33
                 
799
34
                 
789
35
                 
771
36
                 
793
37
                 
781
38
                 
740
39
                 
714
40
                 
773
41
                 
794
42
                 
778
43
                 
777
44
                 
789
45
                 
793
46
                 
764
47
                 
777
48
                 
792
49
                 
775
50
                 
751
51
                 
762
52
                 
776
53
                 
706
54
                 
782
55
                 
786
56
                 
736
57
                 
715
58
                 
813
59
                 
791
60
                 
741
61
                 
758
62
                 
780
63
                 
754
64
                 
783
65
                 
719
66
                 
789
67
                 
799
68
                 
730
69
                 
794
70
                 
796
71
                 
711
72
                 
780
73
                 
790
74
                 
782
75
                 
805
76
                 
780
77
                 
773
78
                 
753
79
                 
775
80
                 
766
81
                 
797
82
                 
740
83
                 
716
84
                 
748
85
                 
809
86
                 
774
87
                 
776
88
                 
760
89
                 
758
90
                 
743
91
                 
790
92
                 
789
93
                 
739
94
                 
747
95
                 
780
96
                 
746
97
                 
732
98
                 
788
99
                 
728
100
                 
770
101
                 
737
102
                 
782
103
                 
719
104
                 
741
105
                 
774
106
                 
792
107
                 
793
108
                 
782
109
                 
795
110
                 
809
111
                 
807
112
                 
804
113
                 
755
114
                 
761
115
                 
773
116
                 
786
117
                 
787
118
                 
816
119
                 
778
120
                 
813
121
                 
754
122
                 
768
123
                 
800
124
                 
765
125
                 
801
126
                 
786
127
                 
766
128
                 
737
129
                 
721
130
                 
761
131
                 
773
132
                 
780
133
                 
780
134
                 
725
135
                 
744
136
                 
792
137
                 
775
138
                 
753
139
                 
765
140
                 
792
141
                 
797
142
                 
776
143
                 
735
144
                 
785
145
                 
784
146
                 
749
147
                 
718
148
                 
715
149
                 
788
150
                 
755
151
                 
784
152
                 
754
153
                 
761
154
                 
792
155
                 
758
156
                 
803
157
                 
797
158
                 
752
159
                 
796
160
                 
746
161
                 
796
162
                 
719
163
                 
806
164
                 
765
165
                 
748
166
                 
780
167
                 
792
168
                 
782
169
                 
792
170
                 
793
171
                 
799
172
                 
741
173
                 
757
174
                 
759
175
                 
792
176
                 
782
177
                 
787
178
                 
786
179
                 
704
180
                 
756
181
                 
794
182
                 
779
183
                 
784
184
                 
777
185
                 
750
186
                 
762
187
                 
798
188
                 
770
189
                 
784
190
                 
790
191
                 
720
192
                 
774
193
                 
794
194
                 
762
195
                 
783
196
                 
777
197
                 
720
198
                 
780
199
                 
787
200
                 
794
201
                 
778
202
                 
755
203
                 
786
204
                 
783
205
                 
794
206
                 
711
207
                 
795
208
                 
795
209
                 
726
210
                 
777
211
                 
773
212
                 
798
213
                 
757
214
                 
779
215
                 
778
216
                 
741
217
                 
715
218
                 
758
219
                 
793
220
                 
808
221
                 
752
222
                 
793
223
                 
796
224
                 
801
225
                 
761
226
                 
738
227
                 
762
228
                 
752
229
                 
725
230
                 
732
231
                 
736
232
                 
767
233
                 
777
234
                 
774
235
                 
748
236
                 
759

 

 
87
88
89
90
91
92
93
94
95
96
97
KEY
Most Recent Co-
Borrower FICO
Most Recent FICO
Method
VantageScore:
Primary Borrower
VantageScore: Co-
Borrower
Most
Recent
VantageScore
Method
VantageScore Date
Credit Report:
Longest Trade Line
Credit Report:
Maximum Trade
Line
Credit Report:
Number of Trade
Lines
Credit Line Usage
Ratio
Most Recent 12-
month Pay History
1
                   
XXXXXXXX0000
2
                   
XXXXXXXXXX00
3
                   
XXXXXXXXXX00
4
                   
XXXXXXXXX000
5
                   
XXXXXXXXX000
6
                   
XXXXXXXXXXX0
7
                   
XXXXXXXXXX00
8
                   
XXXXXXXXX000
9
                   
XXXXXXXX0000
10
                   
XXXXXXXXXX00
11
                   
XXXXXXXXXX00
12
                   
XXXXXXXX0000
13
                   
XXXXXXXX0000
14
                   
XXXXXXXXXX00
15
                   
XXXXXXXX0000
16
                   
XXXXXXXXXXX0
17
                   
XXXXXXXXXX00
18
                   
XXXXXXXXXX00
19
                   
XXXXXXXXXX00
20
                   
XXXXXXXXXX00
21
                   
XXXXXXXXXXX0
22
                   
XXXXXXXXXXX0
23
                   
XXXXXXXXXX00
24
                   
XXXXXXXXX000
25
                   
XXXXXXXXX000
26
                   
XXXXXXXXXXX0
27
                   
XXXXXXXXXXX0
28
                   
XXXXXXXXXXX0
29
                   
XXXXXXXXXXX0
30
                   
XXXXXXXXXX00
31
                   
XXXXXXXXXXX0
32
                   
XXXXXXXXXXX0
33
                   
XXXXXXXX0000
34
                   
XXXXXXXXX000
35
                   
XXXXXXXXX000
36
                   
XXXXXXX00000
37
                   
XXXXXXXX0000
38
                   
XXXXXXXXXX00
39
                   
XXXXXXXXXX00
40
                   
XXXXXXXX0000
41
                   
XXXXXXXX0000
42
                   
XXXXXXXXXXX0
43
                   
XXXXXXXXX000
44
                   
XXXXXXXXXXX0
45
                   
XXXXXXXXXX00
46
                   
XXXXXXXXXXX0
47
                   
XXXXXXXXXXX0
48
                   
XXXXXXXXXXX0
49
                   
XXXXXXXXX000
50
                   
XXXXXXXXXX00
51
                   
XXXXXXXXXX00
52
                   
XXXXXXXXXXX0
53
                   
XXXXXXXXXX00
54
                   
XXXXXXXX0000
55
                   
XXXXXXXX0000
56
                   
XXXXXXXXXX00
57
                   
XXXXXXXX0000
58
                   
XXXXXXXXXXX0
59
                   
XXXXXXXXX000
60
                   
XXXXXXXXXX00
61
                   
XXXXXXXXX000
62
                   
XXXXXXXXXXX0
63
                   
XXXXXXXXXXX0
64
                   
XXXXXXXXXX00
65
                   
XXXXXXXXXXX0
66
                   
XXXXXXXX0000
67
                   
XXXXXXXX0000
68
                   
XXXXXXXXX000
69
                   
XXXXXXXXX000
70
                   
XXXXXXXX0000
71
                   
XXXXXXXXX000
72
                   
XXXXXXXXX000
73
                   
XXXXXXXXX000
74
                   
XXXXXXXXXXX0
75
                   
XXXXXXXX0000
76
                   
XXXXXXXXX000
77
                   
XXXXXXXXX000
78
                   
XXXXXXXX0000
79
                   
XXXXXXXX0000
80
                   
XXXXXXXXXXX0
81
                   
XXXXXXXX0000
82
                   
XXXXXXXXXX00
83
                   
XXXXXXXXX000
84
                   
XXXXXXXXXXX0
85
                   
XXXXXXXXXX00
86
                   
XXXXXXXXXXX0
87
                   
XXXXXXXX0000
88
                   
XXXXXXXXX000
89
                   
XXXXXXXXXXX0
90
                   
XXXXXXXXXX00
91
                   
XXXXXXXXXX00
92
                   
XXXXXXXXXX00
93
                   
XXXXXXXXX000
94
                   
XXXXXXXXXX00
95
                   
XXXXXXXXXXX0
96
                   
XXXXXXXXX000
97
                   
XXXXXXXX0000
98
                   
XXXXXXXXXXX0
99
                   
XXXXXXXX0000
100
                   
XXXXXXXX0000
101
                   
XXXXXXXXXXX0
102
                   
XXXXXXXXXXX0
103
                   
XXXXXXXX0000
104
                   
XXXXXXXXX000
105
                   
XXXXXXXXX000
106
                   
XXXXXXXX0000
107
                   
XXXXXXXXX000
108
                   
XXXXXXXX0000
109
                   
XXXXXXXXX000
110
                   
XXXXXXXX0000
111
                   
XXXXXXXXXXX0
112
                   
XXXXXXXXXX00
113
                   
XXXXXXXXX000
114
                   
XXXXXXXXX000
115
                   
XXXXXXXX0000
116
                   
XXXXXXXXX000
117
                   
XXXXXXXX0000
118
                   
XXXXXXXX0000
119
                   
XXXXXXXXXX00
120
                   
XXXXXXXXXX00
121
                   
XXXXXXXX0000
122
                   
XXXXXXXX0000
123
                   
XXXXXXXX0000
124
                   
XXXXXXXXX000
125
                   
XXXXXXXX0000
126
                   
XXXXXXXX0000
127
                   
XXXXXXXXXX00
128
                   
XXXXXXXXXX00
129
                   
XXXXXXXXX000
130
                   
XXXXXXXXX000
131
                   
XXXXXXXXX000
132
                   
XXXXXXXX0000
133
                   
XXXXXXXXX000
134
                   
XXXXXXXXXXX0
135
                   
XXXXXXXXXX00
136
                   
XXXXXXXXXX00
137
                   
XXXXXXXX0000
138
                   
XXXXXXXXXX00
139
                   
XXXXXXXXX000
140
                   
XXXXXXXX0000
141
                   
XXXXXXXXXX00
142
                   
XXXXXXXXXX00
143
                   
XXXXXXXX0000
144
                   
XXXXXXXXXX00
145
                   
XXXXXXXXX000
146
                   
XXXXXXXXXX00
147
                   
XXXXXXXX0000
148
                   
XXXXXXXX0000
149
                   
XXXXXXXX0000
150
                   
XXXXXXX00000
151
                   
XXXXXXXX0000
152
                   
XXXXXXXX0000
153
                   
XXXXXXXX0000
154
                   
XXXXXXXX0000
155
                   
XXXXXXXXXX00
156
                   
XXXXXXXX0000
157
                   
XXXXXXXX0000
158
                   
XXXXXXXX0000
159
                   
XXXXXXXXX000
160
                   
XXXXXXXXXXX0
161
                   
XXXXXXXXXXX0
162
                   
XXXXXXXXX000
163
                   
XXXXXXXXX000
164
                   
XXXXXXXXXX00
165
                   
XXXXXXXXXXX0
166
                   
XXXXXXXX0000
167
                   
XXXXXXXX0000
168
                   
XXXXXXXX0000
169
                   
XXXXXXXXX000
170
                   
XXXXXXXXX000
171
                   
XXXXXXXXX000
172
                   
XXXXXXXXX000
173
                   
XXXXXXXXXX00
174
                   
XXXXXXXXX000
175
                   
XXXXXXXXXXX0
176
                   
XXXXXXXX0000
177
                   
XXXXXXXXX000
178
                   
XXXXXXXX0000
179
                   
XXXXXXXXX000
180
                   
XXXXXXXX0000
181
                   
XXXXXXXX0000
182
                   
XXXXXXXX0000
183
                   
XXXXXXXX0000
184
                   
XXXXXXXXXXX0
185
                   
XXXXXXXXXXX0
186
                   
XXXXXXXXX000
187
                   
XXXXXXXX0000
188
                   
XXXXXXXX0000
189
                   
XXXXXXXX0000
190
                   
XXXXXXXX0000
191
                   
XXXXXXXXXXX0
192
                   
XXXXXXXXXX00
193
                   
XXXXXXXX0000
194
                   
XXXXXXXX0000
195
                   
XXXXXXXX0000
196
                   
XXXXXXXX0000
197
                   
XXXXXXXXXXX0
198
                   
XXXXXXXX0000
199
                   
XXXXXXXXXX00
200
                   
XXXXXXXX0000
201
                   
XXXXXXXX0000
202
                   
XXXXXXXXXXX0
203
                   
XXXXXXXX0000
204
                   
XXXXXXXXXXX0
205
                   
XXXXXXXX0000
206
                   
XXXXXXXXXX00
207
                   
XXXXXXXX0000
208
                   
XXXXXXXXXX00
209
                   
XXXXXXXXX000
210
                   
XXXXXXXX0000
211
                   
XXXXXXXXXX00
212
                   
XXXXXXXXXX00
213
                   
XXXXXXX00000
214
                   
XXXXXXXXXXX0
215
                   
XXXXXXXXXX00
216
                   
XXXXXXXXX000
217
                   
XXXXXXXXX000
218
                   
XXXXXXXX0000
219
                   
XXXXXXXXX000
220
                   
XXXXXXXXX000
221
                   
XXXXXXXX0000
222
                   
XXXXXXXXXXX0
223
                   
XXXXXXXXXX00
224
                   
XXXXXXX00000
225
                   
XXXXXXXX0000
226
                   
XXXXXXXX0000
227
                   
XXXXXXXXXX00
228
                   
XXXXXXXX0000
229
                   
XXXXXXXXX000
230
                   
XXXXXXXX0000
231
                   
XXXXXXXXX000
232
                   
XXXXXXXXXXX0
233
                   
XXXXXXXXX000
234
                   
XXXXXXXXX000
235
                   
XXXXXXXXXX00
236
                   
XXXXXXXXXX00

 

 
98
99
100
101
102
103
104
105
106
107
108
KEY
Months Bankruptcy
Months Foreclosure
Primary Borrower
Wage Income
Co-
Borrower Wage
Income
Primary Borrower
Other
Income
Co-
Borrower Other
Income
All
Borrower Wage
Income
All
Borrower Total
Income
4506-T Indicator
Borrower Income
Verification Level
Co-
Borrower
Income Verification
1
                     
2
                     
3
                     
4
                     
5
                     
6
                     
7
                     
8
                     
9
                     
10
                     
11
                     
12
                     
13
                     
14
                     
15
                     
16
                     
17
                     
18
                     
19
                     
20
                     
21
                     
22
                     
23
                     
24
                     
25
                     
26
                     
27
                     
28
                     
29
                     
30
                     
31
                     
32
                     
33
                     
34
                     
35
                     
36
                     
37
                     
38
                     
39
                     
40
                     
41
                     
42
                     
43
                     
44
                     
45
                     
46
                     
47
                     
48
                     
49
                     
50
                     
51
                     
52
                     
53
                     
54
                     
55
                     
56
                     
57
                     
58
                     
59
                     
60
                     
61
                     
62
                     
63
                     
64
                     
65
                     
66
                     
67
                     
68
                     
69
                     
70
                     
71
                     
72
                     
73
                     
74
                     
75
                     
76
                     
77
                     
78
                     
79
                     
80
                     
81
                     
82
                     
83
                     
84
                     
85
                     
86
                     
87
                     
88
                     
89
                     
90
                     
91
                     
92
                     
93
                     
94
                     
95
                     
96
                     
97
                     
98
                     
99
                     
100
                     
101
                     
102
                     
103
                     
104
                     
105
                     
106
                     
107
                     
108
                     
109
                     
110
                     
111
                     
112
                     
113
                     
114
                     
115
                     
116
                     
117
                     
118
                     
119
                     
120
                     
121
                     
122
                     
123
                     
124
                     
125
                     
126
                     
127
                     
128
                     
129
                     
130
                     
131
                     
132
                     
133
                     
134
                     
135
                     
136
                     
137
                     
138
                     
139
                     
140
                     
141
                     
142
                     
143
                     
144
                     
145
                     
146
                     
147
                     
148
                     
149
                     
150
                     
151
                     
152
                     
153
                     
154
                     
155
                     
156
                     
157
                     
158
                     
159
                     
160
                     
161
                     
162
                     
163
                     
164
                     
165
                     
166
                     
167
                     
168
                     
169
                     
170
                     
171
                     
172
                     
173
                     
174
                     
175
                     
176
                     
177
                     
178
                     
179
                     
180
                     
181
                     
182
                     
183
                     
184
                     
185
                     
186
                     
187
                     
188
                     
189
                     
190
                     
191
                     
192
                     
193
                     
194
                     
195
                     
196
                     
197
                     
198
                     
199
                     
200
                     
201
                     
202
                     
203
                     
204
                     
205
                     
206
                     
207
                     
208
                     
209
                     
210
                     
211
                     
212
                     
213
                     
214
                     
215
                     
216
                     
217
                     
218
                     
219
                     
220
                     
221
                     
222
                     
223
                     
224
                     
225
                     
226
                     
227
                     
228
                     
229
                     
230
                     
231
                     
232
                     
233
                     
234
                     
235
                     
236
                     

 

 
109
110
111
112
113
114
115
116
117
118
KEY
Borrower
Employment
Verification
Co-
Borrower
Employment
Verification
Borrower Asset
Verification
Co-
Borrower Asset
Verification
Liquid / Cash
Reserves
Monthly
Debt All
Borrowers
Originator
DTI
Fully
Indexed
Rate
Qualification
Method
Percentage
of Down
Payment
from
Borrower
Own Funds
1
           
9.43
     
2
           
13.17
     
3
           
26.9
     
4
           
12.94
     
5
           
31.17
     
6
           
21.37
     
7
           
26.11
     
8
           
24.06
     
9
           
34.55
     
10
           
19.51
     
11
           
26.01
     
12
           
38.88
     
13
           
15.37
     
14
           
34.64
     
15
           
24.46
     
16
           
25.99
     
17
           
33.72
     
18
           
32.21
     
19
           
32.23
     
20
           
32.35
     
21
           
39.45
     
22
           
35.99
     
23
           
37.27
     
24
           
39.19
     
25
           
6.01
     
26
           
25.67
     
27
           
41.13
     
28
           
31.12
     
29
           
26.33
     
30
           
27.48
     
31
           
37.69
     
32
           
16.71
     
33
           
43.99
     
34
           
17.82
     
35
           
38.4
     
36
           
16.33
     
37
           
36.83
     
38
           
38.68
     
39
           
9.68
     
40
           
28.5
     
41
           
16.02
     
42
           
39.08
     
43
           
28.3
     
44
           
12.18
     
45
           
17.99
     
46
           
8.1
     
47
           
41.18
     
48
           
21.97
     
49
           
31.1
     
50
           
14.45
     
51
           
26.32
     
52
           
30.79
     
53
           
42.39
     
54
           
12.35
     
55
           
17.56
     
56
           
31.45
     
57
           
28.89
     
58
           
31.51
     
59
           
18.75
     
60
           
15.73
     
61
           
28.84
     
62
           
30.49
     
63
           
31.37
     
64
           
24.09
     
65
           
16.4
     
66
           
27.17
     
67
           
29.68
     
68
           
23.43
     
69
           
34.11
     
70
           
12.83
     
71
           
23.43
     
72
           
21.4
     
73
           
24.81
     
74
           
35.69
     
75
           
34.56
     
76
           
14.97
     
77
           
38.83
     
78
           
18.72
     
79
           
9.26
     
80
           
39.22
     
81
           
22.07
     
82
           
44.51
     
83
           
31.18
     
84
           
4.54
     
85
           
21.89
     
86
           
25.72
     
87
           
13.47
     
88
           
28
     
89
           
7.36
     
90
           
26.38
     
91
           
17.72
     
92
           
20.01
     
93
           
38.31
     
94
           
39.91
     
95
           
41.88
     
96
           
13.42
     
97
           
18.02
     
98
           
27.27
     
99
           
28.83
     
100
           
22.28
     
101
           
41.03
     
102
           
28.68
     
103
           
22.07
     
104
           
14.22
     
105
           
26.56
     
106
           
42.44
     
107
           
35.59
     
108
           
19.79
     
109
           
37.35
     
110
           
19.91
     
111
           
40.08
     
112
           
27.79
     
113
           
4.09
     
114
           
20.58
     
115
           
27.95
     
116
           
33.41
     
117
           
40.56
     
118
           
34.32
     
119
           
27.9
     
120
           
35.54
     
121
           
34.97
     
122
           
30.43
     
123
           
26.05
     
124
           
21.09
     
125
           
43.48
     
126
           
24.27
     
127
           
7.52
     
128
           
8.51
     
129
           
20.56
     
130
           
22.52
     
131
           
8.84
     
132
           
21.19
     
133
           
29.57
     
134
           
44.56
     
135
           
39.49
     
136
           
14.73
     
137
           
25.48
     
138
           
7.4
     
139
           
14.56
     
140
           
22.63
     
141
           
20.85
     
142
           
38.59
     
143
           
37.25
     
144
           
36.87
     
145
           
36.12
     
146
           
17.84
     
147
           
28.19
     
148
           
25.18
     
149
           
23.29
     
150
           
25.29
     
151
           
28.9
     
152
           
16.39
     
153
           
36.99
     
154
           
44.89
     
155
           
29.73
     
156
           
31.52
     
157
           
31.48
     
158
           
26.53
     
159
           
27.71
     
160
           
28.95
     
161
           
28.94
     
162
           
30.87
     
163
           
35.83
     
164
           
28.97
     
165
           
32.92
     
166
           
31.43
     
167
           
44.8
     
168
           
27.53
     
169
           
23.92
     
170
           
42.96
     
171
           
40.6
     
172
           
33.67
     
173
           
38.08
     
174
           
31.97
     
175
           
21.19
     
176
           
14.19
     
177
           
39.27
     
178
           
12.97
     
179
           
26.39
     
180
           
27.33
     
181
           
4.99
     
182
           
28.35
     
183
           
20.19
     
184
           
13.62
     
185
           
22.53
     
186
           
36.92
     
187
           
40.94
     
188
           
38.08
     
189
           
10.87
     
190
           
24.56
     
191
           
40.53
     
192
           
29.01
     
193
           
28.12
     
194
           
18.82
     
195
           
6.52
     
196
           
6.57
     
197
           
17.84
     
198
           
14.26
     
199
           
5.3
     
200
           
14
     
201
           
21.73
     
202
           
32.21
     
203
           
38.61
     
204
           
36.12
     
205
           
39.64
     
206
           
17.36
     
207
           
36.62
     
208
           
31.46
     
209
           
22.95
     
210
           
38.13
     
211
           
39.82
     
212
           
36.85
     
213
           
13.75
     
214
           
17.2
     
215
           
30.56
     
216
           
11.19
     
217
           
30.4
     
218
           
21.3
     
219
           
35.3
     
220
           
44.75
     
221
           
18.89
     
222
           
37.57
     
223
           
22.64
     
224
           
32.12
     
225
           
32.85
     
226
           
43.36
     
227
           
28.09
     
228
           
22.86
     
229
           
34.63
     
230
           
16.42
     
231
           
36.68
     
232
           
12.73
     
233
           
12.72
     
234
           
40.17
     
235
           
14.54
     
236
           
27.39
     

 

   
119
120
121
122
123
124
125
126
127
KEY
 
City
State
Postal Code
Property
Type
Occupancy
Sales Price
Original Appraised
Property
Value
Original Property
Valuation
Type
Original Property
Valuation Date
1
 
SAINT LOUIS
MO
63141
1
1
 
1053000
   
2
 
SHORT HLS
NJ
07078
1
1
 
2750000
   
3
 
SANTA FE
NM
87505
7
1
 
830000
   
4
 
LAS VEGAS
NV
89145
7
1
630000
630000
   
5
 
NEW YORK
NY
10128
2
1
 
1600000
   
6
 
NEW YORK
NY
10005
4
1
1385000
1250000
   
7
 
NEW YORK
NY
10016
4
1
 
1500000
   
8
 
NEW YORK
NY
10024
2
1
 
1200000
   
9
 
BROOKLYN
NY
11217
2
1
 
1400000
   
10
 
NEW YORK
NY
10016
4
1
 
1130000
   
11
 
MANHASSET
NY
11030
7
1
 
1770000
   
12
 
MANHASSET
NY
11030
1
1
1075000
1075000
   
13
 
SARATOGA
CA
95070
1
1
 
3200000
   
14
 
LOS ANGELES
CA
90024
1
1
 
2350000
   
15
 
LOS ALTOS
CA
94022
1
1
 
1725000
   
16
 
LARCHMONT
NY
10538
1
1
 
2200000
   
17
 
UNIVERSITY PARK
TX
75205
1
1
 
1465000
   
18
 
MENLO PARK
CA
94025
1
1
 
1780000
   
19
 
LA JOLLA
CA
92037
1
1
 
1425000
   
20
 
LEXINGTON
MA
02420
1
1
 
1300000
   
21
 
BOSTON
MA
02114
4
1
 
700000
   
22
 
KANSAS CITY
MO
64152
7
1
 
1800000
   
23
 
SARATOGA
CA
95070
1
1
 
1700000
   
24
 
WASHINGTON
DC
20008
1
1
1096000
1350000
   
25
 
THORNWOOD
NY
10594
1
1
 
1425000
   
26
 
SAN MATEO
CA
94402
1
1
 
2050000
   
27
 
MENLO PK
CA
94025
1
1
 
2200000
   
28
 
MENLO PARK
CA
94025
1
1
 
2160000
   
29
 
CUPERTINO
CA
95014
1
1
 
1400000
   
30
 
THOUSAND OAKS
CA
91362
7
1
 
1580000
   
31
 
GAINESVILLE
VA
20155
7
1
900000
1149000
   
32
 
NEW CANAAN
CT
06840
1
1
 
2850000
   
33
 
SAUSALITO
CA
94965
1
1
 
2770000
   
34
 
ML VLY
CA
94941
1
1
 
2200000
   
35
 
NEW YORK
NY
10023
2
1
 
925000
   
36
 
TULSA
OK
74114
1
1
 
1610000
   
37
 
OAKTON
VA
22124
7
1
1600000
1600000
   
38
 
GREAT FALLS
VA
22066
1
1
1149000
1149000
   
39
 
ARLINGTON
VA
22201
6
1
 
800000
   
40
 
NEWCASTLE
WA
98059
7
1
 
925000
   
41
 
FORT COLLINS
CO
80525
7
1
 
1300000
   
42
 
PALO ALTO
CA
94303
1
1
 
2394000
   
43
 
MILL VALLEY
CA
94941
1
2
2200000
2200000
   
44
 
NEW YORK
NY
10013
2
1
2250000
2250000
   
45
 
NEW YORK
NY
10005
2
1
 
2350000
   
46
 
NEW YORK
NY
10128
2
1
 
3050000
   
47
 
SAN FRANCISCO
CA
94114
8
1
 
895000
   
48
 
RIVERSIDE
CT
06878
1
1
 
1090000
   
49
 
SPRING
TX
77381
7
1
 
1275000
   
50
 
PACIFIC PALISADES
CA
90272
1
1
 
3700000
   
51
 
SAN MATEO
CA
94402
1
1
 
1500000
   
52
 
DANVILLE
CA
94506
7
1
 
860000
   
53
 
FREMONT
CA
94539
1
1
 
1200000
   
54
 
RYE
NY
10580
7
1
 
2700000
   
55
 
DAVIDSONVILLE
MD
21035
7
1
 
1125000
   
56
 
LOS ALTOS
CA
94024
1
1
 
2400000
   
57
 
ST LOUIS
MO
63131
1
1
 
1600000
   
58
 
SARATOGA
CA
95070
1
1
 
1550000
   
59
 
PLEASANTON
CA
94566
7
1
 
1500000
   
60
 
KINNELON
NJ
07405
1
1
 
1425000
   
61
 
NEEDHAM
MA
02492
1
1
 
1365000
   
62
 
SAN JOSE
CA
95138
7
1
 
1050000
   
63
 
STUDIO CITY
CA
91604
1
1
 
2000000
   
64
 
SOUTHLAKE
TX
76092
7
1
 
1050000
   
65
 
NEW YORK
NY
10025
2
1
 
3900000
   
66
 
SARATOGA
CA
95070
1
1
 
1450000
   
67
 
NEWBURY PK
CA
91320
7
1
970000
970000
   
68
 
W HARTFORD
CT
06117
1
1
 
1190000
   
69
 
MARIETTA
GA
30062
7
1
850000
850000
   
70
 
CHARLOTTE
NC
28277
7
1
1250000
1225000
   
71
 
RUMSON
NJ
07760
1
1
 
2700000
   
72
 
LOS ANGELES
CA
90034
1
1
 
1750000
   
73
 
LOS ANGELES
CA
90034
1
1
 
1415000
   
74
 
DIAMOND BAR
CA
91765
7
1
 
1900000
   
75
 
ENCINO
CA
91436
1
1
900000
900000
   
76
 
DENVER
CO
80220
1
1
 
940000
   
77
 
NEWTON
MA
02461
1
1
 
2300000
   
78
 
CAPE ELIZABETH
ME
04107
1
1
 
893000
   
79
 
ASHEVILLE
NC
28803
1
1
 
1400000
   
80
 
NEW YORK
NY
10016
4
1
 
5750000
   
81
 
RYE
NY
10580
1
1
 
3750000
   
82
 
SCARSDALE
NY
10583
1
1
 
1680000
   
83
 
CHAPPAQUA
NY
10514
1
1
 
1650000
   
84
 
S BARRINGTON
IL
60010
1
1
 
1520000
   
85
 
CUPERTINO
CA
95014
1
1
 
1512000
   
86
 
FREMONT
CA
94539
7
1
 
2400000
   
87
 
SARATOGA
CA
95070
1
1
 
3400000
   
88
 
LA JOLLA
CA
92037
1
1
 
2240000
   
89
 
PORTOLA VALLEY
CA
94028
7
1
2260000
2260000
   
90
 
MANHATTAN BCH
CA
90266
1
1
 
1625000
   
91
 
DANVILLE
CA
94526
7
1
 
1130000
   
92
 
CHICAGO
IL
60601
4
1
 
1624000
   
93
 
MAMMOTH LAKES
CA
93546
7
1
 
2300000
   
94
 
ORINDA
CA
94563
1
1
 
2625000
   
95
 
PORTLAND
OR
97209
8
1
 
1200000
   
96
 
NEWTOWN
PA
18940
1
1
1125000
1050000
   
97
 
DALLAS
TX
75230
1
1
2115743
2100000
   
98
 
SOUTHLAKE
TX
76092
7
1
870000
870000
   
99
 
BAINBRIDGE ISLAND
WA
98110
1
1
 
780000
   
100
 
SAN JOSE
CA
95129
1
1
 
1150000
   
101
 
NEWPORT BEACH
CA
92657
6
1
 
5200000
   
102
 
SAN RAFAEL
CA
94901
13
1
 
790000
   
103
 
ORANGE
CA
92869
1
1
 
3400000
   
104
 
SAN JOSE
CA
95120
1
1
 
1600000
   
105
 
CUPERTINO
CA
95014
1
1
 
1080000
   
106
 
SANTA MONICA
CA
90403
4
1
 
1575000
   
107
 
HILLSBOROUGH
CA
94010
1
1
 
3160000
   
108
 
PALO ALTO
CA
94303
1
1
 
1500000
   
109
 
CUPERTINO
CA
95014
1
1
 
1205000
   
110
 
SANTA CRUZ
CA
95060
1
1
 
750000
   
111
 
FT COLLINS
CO
80524
7
1
1100000
1100000
   
112
 
GREENWICH
CT
06830
1
1
4225000
4225000
   
113
 
OLD GREENWICH
CT
06870
7
1
 
2250000
   
114
 
NORWALK
CT
06853
1
1
 
2700000
   
115
 
LAKE BARRINGTON
IL
60010
7
1
 
900000
   
116
 
NEW YORK
NY
10028
4
1
 
2100000
   
117
 
AMAGANSETT
NY
11930
1
2
 
3450000
   
118
 
SAMMAMISH
WA
98075
1
1
 
765000
   
119
 
SCOTTSDALE
AZ
85255
7
1
 
1550000
   
120
 
RANCHO MIRAGE
CA
92270
7
1
 
1651500
   
121
 
LOS ALTOS
CA
94024
1
1
 
1490000
   
122
 
SAN JOSE
CA
95120
1
1
 
952000
   
123
 
GLENCOE
IL
60022
1
1
 
2925000
   
124
 
PALO ALTO
CA
94303
1
1
 
2800000
   
125
 
SCARSDALE
NY
10583
1
1
 
4200000
   
126
 
SCOTTSDALE
AZ
85251
1
1
1175000
1160000
   
127
 
NEW YORK
NY
10011
4
1
 
2350000
   
128
 
AMAGANSETT
NY
11930
1
2
3715000
3460000
   
129
 
MOHEGAN LAKE
NY
10547
1
1
 
985000
   
130
 
NEW YORK
NY
10016
4
1
 
1050000
   
131
 
FOREST HILLS
NY
11375
1
1
 
1695000
   
132
 
NEW YORK
NY
10002
2
1
 
775000
   
133
 
SAN JOSE
CA
95129
1
1
 
1020000
   
134
 
LOS ANGELES
CA
90024
1
1
 
1185000
   
135
 
SARATOGA
CA
95070
1
1
 
1650000
   
136
 
CORTE MADERA
CA
94925
7
1
 
1700000
   
137
 
HUNTINGTON BCH
CA
92648
7
1
 
1700000
   
138
 
PALOS VERDES ESTATE
CA
90274
1
1
 
3750000
   
139
 
OLYMPIC VLY
CA
96146
1
2
 
1000000
   
140
 
WESTLAKE VILLAGE
CA
91361
1
1
2000000
2000000
   
141
 
SAN JOSE
CA
95129
1
1
 
1000000
   
142
 
SAN RAMON
CA
94583
7
1
 
1720000
   
143
 
SANTA ANA
CA
92705
1
1
 
1250000
   
144
 
VENICE
CA
90291
1
1
 
1100000
   
145
 
PALO ALTO
CA
94306
1
1
 
1150000
   
146
 
LOS ALTOS HILLS
CA
94022
1
1
 
1700000
   
147
 
PASADENA
CA
91103
1
1
1750000
1750000
   
148
 
HERMOSA BCH
CA
90254
1
1
 
1350000
   
149
 
LOOMIS
CA
95650
7
1
 
1050000
   
150
 
NAPLES
FL
34103
1
2
 
3530000
   
151
 
HOBOKEN
NJ
07030
4
1
 
1400000
   
152
 
ENCINITAS
CA
92024
7
1
1810000
1810000
   
153
 
MANHATTAN BCH
CA
90266
1
1
 
2350000
   
154
 
LOS GATOS
CA
95030
6
1
 
871000
   
155
 
ARCADIA
CA
91006
1
1
 
1390000
   
156
 
FOSTER CITY
CA
94404
7
1
 
1275000
   
157
 
BOSTON
MA
02118
4
1
1076001
1077000
   
158
 
EDGEWATER
MD
21037
7
1
860000
861000
   
159
 
CHARLESTOWN
MA
02129
4
1
847112
848000
   
160
 
NEWPORT BEACH
CA
92663
7
1
2495000
2500000
   
161
 
MT VIEW
CA
94040
1
1
 
985000
   
162
 
VILLA PARK
CA
92861
1
1
1875000
1875000
   
163
 
LOS GATOS
CA
95032
1
1
 
1440000
   
164
 
SARATOGA
CA
95070
1
1
1352500
1310000
   
165
 
SAN JOSE
CA
95135
1
1
 
940000
   
166
 
REDWOOD CITY
CA
94065
7
1
1220000
1220000
   
167
 
FREMONT
CA
94539
1
1
 
1250000
   
168
 
PALO ALTO
CA
94306
1
1
 
1160000
   
169
 
SAN MATEO
CA
94404
1
1
 
1000000
   
170
 
PALO ALTO
CA
94303
1
1
 
975000
   
171
 
MOORPARK
CA
93021
7
1
 
760000
   
172
 
OVERLAND PARK
KS
66221
7
1
836682
840000
   
173
 
HINGHAM
MA
02043
1
1
722000
726000
   
174
 
WESTPORT
CT
06880
1
1
2775892
2800000
   
175
 
MONTE SERENO
CA
95030
1
1
1980000
2000000
   
176
 
RANCHO PALOS VERDES   
CA
90275
1
1
1482500
1500000
   
177
 
WALNUT
CA
91789
1
1
1160000
1175000
   
178
 
AUSTIN
TX
78738
7
1
690000
700000
   
179
 
PHILADELPHIA
PA
19147
6
1
655000
665000
   
180
 
GREAT FALLS
VA
22066
1
1
1375000
1400000
   
181
 
SOUTHPORT
CT
06890
1
1
 
2500000
   
182
 
DARIEN
CT
06820
1
1
 
3800000
   
183
 
ESSEX
CT
06426
1
1
1250000
1250000
   
184
 
GREENWICH
CT
06831
8
1
 
802000
   
185
 
CORAL GABLES
FL
33146
1
1
820000
760000
   
186
 
ROSWELL
GA
30075
7
1
 
1190000
   
187
 
ATLANTA
GA
30324
1
1
651000
651000
   
188
 
LAHAINA
HI
96761
8
2
 
1250000
   
189
 
KENILWORTH
IL
60043
1
1
 
1500000
   
190
 
MUNDELEIN
IL
60060
7
1
 
1200000
   
191
 
CLARENDON HILLS
IL
60514
1
1
1055000
1055000
   
192
 
CHICAGO
IL
60613
8
1
590000
590000
   
193
 
INDIANAPOLIS
IN
46256
7
1
 
605000
   
194
 
PROSPECT
KY
40059
7
1
 
650000
   
195
 
BLOOMFIELD HILLS
MI
48304
4
1
 
2500000
   
196
 
BLOOMFIELD HILLS
MI
48304
8
1
 
2500000
   
197
 
BIRMINGHAM
MI
48009
1
1
950000
950000
   
198
 
MINNEAPOLIS
MN
55410
1
1
 
1100000
   
199
 
CHARLOTTE
NC
28278
7
1
1530000
1565000
   
200
 
CHANDLER
AZ
85249
7
1
659400
675000
   
201
 
CLIFTON
VA
20124
7
1
535000
548000
   
202
 
MOUNTAIN LAKES
NJ
07046
1
1
999000
1025000
   
203
 
WESTPORT
CT
06880
1
1
817000
840000
   
204
 
ARCADIA
CA
91006
1
1
 
1435000
   
205
 
SOUTHLAKE
TX
76092
7
1
646000
672000
   
206
 
KATONAH
NY
10536
1
2
2150000
2290000
   
207
 
FRANKLIN
TN
37064
7
1
 
721000
   
208
 
ATLANTA
GA
30319
1
1
875000
915000
   
209
 
NATICK
MA
01760
1
1
1950000
2100000
   
210
 
SARATOGA
CA
95070
1
1
 
2400000
   
211
 
KIRKLAND
WA
98033
1
1
1250000
1325000
   
212
 
DANVILLE
CA
94506
7
1
 
1270000
   
213
 
GREENWICH
CT
06830
1
1
 
2500000
   
214
 
SARATOGA
CA
95070
1
1
 
2400000
   
215
 
PALATINE
IL
60067
7
1
560000
600000
   
216
 
SOUTHAMPTON
NY
11968
1
2
 
6500000
   
217
 
COLORADO SPRINGS
CO
80908
7
1
674900
728000
   
218
 
SOUTH BARRINGTON
IL
60010
7
1
 
1525000
   
219
 
BERKELEY
CA
94705
1
1
 
1650000
   
220
 
KANSAS CITY
MO
64113
7
1
802500
885000
   
221
 
DULUTH
GA
30097
7
1
1129000
1275000
   
222
 
BROOKLYN
NY
11231
2
1
 
695000
   
223
 
NEW YORK
NY
10014
8
1
 
1150000
   
224
 
SOUTHLAKE
TX
76092
7
1
850000
960000
   
225
 
ENGLEWOOD
NJ
07631
1
1
 
3200000
   
226
 
DALLAS
TX
75230
1
1
967500
1100000
   
227
 
CORTE MADERA
CA
94925
1
1
 
1150000
   
228
 
CHICAGO
IL
60647
1
1
850000
850000
   
229
 
RIVERSIDE
CT
06878
1
1
 
2000000
   
230
 
BILTMORE LAKE
NC
28715
1
1
 
1330000
   
231
 
WOODMERE
NY
11598
1
1
 
1080000
   
232
 
NEW YORK
NY
10023
4
1
 
2350000
   
233
 
BOSTON
MA
02215
4
1
 
1680000
   
234
 
SANTA MONICA
CA
90402
1
1
 
2075000
   
235
 
NEW YORK
NY
10025
2
1
 
2050000
   
236
 
SARATOGA
CA
95070
1
1
 
3725000
   

 

 
128
129
130
131
132
133
134
135
136
137
KEY
Original Automated
Valuation Model
(AVM) Model Name
Original
AVM
Confidence Score
Most
Recent
Property Value2
Most
Recent
Property Valuation
Type
Most
Recent
Property Valuation
Date
Most
Recent
AVM
Model
Name
Most
Recent
AVM
Confidence
Score
Original
CLTV
Original
LTV
Original Pledged
Assets
1
             
70
70
0
2
             
44.2
44.2
0
3
             
70
70
0
4
             
80
80
0
5
             
62.5
62.5
0
6
             
68
68
0
7
             
69.75
69.75
0
8
             
69.75
69.75
0
9
             
70
70
0
10
             
72.92
72.92
0
11
             
75
75
0
12
             
80
80
0
13
             
46.88
46.88
0
14
             
54.26
54.26
0
15
             
57.97
57.96
0
16
             
54.55
54.54
0
17
             
57.65
57.64
0
18
             
56.1
56.1
0
19
             
68.53
68.53
0
20
             
63.85
63.85
0
21
             
74.79
74.79
0
22
             
55.56
55.56
0
23
             
73.53
58.82
0
24
             
80
80
0
25
             
78.32
62.88
0
26
             
69.51
53.66
0
27
             
60.82
44.91
0
28
             
62.5
46.3
0
29
             
68.9
52.11
0
30
             
70.2
53.16
0
31
             
80
80
0
32
             
52.63
35.09
0
33
             
53.25
35.2
0
34
             
73.41
55.23
0
35
             
80
80
0
36
             
38.82
38.82
0
37
             
75
75
0
38
             
80
80
0
39
             
80
80
0
40
             
80
80
0
41
             
69.23
69.23
0
42
             
41.77
41.77
0
43
             
59.09
59.09
0
44
             
55.56
55.56
0
45
             
62.6
62.6
0
46
             
36.07
36.07
0
47
             
73.3
73.3
0
48
             
69.27
69.27
0
49
             
64.71
64.71
0
50
             
27.03
27.03
0
51
             
42.67
42.67
0
52
             
62.91
62.91
0
53
             
66.67
66.67
0
54
             
44.44
25.93
0
55
             
76.78
58.22
0
56
             
70.83
52.08
0
57
             
78.16
59.41
0
58
             
62.71
43.36
0
59
             
63.57
43.57
0
60
             
79.3
58.25
0
61
             
72.22
50.24
0
62
             
71.38
47.57
0
63
             
69.35
44.35
0
64
             
48.78
48.78
0
65
             
28.23
28.23
0
66
             
58.62
58.62
0
67
             
79.38
79.38
0
68
             
62.73
62.73
0
69
             
76.47
76.47
0
70
             
76.53
76.53
0
71
             
43.48
43.48
0
72
             
68.56
68.56
0
73
             
69.12
69.12
0
74
             
74.74
74.74
0
75
             
79.78
79.78
0
76
             
79.79
79.79
0
77
             
65.22
65.22
0
78
             
54.65
54.65
0
79
             
52.86
52.86
0
80
             
26.09
26.09
0
81
             
34.67
34.67
0
82
             
44.17
44.17
0
83
             
66.67
66.67
0
84
             
78.95
46.05
0
85
             
38.06
38.06
0
86
             
68.04
68.04
0
87
             
29.41
29.41
0
88
             
33.48
33.48
0
89
             
55.75
55.75
0
90
             
62.46
62.46
0
91
             
64.6
64.6
0
92
             
72.35
72.35
0
93
             
43.91
43.91
0
94
             
57.14
57.14
0
95
             
69.42
69.42
0
96
             
66.67
66.67
0
97
             
55.86
55.86
0
98
             
56.9
56.9
0
99
             
69.49
69.49
0
100
             
71.48
71.48
0
101
             
42.31
42.31
0
102
             
58.61
58.61
0
103
             
28.09
28.09
0
104
             
42.19
42.19
0
105
             
77.78
77.78
0
106
             
57.14
57.14
0
107
             
57.56
57.56
0
108
             
63.33
63.33
0
109
             
73.69
73.69
0
110
             
79.33
79.33
0
111
             
77.27
77.27
0
112
             
35.5
35.5
0
113
             
35.73
35.73
0
114
             
42.96
42.96
0
115
             
73.93
73.93
0
116
             
42.14
42.14
0
117
             
43.48
43.48
0
118
             
77.78
77.78
0
119
             
56.13
56.13
0
120
             
55.95
55.95
0
121
             
66.31
66.31
0
122
             
73.53
73.53
0
123
             
29.69
29.69
0
124
             
50.03
50.03
0
125
             
47.62
47.62
0
126
             
80
80
0
127
             
42.55
42.55
0
128
             
43.35
43.35
0
129
             
63.55
63.55
0
130
             
64.33
64.33
0
131
             
65.49
65.49
0
132
             
70.32
70.32
0
133
             
79.31
79.31
0
134
             
43.54
43.54
0
135
             
56.36
56.36
0
136
             
58.82
58.82
0
137
             
58.82
58.82
0
138
             
24
24
0
139
             
45
45
0
140
             
55
55
0
141
             
58.7
58.7
0
142
             
60
60
0
143
             
64
64
0
144
             
65
65
0
145
             
69.13
69.13
0
146
             
70
70
0
147
             
70
70
0
148
             
70
70
0
149
             
70
70
0
150
             
54.67
54.67
0
151
             
49.71
49.71
0
152
             
45.3
45.3
0
153
             
47.23
47.23
0
154
             
65.14
65.14
0
155
             
69.06
69.06
0
156
             
71.76
71.76
0
157
             
80
80
0
158
             
65.12
65.12
0
159
             
80
80
0
160
             
60
60
0
161
             
74.01
74.01
0
162
             
75
75
0
163
             
75
75
0
164
             
75
75
0
165
             
75
75
0
166
             
75.41
75.41
0
167
             
76
76
0
168
             
80
80
0
169
             
80
80
0
170
             
80
80
0
171
             
80
80
0
172
             
80
80
0
173
             
79.64
79.64
0
174
             
70
70
0
175
             
70
70
0
176
             
75
75
0
177
             
80
80
0
178
             
80
80
0
179
             
80
80
0
180
             
70
70
0
181
             
48
48
0
182
             
50
50
0
183
             
70
70
0
184
             
80
80
0
185
             
80
80
0
186
             
59.58
59.58
0
187
             
80
80
0
188
             
59.2
59.2
0
189
             
49.9
49.9
0
190
             
66
66
0
191
             
80
80
0
192
             
80
80
0
193
             
80
80
0
194
             
80
80
0
195
             
29.76
29.76
0
196
             
29.76
29.76
0
197
             
80
80
0
198
             
70
70
0
199
             
73.53
73.53
0
200
             
80
80
0
201
             
80
80
0
202
             
80
80
0
203
             
80
80
0
204
             
72.47
69.69
0
205
             
80
80
0
206
             
53.72
53.72
0
207
             
71.43
67.96
0
208
             
80
80
0
209
             
56.41
56.41
0
210
             
38.7
34.53
0
211
             
79.96
79.96
0
212
             
78.84
74.12
0
213
             
44.95
39.82
0
214
             
41.46
36.25
0
215
             
80
80
0
216
             
33.08
27.69
0
217
             
80
80
0
218
             
71.08
65.18
0
219
             
66.06
60
0
220
             
80
80
0
221
             
75
75
0
222
             
76.24
67.63
0
223
             
70.52
61.83
0
224
             
80
80
0
225
             
53.18
43.81
0
226
             
80
80
0
227
             
80
70
0
228
             
80
70
0
229
             
40.5
30.5
0
230
             
59.83
48.87
0
231
             
80
68.52
0
232
             
60.64
48.94
0
233
             
63.04
51.13
0
234
             
64.82
52.77
0
235
             
63.56
51.37
0
236
             
33.08
19.38
0

 

 
138
139
140
141
142
143
144
145
 
146
147
KEY
Mortgage Insurance
Company Name
Mortgage Insurance
Percent
MI:
Lender or
Borrower Paid?
Pool Insurance
Co.
Name
Pool Insurance Stop
Loss %
MI
Certificate
Number
Updated DTI
(Front-end)
Updated
DTI
(Back-end)
 
Modification
Effective Payment
Date
Total Capitalized
Amount
1
0
0
         
9.43
     
2
0
0
         
13.17
     
3
0
0
         
26.9
     
4
0
0
         
12.94
     
5
0
0
         
31.17
     
6
0
0
         
21.37
     
7
0
0
         
26.11
     
8
0
0
         
24.06
     
9
0
0
         
34.55
     
10
0
0
         
19.51
     
11
0
0
         
26.01
     
12
0
0
         
38.88
     
13
0
0
         
15.37
     
14
0
0
         
34.64
     
15
0
0
         
24.46
     
16
0
0
         
25.99
     
17
0
0
         
33.72
     
18
0
0
         
32.21
     
19
0
0
         
32.23
     
20
0
0
         
32.35
     
21
0
0
         
39.45
     
22
0
0
         
35.99
     
23
0
0
         
37.27
     
24
0
0
         
39.19
     
25
0
0
         
6.01
     
26
0
0
         
25.67
     
27
0
0
         
41.13
     
28
0
0
         
31.12
     
29
0
0
         
26.33
     
30
0
0
         
27.48
     
31
0
0
         
37.69
     
32
0
0
         
16.71
     
33
0
0
         
43.99
     
34
0
0
         
17.82
     
35
0
0
         
38.4
     
36
0
0
         
16.33
     
37
0
0
         
36.83
     
38
0
0
         
38.68
     
39
0
0
         
9.68
     
40
0
0
         
28.5
     
41
0
0
         
16.02
     
42
0
0
         
39.08
     
43
0
0
         
28.3
     
44
0
0
         
12.18
     
45
0
0
         
17.99
     
46
0
0
         
8.1
     
47
0
0
         
41.18
     
48
0
0
         
21.97
     
49
0
0
         
31.1
     
50
0
0
         
14.45
     
51
0
0
         
26.32
     
52
0
0
         
30.79
     
53
0
0
         
42.39
     
54
0
0
         
12.35
     
55
0
0
         
17.56
     
56
0
0
         
31.45
     
57
0
0
         
28.89
     
58
0
0
         
31.51
     
59
0
0
         
18.75
     
60
0
0
         
15.73
     
61
0
0
         
28.84
     
62
0
0
         
30.49
     
63
0
0
         
31.37
     
64
0
0
         
24.09
     
65
0
0
         
16.4
     
66
0
0
         
27.17
     
67
0
0
         
29.68
     
68
0
0
         
23.43
     
69
0
0
         
34.11
     
70
0
0
         
12.83
     
71
0
0
         
23.43
     
72
0
0
         
21.4
     
73
0
0
         
24.81
     
74
0
0
         
35.69
     
75
0
0
         
34.56
     
76
0
0
         
14.97
     
77
0
0
         
38.83
     
78
0
0
         
18.72
     
79
0
0
         
9.26
     
80
0
0
         
39.22
     
81
0
0
         
22.07
     
82
0
0
         
44.51
     
83
0
0
         
31.18
     
84
0
0
         
4.54
     
85
0
0
         
21.89
     
86
0
0
         
25.72
     
87
0
0
         
13.47
     
88
0
0
         
28
     
89
0
0
         
7.36
     
90
0
0
         
26.38
     
91
0
0
         
17.72
     
92
0
0
         
20.01
     
93
0
0
         
38.31
     
94
0
0
         
39.91
     
95
0
0
         
41.88
     
96
0
0
         
13.42
     
97
0
0
         
18.02
     
98
0
0
         
27.27
     
99
0
0
         
28.83
     
100
0
0
         
22.28
     
101
0
0
         
41.03
     
102
0
0
         
28.68
     
103
0
0
         
22.07
     
104
0
0
         
14.22
     
105
0
0
         
26.56
     
106
0
0
         
42.44
     
107
0
0
         
35.59
     
108
0
0
         
19.79
     
109
0
0
         
37.35
     
110
0
0
         
19.91
     
111
0
0
         
40.08
     
112
0
0
         
27.79
     
113
0
0
         
4.09
     
114
0
0
         
20.58
     
115
0
0
         
27.95
     
116
0
0
         
33.41
     
117
0
0
         
40.56
     
118
0
0
         
34.32
     
119
0
0
         
27.9
     
120
0
0
         
35.54
     
121
0
0
         
34.97
     
122
0
0
         
30.43
     
123
0
0
         
26.05
     
124
0
0
         
21.09
     
125
0
0
         
43.48
     
126
0
0
         
24.27
     
127
0
0
         
7.52
     
128
0
0
         
8.51
     
129
0
0
         
20.56
     
130
0
0
         
22.52
     
131
0
0
         
8.84
     
132
0
0
         
21.19
     
133
0
0
         
29.57
     
134
0
0
         
44.56
     
135
0
0
         
39.49
     
136
0
0
         
14.73
     
137
0
0
         
25.48
     
138
0
0
         
7.4
     
139
0
0
         
14.56
     
140
0
0
         
22.63
     
141
0
0
         
20.85
     
142
0
0
         
38.59
     
143
0
0
         
37.25
     
144
0
0
         
36.87
     
145
0
0
         
36.12
     
146
0
0
         
17.84
     
147
0
0
         
28.19
     
148
0
0
         
25.18
     
149
0
0
         
23.29
     
150
0
0
         
25.29
     
151
0
0
         
28.9
     
152
0
0
         
16.39
     
153
0
0
         
36.99
     
154
0
0
         
44.89
     
155
0
0
         
29.73
     
156
0
0
         
31.52
     
157
0
0
         
31.48
     
158
0
0
         
26.53
     
159
0
0
         
27.71
     
160
0
0
         
28.95
     
161
0
0
         
28.94
     
162
0
0
         
30.87
     
163
0
0
         
35.83
     
164
0
0
         
28.97
     
165
0
0
         
32.92
     
166
0
0
         
31.43
     
167
0
0
         
44.8
     
168
0
0
         
27.53
     
169
0
0
         
23.92
     
170
0
0
         
42.96
     
171
0
0
         
40.6
     
172
0
0
         
33.67
     
173
0
0
         
38.08
     
174
0
0
         
31.97
     
175
0
0
         
21.19
     
176
0
0
         
14.19
     
177
0
0
         
39.27
     
178
0
0
         
12.97
     
179
0
0
         
26.39
     
180
0
0
         
27.33
     
181
0
0
         
4.99
     
182
0
0
         
28.35
     
183
0
0
         
20.19
     
184
0
0
         
13.62
     
185
0
0
         
22.53
     
186
0
0
         
36.92
     
187
0
0
         
40.94
     
188
0
0
         
38.08
     
189
0
0
         
10.87
     
190
0
0
         
24.56
     
191
0
0
         
40.53
     
192
0
0
         
29.01
     
193
0
0
         
28.12
     
194
0
0
         
18.82
     
195
0
0
         
6.52
     
196
0
0
         
6.57
     
197
0
0
         
17.84
     
198
0
0
         
14.26
     
199
0
0
         
5.3
     
200
0
0
         
14
     
201
0
0
         
21.73
     
202
0
0
         
32.21
     
203
0
0
         
38.61
     
204
0
0
         
36.12
     
205
0
0
         
39.64
     
206
0
0
         
17.36
     
207
0
0
         
36.62
     
208
0
0
         
31.46
     
209
0
0
         
22.95
     
210
0
0
         
38.13
     
211
0
0
         
39.82
     
212
0
0
         
36.85
     
213
0
0
         
13.75
     
214
0
0
         
17.2
     
215
0
0
         
30.56
     
216
0
0
         
11.19
     
217
0
0
         
30.4
     
218
0
0
         
21.3
     
219
0
0
         
35.3
     
220
0
0
         
44.75
     
221
0
0
         
18.89
     
222
0
0
         
37.57
     
223
0
0
         
22.64
     
224
0
0
         
32.12
     
225
0
0
         
32.85
     
226
0
0
         
43.36
     
227
0
0
         
28.09
     
228
0
0
         
22.86
     
229
0
0
         
34.63
     
230
0
0
         
16.42
     
231
0
0
         
36.68
     
232
0
0
         
12.73
     
233
0
0
         
12.72
     
234
0
0
         
40.17
     
235
0
0
         
14.54
     
236
0
0
         
27.39
     

 

 
148
149
150
151
152
153
154
155
156
KEY
Total
Deferred
Amount
Pre-Modification
Interest
(Note) Rate
Pre-Modification P&I
Payment
Pre-Modification
Initial
Interest Rate
Change Downward
Cap
Pre-Modification
Subsequent Interest
Rate Cap
Pre-Modification
Next
Interest
Rate
Change Date
Pre-Modification I/O
Term
Forgiven Principal
Amount
Forgiven Interest
Amount
1
                 
2
                 
3
                 
4
                 
5
                 
6
                 
7
                 
8
                 
9
                 
10
                 
11
                 
12
                 
13
                 
14
                 
15
                 
16
                 
17
                 
18
                 
19
                 
20
                 
21
                 
22
                 
23
                 
24
                 
25
                 
26
                 
27
                 
28
                 
29
                 
30
                 
31
                 
32
                 
33
                 
34
                 
35
                 
36
                 
37
                 
38
                 
39
                 
40
                 
41
                 
42
                 
43
                 
44
                 
45
                 
46
                 
47
                 
48
                 
49
                 
50
                 
51
                 
52
                 
53
                 
54
                 
55
                 
56
                 
57
                 
58
                 
59
                 
60
                 
61
                 
62
                 
63
                 
64
                 
65
                 
66
                 
67
                 
68
                 
69
                 
70
                 
71
                 
72
                 
73
                 
74
                 
75
                 
76
                 
77
                 
78
                 
79
                 
80
                 
81
                 
82
                 
83
                 
84
                 
85
                 
86
                 
87
                 
88
                 
89
                 
90
                 
91
                 
92
                 
93
                 
94
                 
95
                 
96
                 
97
                 
98
                 
99
                 
100
                 
101
                 
102
                 
103
                 
104
                 
105
                 
106
                 
107
                 
108
                 
109
                 
110
                 
111
                 
112
                 
113
                 
114
                 
115
                 
116
                 
117
                 
118
                 
119
                 
120
                 
121
                 
122
                 
123
                 
124
                 
125
                 
126
                 
127
                 
128
                 
129
                 
130
                 
131
                 
132
                 
133
                 
134
                 
135
                 
136
                 
137
                 
138
                 
139
                 
140
                 
141
                 
142
                 
143
                 
144
                 
145
                 
146
                 
147
                 
148
                 
149
                 
150
                 
151
                 
152
                 
153
                 
154
                 
155
                 
156
                 
157
                 
158
                 
159
                 
160
                 
161
                 
162
                 
163
                 
164
                 
165
                 
166
                 
167
                 
168
                 
169
                 
170
                 
171
                 
172
                 
173
                 
174
                 
175
                 
176
                 
177
                 
178
                 
179
                 
180
                 
181
                 
182
                 
183
                 
184
                 
185
                 
186
                 
187
                 
188
                 
189
                 
190
                 
191
                 
192
                 
193
                 
194
                 
195
                 
196
                 
197
                 
198
                 
199
                 
200
                 
201
                 
202
                 
203
                 
204
                 
205
                 
206
                 
207
                 
208
                 
209
                 
210
                 
211
                 
212
                 
213
                 
214
                 
215
                 
216
                 
217
                 
218
                 
219
                 
220
                 
221
                 
222
                 
223
                 
224
                 
225
                 
226
                 
227
                 
228
                 
229
                 
230
                 
231
                 
232
                 
233
                 
234
                 
235
                 
236
                 

 

 
157
Originator
Documentation
Originator
Documentation
Originator Documentation
Originator
Documentation
Originator Documentation
KEY
Number of
Modifications
Income Documentation Requirement
Asset
Documentation Requirement
Employment Verification Requirement
Program Code
Description
Documentation
Short
Description
1
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
2
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
3
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
4
 
12 months
2 months
Verbal
Full Doc
FULL
5
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
6
 
1 paystub
1 month
Verbal
DU Approval - Purch
FULL
7
 
12 months
0 (refi)
Verbal
Full Doc
FULL
8
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
9
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
10
 
12 months
0 (refi)
Verbal
Full Doc
FULL
11
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
12
 
12 months
2 months
Verbal
Full Doc
FULL
13
 
12 months
0 (refi)
Verbal
Full Doc
FULL
14
 
12 months
0 (refi)
Verbal
Full Doc
FULL
15
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
16
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
17
 
12 months
0 (refi)
Verbal
Full Doc
FULL
18
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
19
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
20
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
21
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
22
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
23
 
12 months
0 (refi)
Verbal
Full Doc
FULL
24
 
12 months
2 months
Verbal
Full Doc
FULL
25
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
26
 
12 months
0 (refi)
Verbal
Full Doc
FULL
27
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
28
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
29
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
30
 
12 months
0 (refi)
Verbal
Full Doc
FULL
31
 
12 months
1 month
Verbal
Citiquik process
FULL
32
 
12 months
0 (refi)
Verbal
Full Doc
FULL
33
 
12 months
0 (refi)
Verbal
Full Doc
FULL
34
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
35
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
36
 
12 months
0 (refi)
Verbal
Full Doc
FULL
37
 
12 months
2 months
Verbal
Full Doc
FULL
38
 
12 months
1 month
Verbal
Citiquik process
FULL
39
 
12 months
0 (refi)
Verbal
Full Doc
FULL
40
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
41
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
42
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
43
 
12 months
2 months
Verbal
Full Doc
FULL
44
 
12 months
1 month
Verbal
Citiquik process
FULL
45
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
46
 
12 months
0 (refi)
Verbal
Full Doc
FULL
47
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
48
 
12 months
0 (refi)
Verbal
Full Doc
FULL
49
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
50
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
51
 
12 months
0 (refi)
Verbal
Full Doc
FULL
52
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
53
 
12 months
0 (refi)
Verbal
Full Doc
FULL
54
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
55
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
56
 
12 months
0 (refi)
Verbal
Full Doc
FULL
57
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
58
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
59
 
12 months
0 (refi)
Verbal
Full Doc
FULL
60
 
12 months
0 (refi)
Verbal
Full Doc
FULL
61
 
12 months
0 (refi)
Verbal
Full Doc
FULL
62
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
63
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
64
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
65
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
66
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
67
 
12 months
2 months
Verbal
Full Doc
FULL
68
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
69
 
12 months
2 months
Verbal
Full Doc
FULL
70
 
12 months
1 month
Verbal
Citiquik process
FULL
71
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
72
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
73
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
74
 
12 months
0 (refi)
Verbal
Full Doc
FULL
75
 
12 months
1 month
Verbal
Citiquik process
FULL
76
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
77
 
12 months
0 (refi)
Verbal
Full Doc
FULL
78
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
79
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
80
 
12 months
0 (refi)
Verbal
Full Doc
FULL
81
 
12 months
0 (refi)
Verbal
Full Doc
FULL
82
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
83
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
84
 
12 months
0 (refi)
Verbal
Full Doc
FULL
85
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
86
 
12 months
0 (refi)
Verbal
Full Doc
FULL
87
 
12 months
0 (refi)
Verbal
Full Doc
FULL
88
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
89
 
12 months
1 month
Verbal
Citiquik process
FULL
90
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
91
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
92
 
12 months
0 (refi)
Verbal
Full Doc
FULL
93
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
94
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
95
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
96
 
12 months
1 month
Verbal
Citiquik process
FULL
97
 
12 months
2 months
Verbal
Full Doc
FULL
98
 
12 months
1 month
Verbal
Citiquik process
FULL
99
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
100
 
12 months
0 (refi)
Verbal
Full Doc
FULL
101
 
12 months
0 (refi)
Verbal
Full Doc
FULL
102
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
103
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
104
 
12 months
0 (refi)
Verbal
Full Doc
FULL
105
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
106
 
12 months
0 (refi)
Verbal
Full Doc
FULL
107
 
12 months
0 (refi)
Verbal
Full Doc
FULL
108
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
109
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
110
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
111
 
12 months
1 month
Verbal
Citiquik process
FULL
112
 
12 months
1 month
Verbal
Citiquik process
FULL
113
 
12 months
0 (refi)
Verbal
Full Doc
FULL
114
 
12 months
0 (refi)
Verbal
Full Doc
FULL
115
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
116
 
12 months
0 (refi)
Verbal
Full Doc
FULL
117
 
12 months
0 (refi)
Verbal
Full Doc
FULL
118
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
119
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
120
 
12 months
0 (refi)
Verbal
Full Doc
FULL
121
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
122
 
12 months
0 (refi)
Verbal
Full Doc
FULL
123
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
124
 
12 months
0 (refi)
Verbal
Full Doc
FULL
125
 
12 months
0 (refi)
Verbal
Full Doc
FULL
126
 
12 months
2 months
Verbal
Full Doc
FULL
127
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
128
 
12 months
1 month
Verbal
Citiquik process
FULL
129
 
12 months
0 (refi)
Verbal
Full Doc
FULL
130
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
131
 
12 months
0 (refi)
Verbal
Full Doc
FULL
132
 
12 months
0 (refi)
Verbal
Full Doc
FULL
133
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
134
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
135
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
136
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
137
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
138
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
139
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
140
 
12 months
2 months
Verbal
Full Doc
FULL
141
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
142
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
143
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
144
 
12 months
0 (refi)
Verbal
Full Doc
FULL
145
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
146
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
147
 
12 months
2 months
Verbal
Full Doc
FULL
148
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
149
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
150
 
12 months
0 (refi)
Verbal
Full Doc
FULL
151
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
152
 
1 paystub
1 month
Verbal
DU Approval - Purch
FULL
153
 
12 months
0 (refi)
Verbal
Full Doc
FULL
154
 
12 months
0 (refi)
Verbal
Full Doc
FULL
155
 
12 months
0 (refi)
Verbal
Full Doc
FULL
156
 
12 months
0 (refi)
Verbal
Full Doc
FULL
157
 
1 paystub
1 month
Verbal
DU Approval - Purch
FULL
158
 
12 months
1 month
Verbal
Citiquik process
FULL
159
 
12 months
2 months
Verbal
Full Doc
FULL
160
 
12 months
1 month
Verbal
Citiquik process
FULL
161
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
162
 
12 months
1 month
Verbal
Citiquik process
FULL
163
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
164
 
12 months
1 month
Verbal
Citiquik process
FULL
165
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
166
 
12 months
2 months
Verbal
Full Doc
FULL
167
 
12 months
0 (refi)
Verbal
Full Doc
FULL
168
 
12 months
0 (refi)
Verbal
Full Doc
FULL
169
 
12 months
0 (refi)
Verbal
Full Doc
FULL
170
 
12 months
0 (refi)
Verbal
Full Doc
FULL
171
 
12 months
0 (refi)
Verbal
Full Doc
FULL
172
 
12 months
2 months
Verbal
Full Doc
FULL
173
 
12 months
1 month
Verbal
Citiquik process
FULL
174
 
12 months
2 months
Verbal
Full Doc
FULL
175
 
12 months
2 months
Verbal
Full Doc
FULL
176
 
12 months
2 months
Verbal
Full Doc
FULL
177
 
12 months
2 months
Verbal
Full Doc
FULL
178
 
12 months
1 month
Verbal
Citiquik process
FULL
179
 
12 months
2 months
Verbal
Full Doc
FULL
180
 
12 months
2 months
Verbal
Full Doc
FULL
181
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
182
 
12 months
0 (refi)
Verbal
Full Doc
FULL
183
 
1 paystub
1 month
Verbal
DU Approval - Purch
FULL
184
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
185
 
12 months
1 month
Verbal
Citiquik process
FULL
186
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
187
 
12 months
2 months
Verbal
Full Doc
FULL
188
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
189
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
190
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
191
 
12 months
2 months
Verbal
Full Doc
FULL
192
 
12 months
1 month
Verbal
Citiquik process
FULL
193
 
12 months
0 (refi)
Verbal
Full Doc
FULL
194
 
12 months
0 (refi)
Verbal
Full Doc
FULL
195
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
196
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
197
 
12 months
2 months
Verbal
Full Doc
FULL
198
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
199
 
12 months
1 month
Verbal
Citiquik process
FULL
200
 
12 months
1 month
Verbal
Citiquik process
FULL
201
 
12 months
1 month
Verbal
Citiquik process
FULL
202
 
12 months
2 months
Verbal
Full Doc
FULL
203
 
12 months
2 months
Verbal
Full Doc
FULL
204
 
12 months
0 (refi)
Verbal
Full Doc
FULL
205
 
12 months
1 month
Verbal
Citiquik process
FULL
206
 
12 months
1 month
Verbal
Citiquik process
FULL
207
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
208
 
12 months
2 months
Verbal
Full Doc
FULL
209
 
12 months
2 months
Verbal
Full Doc
FULL
210
 
12 months
0 (refi)
Verbal
Full Doc
FULL
211
 
12 months
1 month
Verbal
DU Approval - Full Doc
FULL
212
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
213
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
214
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
215
 
12 months
2 months
Verbal
Full Doc
FULL
216
 
12 months
0 (refi)
Verbal
Full Doc
FULL
217
 
12 months
2 months
Verbal
Full Doc
FULL
218
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
219
 
12 months
0 (refi)
Verbal
Full Doc
FULL
220
 
12 months
2 months
Verbal
Full Doc
FULL
221
 
12 months
2 months
Verbal
Full Doc
FULL
222
 
12 months
0 (refi)
Verbal
Full Doc
FULL
223
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
224
 
12 months
2 months
Verbal
Full Doc
FULL
225
 
12 months
0 (refi)
Verbal
Full Doc
FULL
226
 
12 months
2 months
Verbal
Full Doc
FULL
227
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
228
 
1 paystub
1 month
Verbal
DU Approval - Purch
FULL
229
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
230
 
1 paystub
None
Verbal
DU Approval - Refi
FULL
231
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
232
 
12 months
0 (refi)
Verbal
Citiquik process
FULL
233
 
12 months
0 (refi)
Verbal
Full Doc
FULL
234
 
12 months
0 (refi)
Verbal
Full Doc
FULL
235
 
12 months
0 (refi)
Verbal
Full Doc
FULL
236
 
12 months
0 (refi)
Verbal
Full Doc
FULL

 

--------------------------------------------------------------------------------


 
ASF RMBS DISCLOSURE PACKAGE


The American Securitization Forum is a broad-based professional forum through
which participants in the U.S. securitization market advocate their common
interests on important legal, regulatory and market practice issues. ASF members
include over 380 firms, including issuers, investors, servicers, financial
intermediaries, rating agencies, financial guarantors, legal and accounting
firms, and other professional organizations involved in securitization
transactions. The ASF also provides information, education and training on a
range of securitization market issues and topics through industry conferences,
seminars and similar initiatives. For more information about ASF, its members
and activities, please go to www.americansecuritization.com.
 
Field Number
Field Name
Field Description
Type of Field
Data Type
Sample Data
Format
When Applicable?
Valid Values
Proposed Unique Coding
Notes
1
Primary Servicer
The MERS Organization ID of the company that has or will have the right to
service the loan.
General Information
Numeric – Integer
2351805
9(7)
Always
”9999999” if Unknown
   
2
Servicing Fee—Percentage
Aggregate monthly fee paid to all servicers, stated in decimal form.
General Information
Numeric - Decimal
0.0025
9.999999
Loans without flat-dollar servicing fees
>= 0 and < 1
 
Must be populated if Field 3 is Null
3
Servicing Fee—Flat-dollar
Aggregate monthly fee paid to all servicers, stated as a dollar amount.
General Information
Numeric – Decimal
7.5
9(3).99
Loans with flat-dollar servicing fees
>= 0 and
<= 999
 
Must be populated if 2 is Null
4
Servicing Advance Methodology
The manner in which principal and/or interest are to be advanced by the
servicer.
General Information
Numeric – Integer
2
99
Always
See Coding
1 = Scheduled Interest, Scheduled Principal
2 = Actual Interest, Actual Principal
3 = Scheduled Interest, Actual Principal
99 = Unknown
 
5
Originator
The MERS Organization ID of the entity that lends funds to the borrower and, in
return, places a lien on the mortgage property as collateral.
General Information
Numeric – Integer
5938671
9(7)
Always
”9999999” if Unknown
   
6
Loan Group
Indicates the collateral group number in which the loan falls (for structures
with multiple collateral groups). Use “1” if there is only one loan group.
General Information
Text
1A
XXXX
Always
“UNK” if Unknown
   
7
Loan Number
Unique National Mortgage Loan ID Number (Vendor TBD).
General Information
Numeric – Integer
TBD
TBD
Always
TBD
 
Details to be provided by Vendor
8
Amortization Type
Indicates whether the loan’s interest rate is fixed or adjustable (Hybrid ARMs
are adjustable).
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Fixed
2 = Adjustable
99 = Unknown
 
9
Lien Position
A number indicating the loan’s lien position (1 = first lien, etc.).
Loan Type
Numeric – Integer
1
99
Always
>0
99 = Unknown
 
10
HELOC Indicator
Indicates whether the loan is a home equity line of credit.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
11
Loan Purpose
Indicates the purpose of the loan.
Loan Type
Numeric – Integer
9
99
Always
See Coding
See Appendix A
 
12
Cash Out Amount
For “Cash-out” loans (see Glossary):
[NEW LOAN AMOUNT] – [PAID-OFF FIRST MORTGAGE LOAN AMOUNT] – [PAID-OFF SECOND
MORTGAGE LOAN AMOUNT (if Second was used to purchase the property)] – [CLOSING
COSTS].
Loan Type
Numeric – Decimal
72476.5
9(10).99
Always
>= 0
   
13
Total Origination and Discount Points (in dollars)
Amount paid to the lender to increase the lender’s effective yield and, in the
case of discount points, to reduce the interest rate paid by the borrower.
Loan Type
Numeric – Decimal
5250
9(10).99
Always
>= 0
 
Typically Lines 801 and 802 of HUD Settlement Statement
14
Covered/High Cost Loan Indicator
Indicates whether the loan is categorized as “high cost” or “covered” according
to state or federal statutes or regulations.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
15
Relocation Loan Indicator
Indicates whether the loan is part of a corporate relocation program.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
16
Broker Indicator
Indicates whether a broker took the application.
Loan Type
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
17
Channel
Code indicating the source (channel) from which the Issuer obtained the mortgage
loan.
Loan Type
Numeric – Integer
2
99
Always
See Coding
1 = Retail
2 = Broker
3 = Correspondent Bulk
4 = Correspondent Flow with delegated underwriting
5 = Correspondent Flow without delegated underwriting
99 = Unknown
 
18
Escrow Indicator
Indicates whether various homeownership expenses are paid by the borrower
directly or through an escrow account (as of securitization cut-off date).
Loan Type
Numeric – Integer
3
99
Always
See Coding
0 = No Escrows
1 = Taxes
2 = Insurance
3 = HOA dues
4 = Taxes and Insurance
5 = All
99 =Unknown
 
19
Senior Loan Amount(s)
For non-first mortgages, the sum of the balances of all associated senior
mortgages at the time of origination of the subordinate lien.
Mortgage Lien Info
Numeric – Decimal
611004.25
9(10).99
If Lien Position > 1
>= 0
   
20
Loan Type of Most Senior Lien
For non-first mortgages, indicates whether the associated first mortgage is a
Fixed, ARM, Hybrid, or negative amortization loan.
Mortgage Lien Info
Numeric – Integer
2
99
If Lien Position > 1
See Coding
1 = Fixed Rate
2 = ARM
3 = Hybrid
4 = Neg Am
99 = Unknown
 
21
Hybrid Period of Most Senior Lien (in months)
For non-first mortgages where the associated first mortgage is a hybrid ARM, the
number of months remaining in the initial fixed interest rate period for the
hybrid first mortgage.
Mortgage Lien Info
Numeric – Integer
23
999
If Lien Position > 1
AND the most senior lien is a hybrid ARM (see Field 20)
>= 0
   
22
Neg Am Limit of Most Senior Lien
For non-first mortgages where the associated first mortgage features negative
amortization, the maximum percentage by which the negatively amortizing balance
may increase (expressed as a proportion of the senior lien’s original balance).
Mortgage Lien Info
Numeric – Decimal
1.25
9.999999
If Lien Position > 1
AND the senior lien is Neg Am (see Field 20)
>= 1 and <= 2
   
23
Junior Mortgage Balance
For first mortgages with subordinate liens at the time of origination, the
combined balance of the subordinate liens (if known).
Mortgage Lien Info
Numeric – Decimal
51775.12
9(10).99
If Lien Position = 1 and there is a 2nd lien on the subject property
>= 0
 
Subject to Regulatory Confirmation
24
Origination Date of Most Senior Lien
For non-first mortgages, the origination date of the associated first mortgage.
Mortgage Lien Info
Date
20090914
YYYYMMDD
If Lien Position > 1 and there is a 2nd lien on the subject property
“19010101” if unknown
   
25
Origination Date
The date of the Mortgage Note and Mortgage/Deed of Trust
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
26
Original Loan Amount
The dollar amount of the mortgage loan, as specified on the mortgage note at the
time of the loan’s origination. For HELOCs, the maximum available line of
credit.
Loan Term and Amortization Type
Numeric – Decimal
150000
9(10).99
Always
>0
   
27
Original Interest Rate
The original note rate as indicated on the mortgage note.
Loan Term and Amortization Type
Numeric – Decimal
0.0475
9.999999
Always
> 0 and <= 1
   
28
Original Amortization Term
The number of months in which the loan would be retired if the amortizing
principal and interest payment were to be paid each month.
Loan Term and Amortization Type
Numeric – Integer
360
999
Always
>= 60
   
29
Original Term to Maturity
The initial number of months between loan origination and the loan maturity
date, as specified on the mortgage note.
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>0
N/A
 
30
First Payment Date of Loan
The date of the first scheduled mortgage payment to be made by the borrower as
specified on the mortgage note.
Loan Term and Amortization Type
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
N/A
 
31
Interest Type Indicator
Indicates whether the interest rate calculation method is simple or actuarial.
Loan Term and Amortization Type
Numeric – Integer
2
99
Always
See Coding
1= Simple
2 = Actuarial
99 = Unknown
 
32
Original Interest Only Term
Original interest-only term for a loan in months (including NegAm Loans).
Loan Term and Amortization Type
Numeric – Integer
60
999
Always
>= 0 and <= 240
Unknown = Blank;
No Interest Only Term = 0
   
33
Buy Down Period
The total number of months during which any buy down is in effect, representing
the accumulation of all buy down periods.
Loan Term and Amortization Type
Numeric – Integer
65
999
Always
>= 0 and <= 100
Unknown = Blank;
No Buy Down = 0
   
34
HELOC Draw Period
The original number of months during which the borrower may draw funds against
the HELOC account.
Loan Term and Amortization Type
Numeric – Integer
24
999
HELOCs Only
>= 12 and <= 120
   
35
Current Loan Amount
Mortgage loan outstanding principal balance as of cut-off date. For HELOCs, the
current drawn amount.
Loan Term and Amortization Type
Numeric – Decimal
248951.19
9(10).99
Always
>= 0
   
36
Current Interest Rate
The interest rate used to calculate the current P&I or I/O payment.
Loan Term and Amortization Type
Numeric – Decimal
0.05875
9.999999
Always
> 0 and <= 1
   
37
Current Payment Amount Due
Next Total Payment due to be collected (including principal, interest or
both—but Exclude Escrow Amounts).
Loan Term and Amortization Type
Numeric – Decimal
1250.15
9(10).99
Always
> 0
   
38
Interest Paid Through Date
The date through which interest is paid with the current payment, which is the
effective date from which interest will be calculated for the application of the
next payment.
Loan Term and Amortization Type
Date
20090429
YYYYMMDD
Always
“19010101” if unknown
   
39
Current Payment Status
Number of payments the borrower is past due as of the securitization cut-off
date.
Loan Term and Amortization Type
Numeric – Integer
3
99
Always
>= 0
   
40
Index Type
Specifies the type of index to be used to determine the interest rate at each
adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
18
99
ARMs Only
See Coding
See Appendix B
 
41
ARM Look-back Days
The number of days prior to the interest rate adjustment date to retrieve the
index value.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
45
99
ARMs Only
>= 0 to <=99
   
42
Gross Margin
The percentage stated on the mortgage note representing the spread between the
ARM Index value and the mortgage interest rate. The gross mortgage margin is
added to the index value to establish a new gross interest rate in the manner
prescribed on the mortgage note.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.03
9.999999
ARMs Only
>0 and <= 1
   
43
ARM Round Flag
An indicator of whether an adjusted interest rate is rounded to the next higher
ARM round factor, to the next lower round factor, or to the nearest round
factor.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
3
9
ARMs Only
See Coding
0 = No Rounding
1 = Up
2 = Down
3 = Nearest
99=Unknown
 
44
ARM Round Factor
The percentage to which an adjusted interest rate is to be rounded.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.0025 or 0.00125
9.999999
ARMs Only
Where ARM Round Flag = 1, 2, or 3
>= 0 and < 1
   
45
Initial Fixed Rate Period
For hybrid ARMs, the period between the first payment date of the mortgage and
the first interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
Hybrid ARMs Only
>= 1 to <=240
   
46
Initial Interest Rate Cap (Change Up)
The maximum percentage by which the mortgage note rate may increase at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
47
Initial Interest Rate  Cap (Change Down)
The maximum percentage by which the mortgage note rate may decrease at the first
interest rate adjustment date.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
48
Subsequent Interest Rate Reset Period
The number of months between subsequent rate adjustments.
Adjustable Rate Mortgages (ARMs)
Numeric – Integer
60
999
ARMs Only
>=0 and <= 120
 
0 = Loan does not adjust after initial reset
49
Subsequent Interest Rate (Change Down)
The maximum percentage by which the interest rate may decrease at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
50
Subsequent Interest Rate Cap (Change Up)
The maximum percentage by which the interest rate may increase at each rate
adjustment date after the initial adjustment.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.02
9.999999
ARMs Only
>= 0 and <= 1
   
51
Lifetime Maximum Rate (Ceiling)
The maximum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.125
9.999999
ARMs Only
>= 0 and <= 1
 
=1 if no ceiling specified
52
Lifetime Minimum Rate (Floor)
The minimum interest rate that can be in effect during the life of the loan.
Adjustable Rate Mortgages (ARMs)
Numeric – Decimal
0.015
9.999999
ARMs Only
>= 0 and <= 1
 
If no floor is specified enter the greater of the margin or 0.
53
Negative Amortization Limit
The maximum amount of negative amortization allowed before recast is required.
(Expressed as a percentage of the original unpaid principal balance.)
Negative Amortization
Numeric – Decimal
1.25
9.999999
Negatively Amortizing ARMs Only
>=0, and <2
   
54
Initial Negative Amortization Recast Period
The number of months in which the payment is required to recast if the loan does
not reach the prescribed maximum balance earlier.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing ARMs Only
>=0
   
55
Subsequent Negative Amortization Recast Period
The number of months after which the payment is required to recast AFTER the
first recast period.
Negative Amortization
Numeric – Integer
48
999
Negatively Amortizing ARMs Only
>=0
   
56
Initial Fixed Payment Period
Number of months after origination during which the payment is fixed.
Negative Amortization
Numeric – Integer
60
999
Negatively Amortizing Hybrid ARMs Only
>= 0 to <=120
   
57
Subsequent Payment Reset Period
Number of months between payment adjustments after first payment reset.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
58
Initial Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
the first period.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
59
Subsequent Periodic Payment Cap
The maximum percentage by which a payment can change (increase or decrease) in
one period after the initial cap.
Negative Amortization
Numeric – Decimal
0.075
9.999999
Negatively Amortizing ARMs Only
>= 0 and < 1
   
60
Initial Minimum Payment Reset Period
The maximum number of months a borrower can initially pay the minimum payment
before a new minimum payment is determined.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
61
Subsequent Minimum Payment Reset Period
The maximum number of months (after the initial period) a borrower can pay the
minimum payment before a new minimum payment is determined after the initial
period.
Negative Amortization
Numeric – Integer
12
999
Negatively Amortizing ARMs Only
>= 0 to <=120
   
62
Option ARM Indicator
An indicator of whether the loan is an Option ARM.
Negative Amortization
Numeric – Integer
1
99
ARMs Only
See Coding
0 = No
1 = Yes
99 = Unknown
 
63
Options at Recast
The means of computing the lowest monthly payment available to the borrower
after recast.
Option ARM
Numeric – Integer
2
99
Option ARMs Only
N/A
1= Fully amortizing 30 year
2= Fully amortizing 15 year
3=Fully amortizing 40 year
4 = Interest-Only
5 = Minimum Payment
99= Unknown
 
64
Initial Minimum Payment
The initial minimum payment the borrower is permitted to make.
Option ARM
Numeric – Decimal
879.52
99
Option ARMs Only
>=0
   
65
Current Minimum Payment
Current Minimum Payment (in dollars).
Negative Amortization
Numeric – Decimal
250
9(10).99
Option ARMs Only
>= 0
   
66
Prepayment Penalty Calculation
A description of how the prepayment penalty would be calculated during each
phase of the prepayment penalty term.
Prepayment Penalties
Numeric – Integer
12
99
Always
See Coding
See Appendix C
 
67
Prepayment Penalty Type
• Hard: The prepayment penalty is incurred regardless of the reason the loan is
prepaid in full.
• Hybrid: The prepayment penalty can be characterized as hard for a certain
amount of time and as soft during another period.
Prepayment Penalties
Numeric – Integer
1
99
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
See Coding
1 = Hard
2 = Soft
3 = Hybrid
99 = Unknown
 
68
Prepayment Penalty Total Term
The total number of months that the prepayment penalty may be in effect.
Prepayment Penalties
Numeric – Integer
60
999
All loans with Prepayment Penalties (i.e., loans for which Field 66 = something
other than “0”)
>0 to <=120
   
69
Prepayment Penalty Hard Term
For hybrid prepayment penalties, the number of months during which a “hard”
prepayment penalty applies.
Prepayment Penalties
Numeric – Integer
12
999
Loans with Hybrid Prepayment Penalties (i.e., loans for which Field 67 = “3”)
>= 0 to <=120
   
70
Primary Borrower ID
A lender-generated ID number for the primary borrower on the mortgage
Borrower
Numeric—Integer
123456789
999999999
Always
>0
 
Used to identify the number of times a single borrower appears in a given deal.
71
Number of Mortgaged Properties
The number of properties owned by the borrower that currently secure mortgage
loans.
Borrower
Numeric – Integer
1
99
Always
> 0
   
72
Total Number of Borrowers
The number of Borrowers who are obligated to repay the mortgage note.
Borrower
Numeric – Integers
2
99
Always
> 0
   
73
Self-employment Flag
An indicator of whether the primary borrower is self-employed.
Borrower
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
74
Current ‘Other’ Monthly Payment
The aggregate of all payments pertaining to the subject property other than
principal and interest (includes common charges, condo fees, T&I, HOA, etc.),
whether escrowed or not.
Loan Term and Amortization Type
Numeric – Decimal
1789.25
9(10).99
Always
> 0
   
75
Length of Employment: Borrower
The number of years of service with the borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
Always
>=0
   
76
Length of Employment: Co-Borrower
The number of years of service with the co-borrower’s current employer as of the
date of the loan.
Borrower Qualification
Numeric – Decimal
3.5
99.99
If “Total Number of Borrowers” > 1
>= 0
   
77
Years in Home
Length of time that the borrower has been at current address.
Borrower Qualification
Numeric – Decimal
14.5
99.99
Refinances of Primary Residences Only (Loan Purpose = 1, 2, 3, 4, 8 or 9)
> 0
   
78
FICO Model Used
Indicates whether the FICO score was calculated using the Classic, Classic 08,
or Next Generation model.
Borrower Qualification
Numeric – Integer
1
99
If a FICO score was obtained
See Coding
1 = Classic
2 = Classic 08
3 = Next Generation
99 = Unknown
 
79
Most Recent FICO Date
Specifies the date on which the most recent FICO score was obtained
Borrower Qualification
Date
20090914
YYYYMMDD
If a FICO score was obtained
“19010101” if unknown
 
Issuers unable to Provide may Rep and Warrant that the FICO score used for
underwriting was not more than 4 months old at the date of issuance.
80
Primary Wage Earner Original FICO:  Equifax
Equifax FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
81
Primary Wage Earner Original FICO:  Experian
Experian FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
82
Primary Wage Earner Original FICO:  TransUnion
TransUnion FICO score for primary borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
83
Secondary Wage Earner Original FICO:  Equifax
Equifax FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
84
Secondary Wage Earner Original FICO:  Experian
Experian FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
85
Secondary Wage Earner Original FICO: TransUnion
TransUnion FICO score for Co-borrower (if applicable).
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
86
Most Recent Primary Borrower FICO
Most Recent Primary Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If a FICO score was obtained
>= 350 and <= 850
   
87
Most Recent Co-Borrower FICO
Most Recent Co-Borrower FICO score used by the lender to approve the loan.
Borrower Qualification
Numeric – Integer
720
9999
If “Total Number of Borrowers” > 1
>= 350 and <= 850
   
88
Most Recent FICO Method
Number of credit repositories used to update the FICO Score.
Borrower Qualification
Numeric – Integer
2
9
If a FICO score was obtained
>0
   
89
VantageScore: Primary Borrower
Credit Score for the Primary Borrower used to approve the loan and obtained
using the Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a Vantage Credit Score was obtained
>= 501 and <= 990
   
90
VantageScore: Co-Borrower
Credit Score for the Co-borrower used to approve the loan and obtained using the
Vantage credit evaluation model.
Borrower Qualification
Numeric – Integer
720
9999
If a VantageScore was obtained AND “Total Number of Borrowers” > 1
>= 501 and <= 990
   
91
Most Recent VantageScore Method
Number of credit repositories used to update the Vantage Score.
Borrower Qualification
Numeric – Integer
2
9
If a Vantage Credit Score was obtained
>0
   
92
VantageScore Date
Date Vantage Credit Score was obtained.
Borrower Qualification
Date
20090914
YYYYMMDD
If a Vantage Credit Score was obtained
“19010101” if unknown
   
93
Credit Report: Longest Trade Line
The length of time in months that the oldest active trade line, installment or
revolving, has been outstanding. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
999
999
Always
> =0
 
Subject to Regulatory Confirmation
94
Credit Report: Maximum Trade Line
The dollar amount for the trade line, installment or revolving, with the largest
unpaid balance. For revolving lines of credit, e.g. credit card, the dollar
amount reported should reflect the maximum amount of credit available under the
credit line whether used or not. For a loan with more than one borrower,
populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Decimal
339420.19
9(10).99
Always
>=0
 
Subject to Regulatory Confirmation
95
Credit Report: Number of Trade Lines
A count of non-derogatory, currently open and active, consumer trade lines
(installment or revolving) for the borrower. For a loan with more than one
borrower, populate field based on status for the primary borrower.
Borrower Qualification
Numeric – Integer
57
999
Always
>=0
 
Subject to Regulatory Confirmation
96
Credit Line Usage Ratio
Sum of credit balances divided by sum of total open credit available.
Borrower Qualification
Numeric – Decimal
0.27
9.999999
Always
>= 0 and <= 1
 
Subject to Regulatory Confirmation
97
Most Recent 12-month Pay History
String indicating the payment status per month listed from oldest to most
recent.
Borrower Qualification
Text
77X123200001
X(12)
Always
See Coding
0 = Current
1 = 30-59 days delinquent
2 = 60-89 days delinquent
3 = 90-119 days delinquent
4 = 120+ days delinquent
5 = Foreclosure
6 = REO
7 = Loan did not exist in period
X = Unavailable
 
98
Months Bankruptcy
Number of months since any borrower was discharged from bankruptcy. (Issuers
unable to provide this information may rep and warrant that at least x years—as
specified in the loan program—have passed since most recent discharge from
bankruptcy.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Bankruptcy
>= 0
 
Blank = Borrower is not known to have been in bankruptcy
99
Months Foreclosure
Number of months since foreclosure sale date. (Issuers unable to provide this
information may rep and warrant that at least x years—as specified in the loan
program— have passed since most recent foreclosure.)
Borrower Qualification
Numeric – Integer
12
999
If Borrower has ever been in Foreclosure
>= 0
 
Blank = Borrower is not known to have been in foreclosure
100
Primary Borrower Wage Income
Monthly base wage income for primary borrower.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
101
Co-Borrower Wage Income
Monthly base wage income for all other borrowers.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
102
Primary Borrower Other Income
Monthly Other (non-wage) income for primary borrower. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
103
Co-Borrower Other Income
Monthly Other (non-wage) income for all other borrowers. (This figure should
include net rental income and be reduced by any net rental loss.)
Borrower Qualification
Numeric – Decimal
9000
9(9).99
If “Total Number of Borrowers” > 1
>= 0
   
104
All Borrower Wage Income
Monthly income of all borrowers derived from base salary only.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
105
All Borrower Total Income
Monthly income of all borrowers derived from base salary, commission, tips and
gratuities, overtime and bonuses, part-time or second-job earnings, alimony,
child support, interest and dividend income, notes receivable, trust income, net
rental income, retirement income, social security, veterans income, military
income, foster care income, and self-employed income.
Borrower Qualification
Numeric – Decimal
9000
9(9).99
Always
>= 0
   
106
4506-T Indicator
A yes/no indicator of whether a Transcript of Tax Return (received pursuant to
the filing of IRS Form 4506-T) was obtained and considered.
Borrower Qualification
Numeric – Integer
1
99
Always
See Coding
0 = No
1 = Yes
99 = Unknown
 
107
Borrower Income Verification Level
A code indicating the extent to which the borrower’s income has been verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
1
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
108
Co-Borrower Income Verification
A code indicating the extent to which the co-borrower’s income has been
verified:
Level 4 Income Verification = [W-2 (Prev. Yr.) OR TAX RETURNS* (Prev. Yr.)] AND
PAY STUBS (YTD (at least one month)–if salaried)
Level 5 Income Verification = 24 months income verification (W-2s, pay stubs,
bank statements and/or tax returns**)
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, “Level 4” Verified  (as defined)
5 = Stated, “Level 5” Verified  (as defined)
 
109
Borrower Employment Verification
A code indicating the extent to which the primary borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
borrower’s current employment.
Borrower Qualification
Numeric – Integer
2
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
110
Co-Borrower Employment Verification
A code indicating the extent to which the co-borrower’s employment has been
verified:
Level 3 Verified = Direct Independent Verification with a third party of the
co-borrower’s current employment.
Borrower Qualification
Numeric – Integer
1
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, Level 3 Verified (as defined)
 
111
Borrower Asset Verification
A code indicating the extent to which the primary borrower’s assets used to
qualify the loan have been verified:
Level 4 Verified = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
3
9
Always
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
112
Co-Borrower Asset Verification
A code indicating the extent to which the co-borrower’s assets used to qualify
the loan have been verified:
Level 4 = 2 months of bank statements/balance documentation (written or
electronic) for liquid assets (or gift letter).
Borrower Qualification
Numeric – Integer
2
9
If “Total Number of Borrowers” > 1
See Coding
1 = Not Stated, Not Verified
2 = Stated, Not Verified
3 = Stated, “Partially” Verified
4 = Stated, Level 4 Verified  (as defined)
 
113
Liquid / Cash Reserves
The actual dollar amount of remaining verified liquid assets after settlement.
(This should not include cash out amount of subject loan.)
Borrower Qualification
Numeric – Decimal
3242.76
9(9).99
Always
>= 0
   
114
Monthly Debt All Borrowers
The aggregate monthly payment due on other debt (excluding only installment
loans with fewer than 10 payments remaining and other real estate loans used to
compute net rental income-- which is added/subtracted in the income fields).
Borrower Qualification
Numeric – Decimal
3472.43
9(9).99
Always
>= 0
   
115
Originator DTI
Total Debt to income ratio used by the originator to qualify the loan.
Borrower Qualification
Numeric – Decimal
0.35
9.999999
Always
>= 0 and >= 1
   
116
Fully Indexed Rate
The fully indexed interest rate as of securitization cut-off.
Borrower Qualification
Numeric – Decimal
0.0975
9.999999
ARMs Only
>= 0 and >= 1
   
117
Qualification Method
Type of mortgage payment used to qualify the borrower for the loan.
Borrower Qualification
Numeric – Integer
3
99
Always
See Coding
1 = Start Rate
2 = First Year Cap Rate
3 = I/O Amount
4 = Fully Indexed
5 = Min Payment
98 = Other
99 = Unknown
 
118
Percentage of Down Payment from Borrower Own Funds
Include only borrower funds, do not include any gift or borrowed funds. (Issuers
may provide the actual percentage for each loan, or the guideline percentage and
note departure concentration on the transaction summary.)
Borrower Qualification
Numeric – Decimal
0.5
9.999999
Purchase Loans Only
>= 0 and >= 1
   
119
City
The name of the city.
Subject Property
Text
New York
X(45)
Always
Unk=Unknown
   
120
State
The name of the state as a 2-digit Abbreviation.
Subject Property
Text
NY
XX
Always
See Coding
See Appendix H
 
121
Postal Code
The postal code (zip code in the US) where the subject property is located.
Subject Property
Text
10022
X(5)
Always
Unk=Unknown
   
122
Property Type
Specifies the type of property being used to secure the loan.
Subject Property
Numeric – Integer
11
99
Always
See Coding
See Appendix D
 
123
Occupancy
Specifies the property occupancy status (e.g., owner-occupied, investment
property, second home, etc.).
Subject Property
Numeric – Integer
4
9
Always
See Coding
See Appendix E
 
124
Sales Price
The negotiated price of a given property between the buyer and seller.
Subject Property
Numeric – Decimal
450000.23
9(10).99
Purchase Loans Only
> 0
   
125
Original Appraised Property Value
The appraised value of the property used to approve the loan.
Subject Property
Numeric – Decimal
550000.23
9(10).99
Always
> 0
   
126
Original Property Valuation Type
Specifies the method by which the property value (at the time of underwriting)
was reported.
Subject Property
Numeric – Integer
8
99
Always
See Coding
See Appendix F
 
127
Original Property Valuation Date
Specifies the date on which the original property value (at the time of
underwriting) was reported. (Issuers unable to provide may Rep and Warrant that
the appraisal used for underwriting was not more than x days old at time of loan
closing.)
Subject Property
Date
20090914
YYYYMMDD
Always
“19010101” if unknown
   
128
Original Automated Valuation Model (AVM) Model Name
The name of the AVM Vendor if an AVM was used to determine the original property
valuation.
Subject Property
Numeric – Integer
1
99
Always
See Appendix I
See Appendix I
 
129
Original AVM Confidence Score
The confidence range presented on the AVM report.
Subject Property
Numeric – Decimal
0.74
9.999999
If AVM Model Name (Field 127) > 0
>= 0 to <= 1
   
130
Most Recent Property Value[1]
If a valuation was obtained subsequent to the valuation used to calculate LTV,
the most recent property value.
Subject Property
Numeric – Decimal
500000
9(10).99
If updated value was obtained subsequent to loan approval
> 0
   
131
Most Recent Property Valuation Type
If an additional property valuation was obtained after the valuation used for
underwriting purposes, the method by which the property value was reported.
Subject Property
Numeric – Integer
6
9
If updated value was obtained subsequent to loan approval
See Coding
See Appendix F
 
132
Most Recent Property Valuation Date
Specifies the date on which the updated property value was reported.
Subject Property
Date
20090914
YYYYMMDD
If updated value was obtained subsequent to loan approval
“19010101” if unknown
   
133
Most Recent AVM Model Name
The name of the AVM Vendor if an AVM was used to determine the updated property
valuation.
Subject Property
Numeric – Integer
19
99
If updated value was obtained subsequent to loan approval
See Coding
See Appendix I
 
134
Most Recent AVM Confidence Score
If AVM used to determine the updated property valuation, the confidence range
presented on the AVM report.
Subject Property
Numeric – Decimal
0.85
9.999999
If “Most Recent AVM Model Name” > 0
>= 0 to <= 1
   
135
Original CLTV
The ratio obtained by dividing the amount of all known outstanding mortgage
liens on a property at origination by the lesser of the appraised value or the
sales price.
Loan-to-Value (LTV)
Numeric – Decimal
0.96
9.999999
Always
>= 0 and <= 1.5
   
136
Original LTV
The ratio obtained by dividing the original mortgage loan amount on the note
date by the lesser of the mortgaged property’s appraised value on the note date
or its purchase price.
Loan-to-Value (LTV)
Numeric – Decimal
0.8
9.999999
Always
>= 0 and <= 1.25
   
137
Original Pledged Assets
The total value of assets pledged as collateral for the loan at the time of
origination. Pledged assets may include cash or marketable securities.
Loan-to-Value (LTV)
Numeric – Decimal
75000
9(10).99
Always
>=0
   
138
Mortgage Insurance Company Name
The name of the entity providing mortgage insurance for a loan.
Mortgage Insurance
Numeric – Integer
3
99
Always
See Coding
See Appendix G
 
139
Mortgage Insurance Percent
Mortgage Insurance coverage percentage.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
“Mortgage Insurance Company Name” > 0
>= 0 to <= 1
   
140
MI: Lender or Borrower Paid?
An indicator of whether mortgage insurance is paid by the borrower or the
lender.
Mortgage Insurance
Numeric – Integer
1
99
“Mortgage Insurance Company Name” > 0
See Coding
1 = Borrower-Paid
2 = Lender- Paid
99 = Unknown
 
141
Pool Insurance Co. Name
Name of pool insurance provider.
Mortgage Insurance
Numeric – Integer
8
99
Always
See Coding
See Appendix G
 
142
Pool Insurance Stop Loss %
The aggregate amount that a pool insurer will pay, calculated as a percentage of
the pool balance.
Mortgage Insurance
Numeric – Decimal
0.25
9.999999
Pool MI Company > 0
>= 0 to <= 1
   
143
MI Certificate Number
The unique number assigned to each individual loan insured under an MI policy.
Mortgage Insurance
Text
123456789G
X(20)
MI Company
UNK = Unknown
   
144
Updated DTI
 
 
 
(Front-end)
Updated front-end DTI ratio (total monthly housing expense divided by total
monthly income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
145
Updated DTI
 
 
 
(Back-end)
Updated back-end DTI ratio (total monthly debt expense divided by total monthly
income) used to qualify the loan modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.35
9.999999
Modified Loans Only
>= 0 and >= 1
   
146
Modification Effective Payment Date
Date of first payment due post modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
147
Total Capitalized Amount
Amount added to the principal balance of a loan due to the modification.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
148
Total Deferred Amount
Any non-interest-bearing deferred amount (e.g., principal, interest and fees).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
149
Pre-Modification Interest (Note) Rate
Scheduled Interest Rate Of The Loan Immediately Preceding The Modification
Effective Payment Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.075
9.999999
Modified Loans Only
>= 0 to <= 1
   
150
Pre-Modification P&I Payment
Scheduled Total Principal And Interest Payment Amount Preceding The Modification
Effective Payment Date – or if servicer is no longer advancing P&I, the payment
that would be in effect if the loan were current.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
2310.57
9(10).99
Modified Loans Only
> 0
   
151
Pre-Modification Initial Interest Rate Change Downward Cap
Maximum amount the rate can adjust downward on the first interest rate
adjustment date (prior to modification) – Only provide if the rate floor is
modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
152
Pre-Modification Subsequent Interest Rate Cap
Maximum increment the rate can adjust upward AFTER the initial rate adjustment
(prior to modification) – Only provide if the Cap is modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
0.015
9.999999
Modified Loans Only
>= 0 to <= 1
   
153
Pre-Modification Next Interest Rate Change Date
Next Interest Reset Date Under The Original Terms Of The Loan (one month prior
to new payment due date).
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Date
20090914
YYYYMMDD
Modified Loans Only
“19010101” if unknown
   
154
Pre-Modification I/O Term
Interest Only Term (in months) preceding The Modification Effective Payment
Date.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
36
999
Modified Loans Only
>= 0 to <= 120
   
155
Forgiven Principal Amount
The sum total of all principal balance reductions (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
156
Forgiven Interest Amount
The sum total of all interest incurred and forgiven (as a result of loan
modification) over the life of the loan.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Decimal
12000
9(10).99
Modified Loans Only
>= 0
   
157
Number of Modifications
The number of times the loan has been modified.
Loan Modifications (Pertains only to loans modified for loss mitigation
purposes)
Numeric – Integer
1
9
Modified Loans Only
>= 0
   
MH-1
Real Estate Interest
Indicates whether the property on which the manufactured home is situated is
owned outright or subject to the terms of a short- or long-term lease. (A
long-term lease is defined as a lease whose term is greater than or equal to the
loan term.)
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Owned
2 = Short-term lease
3 = Long-term lease
99 = Unavailable
 
MH-2
Community Ownership Structure
If the manufactured home is situated in a community, a means of classifying
ownership of the community.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Coding
1 = Public Institutional
2 = Public Non-Institutional
3 = Private Institutional
4 = Private Non-Institutional
5 = HOA-Owned
6 = Non-Community
99 = Unavailable
 
MH-3
Year of Manufacture
The year in which the home was manufactured (Model Year -- YYYY Format).
Required only in cases where a full appraisal is not provided.
Manufactured Housing
Numeric – Integer
2006
YYYY
Manufactured Housing Loans Only
1901 = Unavailable
   
MH-4
HUD Code Compliance  Indicator (Y/N)
Indicates whether the home was constructed in accordance with the 1976 HUD code.
In general, homes manufactured after 1976 comply with this code.
Manufactured Housing
Numeric – Integer
1
9
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-5
Gross Manufacturer’s Invoice Price
The total amount that appears on the manufacturer’s invoice (typically includes
intangible costs such as transportation, association, on-site setup, service and
warranty costs, taxes, dealer incentives, and other fees).
Manufactured Housing
Numeric – Decimal
72570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-6
LTI (Loan-to-Invoice) Gross
The ratio of the loan amount divided by the Gross Manufacturer’s Invoice Price
(Field MH-5).
Manufactured Housing
Numeric – Decimal
0.75
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-7
Net Manufacturer’s Invoice Price
The Gross Manufacturer’s Invoice Price (Field MH-5) minus intangible costs,
including: transportation, association, on-site setup, service, and warranty
costs, taxes, dealer incentives, and other fees.
Manufactured Housing
Numeric – Decimal
61570.62
9(10).99
Manufactured Housing Loans Only
>= 0
   
MH-8
LTI (Net)
The ratio of the loan amount divided by the Net Manufacturer’s Invoice Price
(Field MH-7).
Manufactured Housing
Numeric – Decimal
0.62
9.999999
Manufactured Housing Loans Only
>= 0 to <= 1
   
MH-9
Manufacturer Name
The manufacturer of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“XYZ Corp”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Manufacturer name in double quotation marks
   
MH-10
Model Name
The model name of the subject property. (To be applied only in cases where no
appraised value/other type of property valuation is available.)
Manufactured Housing
Text
“DX5-916-X”
Char (100)
Manufactured Housing Loans Only (where no appraised value is provided)
MH Model name in double quotation marks
   
MH-11
Down Payment Source
An indicator of the source of the down payment used by the borrower to acquire
the property and qualify for the mortgage.
Manufactured Housing
Numeric – Integer
2
99
Manufactured Housing Loans Only
See Codes
1 = Cash
2 = Proceeds from trade in
3 = Land in Lieu
4 = Other
99 = Unavailable
 
MH-12
Community/Related Party Lender (Y/N)
An indicator of whether the loan was made by the community owner, an affiliate
of the community owner or the owner of the real estate upon which the collateral
is located.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-13
Defined Underwriting Criteria (Y/N)
An indicator of whether the loan was made in accordance with a defined and/or
standardized set of underwriting criteria.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = No
1 = Yes
99 = Unavailable
 
MH-14
Chattel Indicator
An Indicator of whether the secured property is classified as chattel or Real
Estate.
Manufactured Housing
Numeric – Integer
1
99
Manufactured Housing Loans Only
See Codes
0 = Real Estate
1 = Chattel
99 = Unavailable
 

 